--------------------------------------------------------------------------------

Exhibit 10.1
 
KIRBY CORPORATION,


THE BANKS NAMED HEREIN,


and


JPMORGAN CHASE BANK, N.A.,
as Administrative Agent


______________


$250,000,000
Second Amended and Restated Credit Agreement
______________


November 9, 2010


______________




WELLS FARGO BANK, N.A.
and
BANK OF AMERICA, N.A.,
as Syndication Agents


and


THE BANK OF TOKYO–MITSUBISHI UFJ, LTD.
and
THE NORTHERN TRUST COMPANY,
as Documentation Agents


*****


J.P. MORGAN SECURITIES LLC
and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Co-Lead Arrangers and Joint Bookrunners
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Andrews Kurth LLP
Counsel for Administrative Agent


 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
 


ARTICLE I. DEFINITIONS, ETC.
 
1
     
Section 1.01
 
Certain Defined Terms
 
1
Section 1.02
 
Accounting Terms; GAAP
 
1
Section 1.03
 
Computation of Time Periods
 
2
Section 1.04
 
References, Etc
 
2
         
ARTICLE II. COMMITMENTS AND TERMS OF CREDIT
 
2
     
Section 2.01
 
Commitments; Loans and Borrowings
 
2
Section 2.02
 
Revolving Borrowing Procedures; Interest Elections
 
3
Section 2.03
 
Swingline Loans
 
4
Section 2.04
 
The Notes
 
6
Section 2.05
 
Reduction of the Commitments
 
6
Section 2.06
 
Repayment of Loans
 
6
Section 2.07
 
Interest Accrual, Payments, Etc
 
6
Section 2.08
 
Prepayments
 
9
Section 2.09
 
Payments and Computations
 
9
Section 2.10
 
Fees
 
11
Section 2.11
 
Setoff, Counterclaims and Taxes
 
11
Section 2.12
 
Funding Losses
 
14
Section 2.13
 
Change of Law
 
15
Section 2.14
 
Increased Costs
 
15
Section 2.15
 
Mitigation Obligations; Substitution of Banks
 
17
Section 2.16
 
Letters of Credit.
 
17
Section 2.17
 
Increase of Commitments.
 
22
Section 2.18
 
Defaulting Banks
 
23
         
ARTICLE III. CONDITIONS OF CREDIT
 
25
     
Section 3.01
 
Conditions Precedent to the Initial Borrowing
 
25
Section 3.02
 
Conditions Precedent to All Borrowings
 
27
         
ARTICLE IV. REPRESENTATIONS AND WARRANTIES
 
27
     
Section 4.01
 
Corporate Existence; Etc
 
27
Section 4.02
 
Corporate Authority; Binding Obligations
 
27
Section 4.03
 
No Conflict
 
28
Section 4.04
 
No Consent
 
28
Section 4.05
 
No Defaults or Violations of Law
 
28
Section 4.06
 
Financial Position
 
28
Section 4.07
 
Litigation
 
29
Section 4.08
 
Use of Proceeds
 
29
Section 4.09
 
Governmental Regulation
 
30
Section 4.10
 
Disclosure
 
30
Section 4.11
 
ERISA
 
30
Section 4.12
 
Payment of Taxes
 
30
Section 4.13
 
Properties; Title and Liens
 
30
Section 4.14
 
Pari Passu Ranking
 
30
Section 4.15
 
Environmental Matters
 
31
Section 4.16
 
No Undisclosed Liabilities
 
31
Section 4.17
 
Labor Matters
 
31
         
ARTICLE V. AFFIRMATIVE COVENANTS
 
32
     
Section 5.01
 
Reporting Requirements
 
32

 
 
-i-

--------------------------------------------------------------------------------

 
 
Section 5.02
 
Taxes; Claims
 
34
Section 5.03
 
Compliance with Laws and Agreements
 
34
Section 5.04
 
Insurance
 
34
Section 5.05
 
Corporate Existence; Etc
 
35
Section 5.06
 
Inspections; Etc
 
35
Section 5.07
 
Maintenance of Properties
 
35
Section 5.08
 
Accounting Systems; Etc
 
35
Section 5.09
 
Use of Loan Proceeds
 
35
Section 5.10
 
Maintenance of Ratings
 
36
Section 5.11
 
Further Assurances in General
 
36
         
ARTICLE VI. NEGATIVE COVENANTS
 
36
     
Section 6.01
 
Financial Covenants
 
36
Section 6.02
 
Restrictions on Debt
 
36
Section 6.03
 
Restriction on Liens
 
37
Section 6.04
 
Consolidated Subsidiary Dispositions
 
38
Section 6.05
 
Restrictions on Consolidated Subsidiary Distributions
 
39
Section 6.06
 
Mergers and Acquisitions
 
39
Section 6.07
 
Restricted Investments
 
39
Section 6.08
 
Lines of Business
 
39
Section 6.09
 
Transactions with Affiliates
 
40
Section 6.10
 
Restricted Payments
 
40
         
ARTICLE VII. DEFAULT
 
40
     
Section 7.01
 
Events of Default
 
40
Section 7.02
 
Setoff in Event of Default
 
42
Section 7.03
 
No Waiver; Remedies
 
43
Section 7.04
 
No Preservation of Security for Unmatured Reimbursement Obligations
 
43
         
ARTICLE VIII. THE AGENT
 
43
     
Section 8.01
 
Authorization and Action
 
43
Section 8.02
 
Reliance, Etc
 
44
Section 8.03
 
JPMorgan and Affiliates
 
44
Section 8.04
 
Bank Credit Decision
 
45
Section 8.05
 
Indemnification
 
45
Section 8.06
 
Employees of the Agent, Etc
 
46
Section 8.07
 
Successor Agent
 
46
Section 8.08
 
Notice of Default
 
47
Section 8.09
 
Execution of Loan Documents
 
47
Section 8.10
 
Duties of Syndication Agent and Documentation Agent
 
47
         
ARTICLE IX. MISCELLANEOUS
 
47
     
Section 9.01
 
Amendments, Etc
 
47
Section 9.02
 
Participation Agreements and Assignments
 
48
Section 9.03
 
Notices
 
51
Section 9.04
 
Costs and Expenses
 
52
Section 9.05
 
Successors and Assigns
 
52
Section 9.06
 
Independence of Covenants
 
53
Section 9.07
 
Survival of Representations and Warranties
 
53
Section 9.08
 
Separability
 
53
Section 9.09
 
Captions
 
53
Section 9.10
 
Limitation by Law
 
53
Section 9.11
 
Counterparts
 
53
Section 9.12
 
Governing Law
 
53
Section 9.13
 
Limitation on Interest
 
54
Section 9.14
 
Indemnification
 
54

 
 
-ii-

--------------------------------------------------------------------------------

 
 
Section 9.15
 
Submission to Jurisdiction
 
55
Section 9.16
 
WAIVER OF JURY TRIAL
 
55
Section 9.17
 
FINAL AGREEMENT OF THE PARTIES
 
56
Section 9.18
 
Patriot Act
 
56






 
Exhibit 2.02(a)
Form of Borrowing Request

 

 
Exhibit 2.02(c)
Form of Interest Election Request

 

 
Exhibit 2.04
Form of Note

 

 
Exhibit 2.17(a)
Form of Commitment Increase Agreement

 

 
Exhibit 2.17(b)
Form of New Bank Agreement

 

 
Exhibit 9.02
Form of Assignment and Acceptance

 
 

 
Schedule 1.01
Existing Letters of Credit

 

 
Schedule 2.01
Allocation and Bank Names

 

 
Schedule 4.01
Consolidated Subsidiaries (Part A) and Excluded Affiliates (Part B)

 

 
Schedule 4.16
Liabilities

 
 
-iii-

--------------------------------------------------------------------------------

 


SECOND AMENDED AND RESTATED CREDIT AGREEMENT
 
THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT, dated as of November 9, 2010
(this “Agreement”), is among KIRBY CORPORATION, a Nevada corporation (the
“Borrower”), the banks named on the signature pages hereto (together with their
respective successors and assigns in such capacity, the “Banks”), JPMORGAN CHASE
BANK, N.A., as Administrative Agent (the “Agent”), WELLS FARGO BANK, N.A. and
BANK OF AMERICA, N.A., each as a Syndication Agent and THE BANK OF
TOKYO–MITSUBISHI UFJ, LTD. and THE NORTHERN TRUST COMPANY, each as a
Documentation Agent.  Unless otherwise defined herein, all capitalized terms
used herein and defined in Article I are used herein as so defined.
 
PRELIMINARY STATEMENT
 
Pursuant to that certain Amended and Restated Credit Agreement dated as of
June 14, 2006 (the “Existing Credit Agreement”), among the Borrower, the banks
named therein (the “Existing Banks”) and JPMorgan as the agent, the Existing
Banks made a revolving credit facility available to the Borrower upon the terms
and conditions set forth therein.
 
The Borrower now requests that the Existing Banks amend and restate the Existing
Credit Agreement and provide the Borrower with a credit facility pursuant to
which the Banks, including certain of the Existing Banks and certain additional
banks, will commit to make Revolving Loans in a principal amount of up to
$250,000,000 outstanding at any time.  The proceeds of the Revolving Loans shall
be used to refinance indebtedness, to finance working capital needs of the
Borrower and its Subsidiaries and for their general corporate purposes,
including permitted acquisitions.
 
In connection therewith, the Agent has agreed to serve in such capacity for the
Banks and the Agent and the Banks are agreeable to the Borrower’s request,
subject to the terms of this Agreement.
 
Accordingly, in consideration of the foregoing and the mutual covenants set
forth herein, the parties hereto agree as follows:
 
ARTICLE I.
DEFINITIONS, ETC.
 
Section 1.01    Certain Defined Terms.  Capitalized terms used in this Agreement
and not otherwise defined herein shall have the respective meanings set forth in
Annex A hereto (such meanings to be equally applicable to both singular and
plural forms of the terms defined).
 
Section 1.02    Accounting Terms; GAAP.  All accounting terms not specifically
defined herein shall be construed in accordance with GAAP, as in effect from
time to time; provided that, if the Borrower notifies the Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the Effective Date in GAAP or in the application
thereof on the operation of such provision (or if the Agent notifies the
Borrower that the Majority Banks request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision  amended in accordance herewith.
 
 
-1-

--------------------------------------------------------------------------------

 

Section 1.03    Computation of Time Periods.  In this Agreement in the
computation of periods of time from a specified date to a later specified date,
unless otherwise indicated, the word “from” means “from and including” and the
words “to” and “until” each means “to but excluding.”  Subject to Section
2.09(e), whenever the performance of any covenant, duty or obligation is stated
to be required on a day that is not a Business Day, the date of such performance
shall extend to the immediately succeeding Business Day.
 
Section 1.04    References, Etc.  The words “hereof,” “herein” and “hereunder”
and words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement.  All
references herein to Sections, Annexes, Exhibits and Schedules shall, unless the
context requires a different construction, be deemed to be references to the
Sections of this Agreement and the Annexes, Exhibits and Schedules attached
hereto and made a part hereof.  In this Agreement, unless a clear contrary
intention appears, the word “including” (and with correlative meaning “include”)
means including, without limiting the generality of any description preceding
such term.  No provision of this Agreement shall be interpreted or construed
against any Person solely because that Person or its legal representative
drafted such provision.
 
ARTICLE II.
COMMITMENTS AND TERMS OF CREDIT
 
Section 2.01    Commitments; Loans and Borrowings.
 
(a)    Each Bank severally agrees, on the terms and conditions hereinafter set
forth, to make Revolving Loans to the Borrower from time to time on any Business
Day during the period from the Effective Date up to, but excluding, the
Termination Date in an aggregate principal amount that will not result in such
Bank’s Revolving Credit Exposure exceeding at any time such Bank’s
Commitment.  Subject to the terms and conditions of this Agreement, the Borrower
may borrow, repay pursuant to Section 2.06 or prepay pursuant to Section 2.08
and reborrow under this Section 2.01(a) the Revolving Loans.
 
(b)    Each Revolving Loan shall be made as part of a Borrowing consisting of
Revolving Loans made by the Banks ratably in accordance with their respective
Commitments.  The failure of any Bank to make any Loan required to be made by it
shall not relieve any other Bank of its obligations hereunder; provided that the
Commitments of the Banks are several and no Bank shall be responsible for any
other Bank’s failure to make Loans as required.
 
(c)    Subject to Section 2.07(b), each Borrowing of a Revolving Loan shall be
comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may request
in accordance herewith.  ABR Borrowings shall consist of ABR Loans made on the
same day by the Banks ratably according to their respective Commitment
Percentages, and ABR Borrowings may be in any amount.  Each Eurodollar Borrowing
shall be in an aggregate amount not less than $1,000,000 or an integral multiple
of $100,000 in excess thereof, and shall consist of Eurodollar Loans made on the
same day by the Banks ratably according to their respective Commitment
Percentages.  Each Swingline Loan shall be in an amount that is an integral
multiple of $1,000 and not less than $100,000 and shall accrue interest at a
rate equal to the Swingline Rate, as selected by the Borrower in its request
therefor.  Borrowings of more than one Type may be outstanding at the same time,
but the Borrower shall not be entitled to request any Borrowing or to convert
Loans comprising any Borrowing into Revolving Loans of another Type, if after
giving effect to such Borrowing or conversion, as the case may be, any Bank
would have outstanding at any one time more than seven (7) different Types of
Loans, excluding Swingline Loans.
 
 
-2-

--------------------------------------------------------------------------------

 

(d)    Notwithstanding any other term or provision hereof no Loan shall be made
if after giving effect thereto the aggregate principal amount of Loans
outstanding would exceed the Total Commitment.
 
Section 2.02    Revolving Borrowing Procedures; Interest Elections.
 
(a)    Each Borrowing of a Revolving Loan shall be made upon request of the
Borrower, given by telephone or by electronic mail to the Agent not later than
11:00 a.m. (Houston time) on (i) the third Business Day prior to the proposed
Borrowing Date in the case of a Eurodollar Borrowing or (ii) the Business Day of
the proposed Borrowing Date in the case of an ABR Borrowing, and upon receipt
the Agent shall give each other member of the Bank Group prompt notice of such
request.  Each such telephone request shall be confirmed promptly by hand
delivery, facsimile transmittal or electronic mail to the Agent of a written
Borrowing Request signed by the Borrower.  Each Borrowing Request shall specify
therein (A) the Borrowing Date for such Borrowing, (B) the Type of Loans
comprising such Borrowing, (C) the aggregate amount of such Borrowing, (D) in
the case of a Eurodollar Borrowing, the Interest Period for the Loans comprising
such Borrowing which shall be a period contemplated by the definition of
“Interest Period”; and (E) the location and number of the Borrower’s account to
which funds are to be disbursed.  Each Borrowing Request shall be irrevocable
and binding on the Borrower.  Each Bank shall, before 12:00 noon (Houston time)
on the date of such Borrowing, make such Bank’s ratable portion of such
Borrowing by wire transfer of immediately available funds to the account of the
Agent most recently designated by it for such purpose by notice to the
Banks.  After the Agent’s receipt of such funds and upon fulfillment of the
applicable conditions set forth in Article III, the Agent will make such funds
available to the Borrower by crediting the amounts so received, in like funds,
to such account or accounts of the Borrower designated by the Borrower in the
applicable Borrowing Request; provided that ABR Loans made to finance the
reimbursement of any payment by Issuer of any drawing under a Letter of Credit
as provided in Section 2.16(d) shall be submitted by the Agent to Issuer.
 
(b)    Unless the Agent shall have received notice from a Bank prior to any
Borrowing Date that such Bank will not make available to the Agent such Bank’s
ratable portion of such Borrowing, the Agent may assume that such Bank has made
such portion available to the Agent on such Borrowing Date in accordance with
Section 2.02(a) and the Agent may, in reliance upon such assumption, make
available to the Borrower on such Borrowing Date a corresponding amount.  If and
to the extent that such Bank shall not have so made such ratable portion
available to the Agent, such Bank and the Borrower severally agree to repay to
the Agent forthwith on demand such corresponding amount, together with interest
thereon for each day from and including the date such amount is made available
to the Borrower to but excluding the date such amount is repaid to the Agent at
(i) in the case of the Borrower, the interest rate applicable at the time to the
Revolving Loans comprising such Borrowing and (ii) in the case of such Bank, the
greater of the Federal Funds Effective Rate and a rate determined by the Agent
in accordance with banking industry rules on interbank compensation.  If such
Bank shall repay to the Agent such corresponding amount, such amount so repaid
shall constitute such Bank’s Loan as part of such Borrowing for purposes of this
Agreement.  If the Borrower pays such amount to the Agent, it shall not relieve
the defaulting Bank of its legal responsibility for its default.
 
 
-3-

--------------------------------------------------------------------------------

 

(c)    The Borrower may, subject to the terms of this Agreement, on any Business
Day, upon notice by telephone to the Agent, given not later than 11:00 a.m.
(Houston time) on (i) the third Business Day prior to the proposed conversion or
continuation date in the case of conversion or continuation of Loans into
Eurodollar Loans or (ii) the Business Day of the proposed conversion or
continuation date in the case of a conversion or continuation of Loans into ABR
Loans, convert all Loans comprising one or more Borrowings into Loans of another
Type comprising a single Borrowing or continue the Loans comprising one or more
Borrowings, and the Agent shall promptly transmit the contents of such notice to
each other member of the Bank Group.  Each such telephonic request shall be
confirmed promptly by hand delivery or facsimile transmittal to the Agent of a
written Interest Election Request signed by the Borrower.  Each Interest
Election Request shall specify therein (A) effective date of the election made
pursuant to such Interest Election Request, which shall be a Business Day, (B)
the Loans to be converted or continued, (C) whether the resulting Borrowing is
to be an ABR Borrowing or Eurodollar Borrowing and (D) if the resulting
Borrowing is to be a Eurodollar Borrowing, the Interest Period to be applicable
thereto after giving effect to such election which shall be a period
contemplated by the definition of the term “Interest Period”.  If any such
Interest Election Request requests a Eurodollar Borrowing but does not specify
an Interest Period, then the Borrower shall be deemed to have selected an
Interest Period of one month’s duration.  Notwithstanding any other term or
provision hereof, after giving effect to any such Interest Election Request, the
size of all Borrowings outstanding hereunder and the number of different Types
of Loans outstanding hereunder shall conform to the requirements of Section
2.01.  In the event of any conversion of Eurodollar Loans on any day other than
the last day of the Interest Period applicable thereto, the Borrower shall be
obligated to reimburse the Banks in respect thereof pursuant to Section
2.12.  If the Borrower shall fail to give a timely Interest Election Request
conforming to the requirements of this Agreement with respect to any Eurodollar
Loans prior to the expiration of the Interest Period applicable thereto, such
Eurodollar Loans shall, automatically on the last day of such Interest Period,
be converted into ABR Loans.  Notwithstanding any contrary provision hereof, if
an Event of Default has occurred and is continuing and the Agent, at the request
of the Majority Banks, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.
 
Section 2.03    Swingline Loans.
 
(a)    Subject to the terms and conditions set forth herein, the Swingline Bank
agrees to make Swingline Loans to the Borrower on any Business Day during the
period from the Effective Date up to, but excluding, the Termination Date, in an
aggregate principal amount at any time outstanding that will not result in (i)
the aggregate principal amount of outstanding Swingline Loans exceeding
$25,000,000 or (ii) the sum of the total Revolving Credit Exposure exceeding the
Total Commitment; provided that the Swingline Bank shall not be required to make
a Swingline Loan to refinance an outstanding Swingline Loan.  Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Swingline Loans.
 
 
-4-

--------------------------------------------------------------------------------

 

(b)    To request a Swingline Loan, the Borrower shall notify the Agent of such
request by telephone (confirmed by telecopy) or by electronic mail, not later
than 1:00 p.m. (Houston time), on the day of a proposed Swingline Loan.  Each
such notice shall be irrevocable and shall specify the requested date (which
shall be a Business Day), the amount of the requested Swingline Loan and the
Swingline Rate to be applicable to the requested Swingline Loan.  The Agent will
promptly advise the Swingline Bank of any such notice received from the
Borrower.  The Swingline Bank shall make each Swingline Loan available to the
Borrower by means of a credit to the general deposit account of the Borrower
with the Swingline Bank (or, in the case of a Swingline Loan made to finance the
reimbursement of a drawing under a Letter of Credit as provided in Section
2.16(d), by remittance to the Issuer) by 2:00 p.m. (Houston time) on the
requested date of such Swingline Loan.
 
(c)    The Swingline Bank may by written notice given to the Agent not later
than 9:00 a.m. (Houston time) on any Business Day require the Bank Group to
acquire participations on such Business Day in all or a portion of the Swingline
Loans outstanding.  Such notice shall specify the aggregate amount of Swingline
Loans in which Bank Group will participate.  Promptly upon receipt of such
notice, the Agent will give notice thereof to each Bank, specifying in such
notice such Bank’s Commitment Percentage of such Swingline Loan or Loans.  Each
Bank hereby absolutely and unconditionally agrees, upon receipt of notice as
provided above, to pay to the Agent, for the account of the Swingline Bank, such
Bank’s Commitment Percentage of such Swingline Loan or Loans.  Each Bank
acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.  Each Bank shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.02 with respect to Loans made by such Bank (and Section
2.02 shall apply, mutatis mutandis, to the payment obligations of the Bank
Group), and the Agent shall promptly pay to the Swingline Bank the amounts so
received by it from the Bank Group.  The Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the Agent
and not to the Swingline Bank.  Any amounts received by the Swingline Bank from
the Borrower (or other party on behalf of the Borrower) in respect of a
Swingline Loan after receipt by the Swingline Bank of the proceeds of a sale of
participations therein shall be promptly remitted to the Agent; any such amounts
received by the Agent shall be promptly remitted by the Agent to the Bank Group
that shall have made their payments pursuant to this paragraph and to the
Swingline Bank, as their interests may appear; provided that any such payment so
remitted shall be repaid to the Swingline Bank or to the Agent, as applicable,
if and to the extent such payment is required to be refunded to the Borrower for
any reason.  The purchase of participations in a Swingline Loan pursuant to this
paragraph shall not relieve the Borrower of any default in the payment thereof.
 
 
-5-

--------------------------------------------------------------------------------

 

Section 2.04    The Notes.  The Loans made by each Bank shall be evidenced by a
single Note issued to such Bank by the Borrower (a) dated the Effective Date (or
such other date as may be specified in Section 9.02), (b) payable to the order
of such Bank in a principal amount equal to such Bank’s Commitment and (c)
otherwise duly completed, substantially in the form of Exhibit 2.04.  Each Bank
shall maintain in accordance with its usual practice a record evidencing the
indebtedness of the Borrower to such Bank resulting from each Loan made by such
Bank, including the amounts of principal and interest payable and paid to such
Bank from time to time.  The Agent shall maintain records in which it shall
record (i) the amount of each Loan made hereunder, the Type hereof and, in the
case of any Eurodollar Loan, the Interest Period applicable thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from the Borrower to each Bank hereunder and (iii) the amount of any sum
received by the Agent hereunder for the account of the Bank and each Bank’s
share hereof.  The entries made in the records maintained pursuant to this
Section shall be prima facie evidence of the existence and amounts of the
obligations recorded herein, provided that the failure of any Bank or the Agent
to maintain such records or any error herein shall not in any manner affect the
obligation of the Borrower to repay the  Loans in accordance with this
Agreement.
 
Section 2.05    Reduction of the Commitments.  The Borrower shall have the
right, upon at least three Business Days’ notice to the Agent to terminate in
whole or reduce ratably in part the unused portions of the respective
Commitments of the Banks, provided, that (i) each partial reduction shall be in
the aggregate amount of $1,000,000 or an integral multiple of $1,000,000 in
excess thereof and (ii) the Borrower shall not reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.08, the Revolving Credit Exposure would exceed the Total
Commitments.  Promptly following receipt of any such notice, the Agent shall
advise the Banks of the contents thereof.  Each notice delivered by the Borrower
pursuant to this Section shall be irrevocable; provided that, in the case of a
termination of all of the Commitments, the Borrower may provide that such notice
is conditioned on the occurrence or non-occurrence of any event specified
therein (including the consummation of any acquisition, receipt of proceeds from
the incurrence of Debt or the refinancing of the Loans and Commitments
hereunder).  Any reduction of the Commitments shall be permanent.  Each
reduction of the Commitments shall be made ratably among the Banks in accordance
with their respective Commitments.
 
Section 2.06    Repayment of Loans.  The Borrower hereby unconditionally
promises to pay (i) to the Agent for the account of each Bank the then unpaid
principal amount of each Revolving Loan on the Termination Date, together with
any unpaid interest accrued thereon and (ii) to the Swingline Bank the then
unpaid principal amount of each Swingline Loan on the earlier of the Termination
Date and the date that is fourteen (14) days after the date such Swingline Loan
is made; provided that on each date that a Borrowing of a Revolving Loan is
made, the Borrower shall repay all Swingline Loans then outstanding.
 
Section 2.07    Interest Accrual, Payments, Etc.
 
 
-6-

--------------------------------------------------------------------------------

 

(a)    Subject to the provisions of Section 9.13, the Borrower shall pay
interest on the unpaid principal amount of each Loan made by each Bank from the
date of such Loan until such principal amount shall be paid in full, on the
dates and at the rates per annum specified as follows:
 
(i)    if such Loan is an ABR Loan, a rate per annum equal to the lesser of (A)
the Highest Lawful Rate and (B) the Alternate Base Rate in effect from time to
time plus the Applicable Margin in effect from time to time, and unpaid accrued
interest on each such Loan shall be payable on each Interest Payment Date for
such Loan and on the date such ABR Loan shall be paid in full;
 
(ii)    if such Loan is a Eurodollar Loan, a rate per annum equal at all times
during the Interest Period for such Loan to the lesser of (A) the Highest Lawful
Rate and (B) the sum of the Adjusted Eurodollar Rate for such Interest Period
plus the Applicable Margin in effect as of the first day of such Interest
Period, and unpaid accrued interest on each such Loan shall be payable on each
Interest Payment Date for such Loan and on the date such Eurodollar Loan shall
be paid in full and, in the event of any conversion of any Eurodollar Loan prior
to the end of the current Interest Period therefor, accrued interest on such
Loan shall be payable on the effective date of such conversion;
 
(iii)    if such Loan is a Swingline Loan, a rate per annum equal to the
Swingline Rate for such Loan payable on the Interest Payment Date for such Loan;
or
 
(iv)    Any amount of principal or, to the extent permitted by applicable law,
interest which is not paid when due (whether at stated maturity, by acceleration
or otherwise) shall bear interest from the date on which such amount is due
until such amount is paid in full, at a rate per annum (the “Default Rate”)
equal at all times (A) with respect to principal payments on the Loans, the rate
otherwise applicable to such Loan plus 2% and (B) with respect to all other
amounts, the rate applicable to ABR Loans plus 2%, not to exceed, in either
case, the Highest Lawful Rate.  Interest accrued pursuant to this paragraph
shall be payable on demand.
 
(b)    i) The Agent shall give prompt notice to the Borrower and each other
member of the Bank Group of the applicable interest rate determined by the Agent
hereunder for each Borrowing.  Each determination by the Agent of an interest
rate hereunder shall be conclusive and binding for all purposes, absent manifest
error.
 
(ii)    If the Majority Banks shall, at least one Business Day before the
commencement of any Interest Period for a Eurodollar Borrowing, notify the Agent
that the Adjusted Eurodollar Rate or the Eurodollar Rate, as applicable, for
such Interest Period will not adequately reflect the cost to such Banks of
making, funding or maintaining their respective Eurodollar Loans for such
Borrowing, the right of the Borrower to select Eurodollar Loans for such
Borrowing or any subsequent Borrowing shall be suspended until the Agent shall
notify the Borrower and each other member of the Bank Group that the
circumstances causing such suspension no longer exist, and (A) any Interest
Election Request that requests the conversion of any Borrowing to, or the
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (B) if any Borrowing Request requests a Eurodollar Borrowing, such Borrowing
shall be made as an ABR Borrowing.
 
 
-7-

--------------------------------------------------------------------------------

 

(iii)    If the Agent is unable to determine the Adjusted Eurodollar Rate or the
Eurodollar Rate in accordance with the definitions thereof, as applicable, for
any Interest Period for any Eurodollar Borrowing, (A) the Agent shall forthwith
notify the Borrower and each other member of the Bank Group that the interest
rate cannot be determined for such Eurodollar Borrowing, (B) any Interest
Election Request that requests the conversion of any Borrowing to, or the
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (C) if any Borrowing Request requests a Eurodollar Borrowing, such Borrowing
shall be made as an ABR Borrowing, and (D) the obligation of the Banks to make
Eurodollar Loans shall be suspended until the Agent shall notify the Borrower
and each other member of the Bank Group that the circumstances causing such
suspension no longer exist.
 
(c)    As used in this Agreement and the other Loan Documents, “Applicable
Margin” means, as to Loans consisting of a single Borrowing, a rate per annum
determined pursuant to the table set forth below by reference to the Borrower’s
S&P Rating or Moody’s Rating (individually, a “Rating” and collectively, the
“Ratings”) and the Type of Loans comprising such Borrowing, whereby (i) if
either Moody’s or S&P shall not have in effect a Rating (other than by reason of
the circumstances referred to in the last sentence of this Section 2.07(c)) and
the Borrower is using all commercially reasonable efforts to maintain both
Ratings, then the remaining Rating shall determine the Pricing Level; (ii) if
the Moody’s Rating and the S&P Rating shall differ by one level, the higher
Rating shall determine the Pricing Level; (iii) if the Moody’s Rating and the
S&P Rating differ by two levels, the Rating between the Moody’s Rating and the
S&P Rating shall determine the Pricing Level; (iv) if the Moody’s Rating and the
S&P Rating differ by three or more levels, the Rating which is two levels below
the higher of the Moody’s Rating or the S&P Rating shall determine the Pricing
Level; and (v) if the Moody’s Rating and the S&P Rating are the same, that
Rating shall determine the Pricing Level.  Each change in the Applicable Margin
shall apply during the period commencing on the effective date of such change
and ending on the date immediately preceding the effective date of the next such
change.  If the rating system of Moody’s or S&P shall change, or if any such
rating agency shall cease to be in the business of rating corporate debt
obligations, the Borrower and the Banks shall negotiate in good faith to amend
this definition to reflect such changed rating system or the unavailability of
ratings from such rating agency and, pending the effectiveness of any such
amendment, the Applicable Margin shall be determined by reference to the rating
most recently in effect prior to such change or cessation.
 
Pricing Grid


Pricing Level
S&P/Moody’s Rating
Applicable Margin for Eurodollar Loans
Applicable Margin for ABR Loans
Commitment
Fee
Pricing Level I
Greater than or equal to BBB+/Baa1
1.750%
0.750%
0.250%
Pricing Level II
Equal to BBB/Baa2
2.000%
1.000%
0.300%
Pricing Level III
Equal to BBB-/Baa3
2.250%
1.250%
0.375%
Pricing Level IV
Equal to BB+/Ba1
2.500%
1.500%
0.450%
Pricing Level V
Less than BB+/Ba1
2.750%
1.750%
0.500%


 
-8-

--------------------------------------------------------------------------------

 

Section 2.08    Prepayments.
 
(a)    The Borrower shall have the right at any time and from time to time to
prepay any Borrowing selected by the Borrower in whole or in part, subject to
prior notice in accordance with the terms set forth in this paragraph (a).  Each
prepayment pursuant to this paragraph (a) shall be applied to reduce pro rata
all Loans comprising the designated Borrowing being prepaid.  The Borrower shall
notify the Agent (and in the case of prepayment of a Swingline Loan, the
Swingline Bank) by telephone (confirmed in writing) of any prepayment hereunder
(i) in the case of a prepayment of an ABR Borrowing, not later than 11:00 a.m.
(Houston time) on the date of prepayment, (ii) in the case of a prepayment of a
Eurodollar Loan, not later than 11:00 a.m. (Houston time) three Business Days
before the date of prepayment, and (iii) in the case of a prepayment of a
Swingline Loan, not later than 12:00 noon (Houston time) on the date of
prepayment.  Each such notice shall specify the prepayment date and the
aggregate principal amount of each Borrowing or a portion thereof to be
repaid.  Promptly following receipt of any such notice, the Agent shall advise
the Banks of the contents thereof.  Each partial prepayment of any Borrowing
shall be in an amount that would be permitted in the case of an advance of a
Borrowing of the same Type as provided in Section 2.01(c).
 
(b)    The Borrower shall from time to time prepay the Loans comprising part of
the same Borrowing in such amounts as shall be necessary so that at all times
the aggregate amount of Loans outstanding shall not be in excess of the Total
Commitment. Any prepayment required by this Section 2.08(b) shall be due on the
date such prepayment accrues pursuant to the preceding sentence.
 
(c)    Each prepayment of Eurodollar Loans shall be accompanied by a prepayment
of accrued interest to the date of such prepayment on the principal amount
prepaid.  In the event of any prepayment of a Eurodollar Loan, the Borrower
shall be obligated to reimburse the Banks in respect thereof pursuant to Section
2.12.  Unless otherwise specified by the Borrower, all mandatory prepayments of
the Loans shall first be applied to ABR Borrowings, and second to such
Eurodollar Borrowings as the Agent may select.
 
Section 2.09    Payments and Computations.
 
(a)    All payments of principal, interest, commitment  fees and other amounts
payable to the Banks under the Loan Documents shall be made in Dollars to the
Agent at its address specified in Section 9.03 for the account of each of the
Banks, in immediately available funds not later than 12:00 noon (Houston time)
on the date when due.  Upon receipt of such payments, the Agent will promptly
cause to be distributed like funds relating to the payment of principal or
interest or commitment fees ratably (other than amounts payable pursuant to
Section 2.11, Section 2.12, Section 2.13 or Section 2.14) to the Banks for the
account of their respective Applicable Lending Offices, and like funds relating
to the payment of any other amount payable to any Bank to such Bank for the
account of its Applicable Lending Office, in each case to be applied in
accordance with the terms of this Agreement.  In the event the Agent receives
any such payment in immediately available funds not later than 12:00 noon
(Houston time) on any Business Day, but fails to distribute to any Bank entitled
thereto like funds relating to such payment by the close of business on such
Business Day, then the Agent shall pay such Bank interest thereon at the Federal
Funds Effective Rate for each day from the date such amount is received by the
Agent until the date distributed to such Bank.
 
 
-9-

--------------------------------------------------------------------------------

 

(b)    Unless the Agent shall have received notice from the Borrower prior to
the date on which any payment is due to the Banks under the Loan Documents that
the Borrower will not make such payment in full, the Agent may assume that the
Borrower has made such payment in full to the Agent on such date and the Agent
may, in reliance upon such assumption, cause to be distributed to each Bank on
such due date an amount equal to the amount then due such Bank.  If and to the
extent the Borrower shall not have made such payment in full to the Agent each
Bank shall repay to the Agent forthwith on demand such amount distributed to
such Bank, together with interest thereon for each day from and including the
date such amount is distributed to such Bank but excluding the date such Bank
repays such amount to the Agent at the greater of the Federal Funds Effective
Rate and a rate determined by the Agent in accordance with banking industry
rules on interbank compensation.
 
(c)    All payments by the Borrower of the fees payable to the Agent pursuant to
the Fee Letter shall be made in Dollars directly to the Agent at its address
specified in Section 9.03 in immediately available funds not later than 12:00
noon (Houston time) on the date when due.
 
(d)    All computations of interest based on the Prime Rate when used to
determine the Alternate Base Rate shall be made on the basis of a year of 365 or
366 days, as the case may be, and all computations of interest based on the
Alternate Base Rate, the Eurodollar Rate, the Adjusted Eurodollar Rate or the
Federal Funds Effective Rate as well as commitment fees, shall be made on the
basis of a year of 360 days (unless use of a 360 day year would cause the
interest contracted for, charged or received hereunder to exceed the Highest
Lawful Rate, in which case such computations shall be made on the basis of a
year of 365 or 366 days, as the case may be), in each case for the actual number
of days (including the first day but excluding the last day) occurring in the
period for which such interest or commitment fees are payable.
 
(e)    Whenever any payment under the Loan Documents shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or commitment fee, as the
case may be; provided, however, if such extension would cause payment of
interest on or principal of Eurodollar Loans to be made in the next following
calendar month, such payment shall be made on the next preceding Business Day.
 
(f)    If any Bank shall obtain any payment (whether voluntary, involuntary,
through the exercise of any right of setoff, counterclaim or otherwise) on
account of the Loans made by it (other than pursuant to Section 2.11, Section
2.12, Section 2.13 or Section 2.14) in excess of its ratable share of payments
on account of the Loans obtained by all the Banks, such Bank shall forthwith
purchase (for cash at face value) from the other Banks such participations in
the Loans made by such other Banks as shall be necessary to cause such
purchasing Bank to share the excess payment ratably with each of them; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Bank as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in payments to any assignee or participant, other than
to the Borrower or any Subsidiary or Affiliate thereof (as to which the
provisions of this paragraph shall apply).  The Borrower agrees that any Bank so
purchasing a participation from another Bank pursuant to this Section 2.09(f)
may, to the fullest extent permitted by law and this Agreement, exercise all its
rights of payment (including the right of setoff and counterclaim) with respect
to such participation as fully as if such Bank were the direct creditor of the
Borrower in the amount of such participation.
 
 
-10-

--------------------------------------------------------------------------------

 

(g)    If any Bank shall fail to make any payment required to be made by it
pursuant to Section 2.02(b), Section 2.03(c), Section 2.09(b), Section 2.16(a),
Section 2.16(c), or Section 9.04 then the Agent may, in its discretion and
notwithstanding any contrary provision hereof, (i) apply any amounts thereafter
received by the Agent for the account of such Bank and for the benefit of the
Agent, the Swingline Bank or the Issuer to satisfy such Bank’s obligations under
such Sections until all such unsatisfied obligations are fully paid, and/or (ii)
hold any such amounts in a segregated account as cash collateral for, and
applicable to, any future funding obligations of such Bank under such Sections;
in the case of each of (i) and (ii) above, in any order as determined by the
Agent in its discretion.
 
Section 2.10    Fees.
 
(a)    Subject to the provisions of Section 9.13, the Borrower shall pay each
Bank a commitment fee equal to the applicable percentage set forth in the
pricing grid in Section 2.07(c) under the column “Commitment Fee” on the average
unused portion of the Commitment of such Bank as in effect from time to time for
the period from and including the Effective Date to, but excluding, the
Termination Date.  Accrued commitment fees shall be due and payable in arrears
on last day of March, June, September and December of each year, on the date of
any reduction or termination of the Commitment of such Bank (in respect of such
reduced or terminated amount) and on the Termination Date, and shall be computed
on the basis of a year of 360 days for the period commencing with the day to
which such fee was last paid (or, in the case of the first commitment fee
payment date, for the period commencing with and including the Effective Date)
to the date such fee is due and payable.  For purposes of calculating the unused
Commitment of each Bank, Swingline Loans made by or deemed made or attributable
to such Bank shall not count as usage.
 
(b)    Subject to the provisions of Section 9.13, the Borrower shall pay the
Agent the arrangement and administrative fees specified in that certain letter
agreement dated October 1, 2010 between the Agent and the Borrower concerning
the same (the “Fee Letter”).
 
Section 2.11    Setoff, Counterclaims and Taxes.
 
(a)    All payments of principal, interest, expenses, reimbursements,
compensation, commitment fees, letter of credit fees, arrangement fees or
administration fees and any other amount from time to time due under any Loan
Document shall be made by the Borrower without setoff or counterclaim and shall
be made free and clear of and without deduction for any and all present or
future taxes, levies, imposts, deductions, charges or withholdings, and all
liabilities with respect thereto, excluding, (i) in the case of each member of
the Bank Group and the Issuer, (A) taxes imposed on its income (or a taxable
base in the nature of net income, or, in lieu of taxes so imposed or measured,
on overall gross receipts and capital), and franchise taxes imposed on it, by
the jurisdiction under the laws of which such member of the Bank Group or the
Issuer is organized or any political subdivision thereof, (B) branch profits
taxes imposed by the United States or any jurisdiction described in the
preceding clause (A), and (C) United States federal taxes imposed pursuant to
FATCA on any “withholding payment” (as defined under FATCA) made to such Person
and, (ii) in the case of each Bank, (A) taxes imposed on its income, and
franchise taxes imposed on it, by the jurisdiction of such Bank’s Applicable
Lending Office or any political subdivision thereof, (B) branch profits taxes
imposed by the United States or any jurisdiction described in the preceding
clause (A), and (C) United States federal taxes imposed pursuant to FATCA on any
“withholding payment” (as defined under FATCA) made to such Person (all such
non-excluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities being hereinafter referred to as “Taxes”).  If the Borrower shall be
required by law to deduct any Taxes from or in respect of any sum payable under
any Loan Document to any member of the Bank Group, (i) the sum payable shall be
increased as may be necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section
2.11) such member of the Bank Group receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the Borrower shall make
such deductions and (iii) the Borrower shall pay the full amount deducted to the
relevant taxation authority or other authority in accordance with applicable
law; provided that the Borrower shall not be required to pay any increased
amount on account of Taxes to the extent that (x) any such Bank breached its
representation and warranty provided in Section 2.11(f) or (y) any such Bank has
failed to comply with Section 2.11(f) or shall not have furnished the Borrower
with such forms, or shall not have taken such other action, as reasonably may be
available to it under applicable tax laws and any applicable tax treaty to
obtain an exemption from, or reduction of, such Taxes.
 
 
-11-

--------------------------------------------------------------------------------

 

(b)    In addition, the Borrower agrees to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies which arise from any payment made under any Loan Document or from the
execution, delivery or registration of, or otherwise with respect to, any Loan
Document (hereinafter referred to as “Other Taxes”).
 
(c)    The Borrower will indemnify each member of the Bank Group and the Issuer
for the full amount of Taxes or Other Taxes (including, without limitation, any
Taxes or Other Taxes imposed by any jurisdiction on amounts payable under this
Section 2.11) paid by such  member of the Bank Group (whether paid on its own
behalf or on behalf of any other member of the Bank Group) and the Issuer and
any liability (including penalties, interest and expenses) arising therefrom or
with respect thereto, whether or not such Taxes or Other Taxes were correctly or
legally asserted.  This indemnification shall be made within 30 days from the
date such member of the Bank Group or the Issuer makes written demand
therefor.  A certificate as to the amount of such payment or liability delivered
to the Borrower by a member of the Bank Group or the Issuer, or by the Agent on
behalf of any such Person, shall be conclusive absent manifest
error.  Notwithstanding anything herein to the contrary, no member of the Bank
Group or the Issuer shall be indemnified for any Taxes or Other Taxes hereunder
unless the member of the Bank Group or the Issuer, as the case may be, shall
make written demand on the Borrower for such reimbursement no later than six (6)
months after the earlier of (i) the date on which the relevant Governmental
Authority makes written demand on the member of the Bank Group or the Issuer, as
the case may be, for payment of such Taxes or Other Taxes, and (ii) the date on
which the member of the Bank Group or the Issuer, as the case may be, has made
payment of such Taxes or Other Taxes; provided, that if the Taxes or Other Taxes
imposed or asserted giving rise to such claims are retroactive, then the
six-month period referred to above shall be extended to include the period of
retroactive effect thereof.
 
 
-12-

--------------------------------------------------------------------------------

 

(d)    Within 30 days after the date of any payment of Taxes, the Borrower will
furnish to the Agent, at its address referred to in Section 9.03, the original
or a certified copy of a receipt evidencing payment thereof, a copy of any
return required by applicable law or other evidence of such payment reasonably
satisfactory to the Agent.
 
(e)    Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in this
Section 2.11 shall survive the payment in full of the Loans and all other
amounts owing under the other Loan Documents.  The provisions of this Section
2.11 are in all respects subject to Section 9.13 hereof.
 
(f)    Each Bank represents and warrants to the Agent and the Borrower that such
Bank is either (i) a corporation organized under the laws of the United States,
a state thereof or the District of Columbia, or (ii) entitled to complete
exemption from United States withholding tax imposed on or with respect to any
payments, including fees, to be made to it pursuant to this Agreement and the
other Loan Documents (x) under an applicable provision of a tax convention or
treaty to which the United States is a party or (y) because it is acting through
a branch, agency or office in the United States and any payment to be received
by it hereunder is effectively connected with a trade or business in the United
States.  Upon becoming a party to this Agreement (whether by assignment or as an
original signatory hereto), and in any event, from time to time upon the request
of the Agent, or the Borrower, each Bank which is not a corporation organized
under the laws of the United States or any state thereof or the District of
Columbia shall deliver to the Agent and the Borrower such forms, certificates or
other instruments as may be required by the Agent in order to establish that
such Bank is entitled to complete exemption from United States withholding taxes
imposed on or with respect to any payments, including fees, to be made to such
Bank under this Agreement and the other Loan Documents.  Each Bank also agrees
to deliver to the Borrower and the Agent such other supplemental forms as may at
any time be required as a result of the passage of time or changes in applicable
law or regulation in order to confirm or maintain in effect its entitlement to
exemption from United States withholding tax on any payments hereunder;
provided, that the circumstances of the Bank at the relevant time and applicable
laws permit it to do so.  If a Bank determines, as a result of any change in
either (1) applicable law, regulation or treaty, or in any official application
thereof or (2) its circumstances, that it is unable to submit any form or
certificate that it is obligated to submit pursuant to this Section 2.11(f), or
that it is required to withdraw or cancel any such form or certificate
previously submitted, it shall promptly notify the Borrower and the Agent of
such fact.  If a Bank is organized under the laws of a jurisdiction outside the
United States, and the Borrower and the Agent have not received forms,
certificates or other instruments indicating to their satisfaction that all
payments to be made to such Bank hereunder are not subject to United States
withholding tax or the Agent otherwise has reason to believe that such Bank is
subject to U.S. withholding tax, the Borrower shall withhold taxes from such
payments at the applicable statutory rate.  Without limiting the generality of
the foregoing contained in this Section 2.11(f), if a Bank would be subject to
United States federal withholding taxes imposed by FATCA on payments under any
Loan Document and such Bank fails to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Internal Revenue Code, as applicable), such Bank shall provide such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by the Borrower or the Agent as may be necessary for the
Borrower or the Agent, as the case may be, to comply with their obligations
under FATCA, to determine that such Bank has complied with such Bank’s
obligations under FATCA, or to determine the amount to deduct and withhold from
any such payments.  Each Bank shall indemnify and hold the Borrower and the
Agent harmless from any United States taxes, penalties, interest and other
expenses, costs and losses incurred or payable by them as a result of either (A)
such Bank’s failure to submit any form or certificate that it is required to
provide pursuant to this Section 2.11(f) or (B) reliance by the Borrower or the
Agent on any such form or certificate which such Bank has provided to them
pursuant to this Section 2.11(f).
 
 
-13-

--------------------------------------------------------------------------------

 

(g)    Any Bank claiming any additional amounts payable pursuant to this Section
2.11 shall use reasonable efforts (consistent with legal and regulatory
restrictions) to file any certificate or document requested by the Borrower or
to change the jurisdiction of its Applicable Lending Office if such a filing or
change would avoid the need for or reduce the amount of any such additional
amounts which may thereafter accrue and would not, in the sole determination of
such Bank, be otherwise disadvantageous to such Bank.
 
Section 2.12    Funding Losses.  The Borrower shall indemnify each member of the
Bank Group against any loss or reasonable expense (including, but not limited
to, any loss or reasonable expense sustained or incurred or to be sustained or
incurred in liquidating or reemploying deposits from third parties acquired to
effect or maintain a Loan or any part thereof as a Eurodollar Loan) which such
Person may sustain or incur as a consequence of (a) any failure by the Borrower
to fulfill on the date of any Borrowing hereunder the applicable conditions set
forth in Article III, (b) any failure by the Borrower to borrow, convert or
continue hereunder after a Borrowing Request or an Interest Election Request has
been given, (c) any payment, prepayment, conversion or continuation of a
Eurodollar Loan required or permitted by any other provisions of this Agreement,
including, without limitation, payments made due to the acceleration of the
maturity of the Loans pursuant to Section 7.01, or otherwise made on a date
other than the last day of the applicable Interest Period, (d) any default in
the payment or prepayment of the principal amount of any Loan or any part
thereof or interest accrued thereon, as and when due and payable (at the due
date thereof, by notice of prepayment or otherwise), (e) the occurrence of an
Event of Default or (f) the Borrower’s election to replace an Affected Bank
pursuant to Section 2.15(b).  Such loss or reasonable expense shall include,
without limitation, an amount equal to the excess, if any, as determined by each
Bank of (i) its cost of obtaining the funds for the Loan being paid, prepaid,
converted or continued or not borrowed, converted or continued (based on the
interest rate applicable thereto) for the period from the date of such payment,
prepayment, conversion or continuation or failure to borrow, convert or continue
to the last day of the Interest Period for such Loan (or, in the case of a
failure to borrow, convert or continue, for the Loan which would have commenced
on the date of such failure to borrow, convert or continue) over (ii) the amount
of interest (as estimated by such Bank) that would be realized by such Bank in
reemploying the funds so paid, prepaid, converted or continued or not borrowed,
converted or continued for such period or Interest Period, as the case may
be.  A certificate of each member of the Bank Group setting forth any amount or
amounts which such Person is entitled to receive pursuant to this Section 2.12
shall be delivered to the Borrower (with a copy to the Agent) and shall be
conclusive, if made in good faith, absent manifest error.  The Borrower shall
pay to the Agent for the account of each such Person the amount shown as due on
any certificate within 30 days after its receipt of the same.  Notwithstanding
the foregoing, in no event shall any Bank be permitted to receive any
compensation hereunder constituting interest in excess of the Highest Lawful
Rate.  Without prejudice to the survival of any other obligations of the
Borrower hereunder, the obligations of the Borrower under this Section 2.12
shall survive the termination of this Agreement and/or the payment or assignment
of any of the Notes.
 
 
-14-

--------------------------------------------------------------------------------

 

Section 2.13    Change of Law.
 
(a)    If at any time any Bank determines in good faith (which determination
shall be conclusive) that any change after the Effective Date in any applicable
law, rule or regulation or in the interpretation, application or administration
thereof makes it unlawful, or any central bank or other Governmental Authority
asserts that it is unlawful, for such Bank or its foreign branch or branches to
fund or maintain any Eurodollar Loan (any of the foregoing determinations being
a “Eurodollar Event”), then, such Bank, at its option, may:  (i) declare that
Eurodollar Rate Loans will no longer be made or maintained by such Bank,
whereupon the right of the Borrower to select Eurodollar Loans for any Borrowing
shall be suspended until such Bank shall notify the Agent that the circumstances
causing such Eurodollar Event no longer exist; (ii) with respect to any
Eurodollar Loans of such Bank then outstanding, require that all such Eurodollar
Loans be converted to ABR Loans, in which event all such Eurodollar Loans shall
automatically be converted into ABR Loans on the effective date of notice of
such Eurodollar Event and all payments or prepayments of principal that would
have otherwise been applied to repay such converted Eurodollar Loans shall
instead be applied to repay the ABR Loans resulting from such conversion; and/or
(iii) with respect to any Eurodollar Loans requested of such Bank but not yet
made as or converted into such, require that such Eurodollar Loans be made as or
converted into, as applicable, ABR Loans.
 
(b)    Upon the occurrence of any Eurodollar Event, and at any time thereafter
so long as such Eurodollar Event shall continue, such Bank may exercise its
aforesaid option by giving written notice thereof to the Agent and the Borrower,
such notice to be effective upon receipt thereof by the Borrower.  Any
conversion of any Eurodollar Loan which is required under this Section 2.13
shall be made, together with accrued and unpaid interest and all other amounts
payable to such Bank under this Agreement with respect to such converted Loan
(including, without limitation, amounts payable pursuant to Section 2.12
hereof), on the date stated in the notice to the Borrower referred to above.
 
Section 2.14    Increased Costs.
 
(a)    If, due to either (i) the introduction of or any change after the
Effective Date in or in the interpretation of any law or regulation or (ii) the
compliance with any guideline issued or request made after the Effective Date by
any central bank or other Governmental Authority (whether or not having the
force of law), there shall be any increase in the cost (other than an increase
in cost attributable to taxes for which the Borrower would not be required to
gross-up pursuant to Section 2.11(a)) to any Bank of agreeing to make or making,
funding or maintaining Eurodollar Loans, then the Borrower shall from time to
time, subject to the provisions of Section 9.13, pay to the Agent for the
account of such Bank additional amounts sufficient to compensate such Bank for
such increased cost upon demand by such Bank.
 
 
-15-

--------------------------------------------------------------------------------

 

(b)    If any Bank shall have determined in good faith that any law, rule,
regulation or guideline adopted pursuant to or arising out of the July 1988
report of the Basel Committee on Banking Regulations and Supervisory Practices
entitled “International Convergence of Capital Measurement and Capital
Standards” and becoming applicable to such Bank after the Effective Date, or
that the adoption after the Effective Date of any applicable law, rule,
regulation or guideline, including any reports or guidelines from the Basel
Committee on Banking Regulations and Supervisory Practices, regarding capital
adequacy, or any change in any of the foregoing or in the interpretation or
administration thereof by any central bank or other Governmental Authority
charged with the interpretation or administration thereof, or compliance by such
Bank (or any lending office of such Bank) with any request or directive
regarding capital adequacy (whether or not having the force of law) issued after
the Effective Date by any such Governmental Authority or comparable agency,
affects or would affect the amount of capital required or expected to be
maintained by such Bank or any corporation controlling such Bank and that the
amount of such capital is increased by or based upon the existence of such
Bank’s Commitment hereunder and other commitments of this type, then the
Borrower shall from time to time, subject to the provisions of Section 9.13, pay
to such Bank upon demand additional amounts sufficient to compensate such Bank
or such corporation in light of such circumstances, to the extent that such Bank
reasonably determines such increase in capital to be allocable to the existence
of such Bank’s Commitment hereunder and similar amounts are being charged
generally to other borrowers with similar commitments from such Bank.
 
(c)    Each Bank will notify the Borrower of any event occurring after the date
of this Agreement which will entitle such Bank to compensation pursuant to this
Section 2.14 as promptly as practicable after such Bank obtains knowledge of the
occurrence of such event.  In no event will the Borrower be obligated to
compensate any Bank pursuant to this Section 2.14 for any amounts described in
paragraphs (a) or (b) above that accrued more than one hundred eighty (180) days
prior to the date the notice described in the preceding sentence is given by the
party requesting such compensation, but the foregoing shall in no way limit the
right of such Bank to request compensation for amounts accrued during such one
hundred eighty (180) day period or any future period.  A certificate of such
Bank setting forth in reasonable detail (i) such amount or amounts as shall be
necessary to compensate such Bank (or participating banks or other entities
pursuant to Section 9.02) as specified above and (ii) the calculation of such
amount or amounts shall be delivered to the Borrower and shall be conclusive
absent manifest error.  The Borrower shall pay to such Bank the amount shown as
due on any such certificate within thirty (30) days after its receipt of the
same.  The failure of any Bank to demand compensation for any increased costs or
reduction in amounts received or receivable or reduction in return on capital
shall not constitute a waiver of the right of such Bank or any other Bank, to
demand compensation for any increased costs or reduction in amounts received or
receivable or reduction in return on capital.  The protection of this Section
2.14 shall be available to the Banks regardless of any possible contention of
invalidity or inapplicability of law, regulation or condition which shall have
been imposed.
 
 
-16-

--------------------------------------------------------------------------------

 

Section 2.15    Mitigation Obligations; Substitution of Banks.
 
(a)    If any Bank requests compensation pursuant to Section 2.14, or declares a
Eurodollar Event pursuant to Section 2.13, or the Borrower is required to deduct
United States withholding taxes pursuant to Section 2.11(f) from amounts payable
to any Bank under the Loan Documents, then such Bank shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Bank, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.14 or Section 2.11(f), as the case may be, or eliminate the
existence of a Eurodollar Event under Section 2.13 in the future and (ii) would
not subject such Bank to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Bank.  The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Bank in connection with any
such designation or assignment.
 
(b)    If any Bank requests compensation pursuant to Section 2.14, or declares a
Eurodollar Event pursuant to Section 2.13, or the Borrower is required to deduct
United States withholding taxes pursuant to Section 2.11(f) from amounts payable
to any Bank under the Loan Documents, or if any Bank becomes a Defaulting Bank
(any such request, declaration, withholding or event is herein called a
“Substitution Event” and any such Bank is herein called an “Affected Bank”), the
Borrower may give notice to such Affected Bank (with a copy to the Agent) that
it wishes to seek one or more Eligible Assignees (which may be one or more of
the other Banks) to assume the Commitment of such Affected Bank and to purchase
the Loans of such Affected Bank and the other interests of such Affected Bank in
the Loan Documents (collectively, the “Affected Interests”).  Each Affected Bank
agrees to sell all of its Affected Interests pursuant to Section 9.02 to any
such Eligible Assignee for an amount equal to the sum of the outstanding unpaid
principal of and accrued interest on the Loans of such Affected Bank and all
commitment fees and other fees (other than fees payable to such Affected Bank
pursuant to Section 2.12 which shall be paid by the Borrower) and amounts due
such Affected Bank under the Loan Documents, calculated, in each case, to the
date such Affected Interests are purchased, whereupon such Affected Bank shall
have no further Commitment or other obligation to the Borrower under the Loan
Documents.  Notwithstanding the foregoing, the Borrower may not replace any
Affected Bank if (a) the Bank or Banks involved in such Substitution Event have
aggregate Commitment Percentages in excess of thirty-five percent (35%), except
in the event such Bank is or such Banks are Defaulting Banks, or (b) the
Borrower does not seek to replace each Bank involved in such Substitution
Event.  A Bank shall not be required to sell its Affected Interests pursuant to
this paragraph if, prior thereto, as a result of a waiver by such Bank or
otherwise, the circumstances entitling the Borrower to require such sale cease
to apply.
 
Section 2.16    Letters of Credit.
 
(a)    Subject to the terms and conditions of this Agreement, and on the
condition that aggregate Letter of Credit Liabilities shall never exceed
$25,000,000, Borrower shall have the right to, in addition to the Loans provided
for in Section 2.01 hereof, utilize the Commitments from time to time during the
term hereof by obtaining the issuance of letters of credit for the account of
Borrower if Borrower shall so request in a form and with such accompanying
documentation as the Issuer may reasonably require not less than five (5)
Business Days prior to the proposed date of issuance (such letters of credit, as
any of them may be amended, supplemented, extended or confirmed from time to
time, being herein collectively called the “Letters of Credit”).  Upon the date
of the issuance of a Letter of Credit, the Issuer shall be deemed, without
further action by any party hereto, to have sold to each Bank, and each such
Bank shall be deemed, without further action by any party hereto, to have
purchased from the Issuer, a participation, to the extent of such Bank’s
Commitment Percentage, in such Letter of Credit and the related Letter of Credit
Liabilities, which participation shall terminate on the earlier of the
expiration date of such Letter of Credit or the Termination Date.  In
consideration and in furtherance of the foregoing, each Bank hereby absolutely
and unconditionally agrees to pay to the Agent, for the account of the Issuer,
such Bank’s Commitment Percentage of each payment in respect of drawings under
Letters of Credit made by the Issuer and not reimbursed by the Borrower on the
date due as provided in Section 2.16(d), or of any reimbursement payment
required to be refunded to the Borrower for any reason.  Each Bank acknowledges
and agrees that its obligation to acquire participations pursuant to this
paragraph in respect of Letters of Credit is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including any amendment,
renewal or extension of any Letter of Credit or the occurrence and continuance
of a Default or reduction or termination of the Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever.
 
 
-17-

--------------------------------------------------------------------------------

 

(b)    Borrower shall give Agent and the Issuer notice requesting each issuance
of a Letter of Credit hereunder as provided in Section 2.16(a) hereof and shall
furnish such additional information regarding such transaction as Agent and the
Issuer may reasonably request.  Upon receipt of such notice, the Issuer shall
promptly notify each Bank of the contents thereof and of such Bank’s Commitment
Percentage of the amount of such proposed Letter of Credit.
 
(c)    No Letter of Credit may be issued if after giving effect thereto the sum
of (A) the aggregate outstanding principal amount of Loans plus (B) the
aggregate Letter of Credit Liabilities with respect to Letters of Credit would
exceed the Total Commitment.  On each day during the period commencing with the
issuance of any Letter of Credit and until such Letter of Credit shall have
expired or been terminated, the Commitment of each Bank shall be deemed to be
utilized for all purposes hereof in an amount equal to such Bank’s Commitment
Percentage of the amount then available for drawings under such Letter of Credit
(or any unreimbursed drawings under such Letter of Credit).
 
(d)    Borrower shall be irrevocably and unconditionally obligated forthwith to
reimburse Issuer (x) not later than 5:00 p.m. (Houston time), on the date on
which Issuer notifies Borrower of the date and amount of any payment by Issuer
of any drawing under a Letter of Credit if such notice is received by the
Borrower prior to 11:00 a.m. (Houston time) or (y) if such notice has not been
received by the Borrower prior to such time on such date, not later than 5:00
p.m. (Houston time) on the Business Day immediately following the date that the
Borrower receives such notice, for the amount paid by Issuer upon such drawing,
without presentment, demand, protest or other formalities of any kind, all of
which are hereby waived.  Such reimbursement may, subject to satisfaction of the
conditions in Sections 3.01 and 3.02 hereof and to the limitations of the Total
Commitment (after adjustment in the same to reflect the elimination of the
corresponding Letter of Credit Liability), be financed with an ABR Loan or
Swingline Loan in an equivalent amount and, to the extent so financed, the
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting ABR Borrowing or Swingline Loan.  Issuer will pay to each Bank
such Bank’s Commitment Percentage of all amounts received from Borrower for
application in payment, in whole or in part, in respect of any Letter of Credit,
but only to the extent such Bank has made payment to Issuer in respect of such
Letter of Credit pursuant to clause (iii) above.
 
 
-18-

--------------------------------------------------------------------------------

 

(e)    If the Borrower fails to make any payment when required pursuant to
paragraph (d) above, the Issuer shall promptly notify Borrower and each Bank as
to the amount to be paid as a result of such demand and the payment date
therefor.  If at any time prior to the earlier of the expiration date of a
Letter of Credit or the Termination Date, Issuer shall have made a payment to a
beneficiary of a Letter of Credit in respect of a drawing under such Letter of
Credit, each Bank will pay to Issuer promptly upon demand by Issuer at any time
during the period commencing after such payment until reimbursement thereof in
full by Borrower, an amount equal to such Bank’s Commitment Percentage of such
payment, together with interest on such amount for each day from the date of
demand for such payment (or, if such demand is made after 11:00 a.m. (Houston
time) on such date, from the next succeeding Business Day) to the date of
payment by such Bank of such amount at a rate of interest per annum equal to the
greater of the  Federal Funds Effective Rate for such period on a rate
determined by the Agent in accordance with industry rules in interbank
compensation.  Any payment made by a Bank pursuant to this paragraph (e) to
reimburse the Issuer for any such payment (other than the funding of ABR Loans
or a Swingline Loan as contemplated in paragraph (d) above) shall not constitute
a Loan and shall not relieve the Borrower of its obligation to reimburse such
payment.
 
(f)    Borrower will pay to Agent for the account of each Bank a letter of
credit fee with respect to each Letter of Credit equal to the Applicable Margin
for Eurodollar Loans per annum, multiplied by the face amount of each Letter of
Credit (and computed on the basis of the actual number of days elapsed in a year
composed of 360 days), in each case for the period from and including the date
of issuance of such Letter of Credit to and including the date of expiration or
termination thereof, such fee to be due and payable quarterly in arrears based
on the date of the issuance thereof.  Agent will pay to each Bank, promptly
after receiving any payment in respect of letter of credit fees referred to in
this paragraph (f), an amount equal to the product of such Bank’s Commitment
Percentage times the amount of such fees.  In addition to and cumulative of the
above described fees, Borrower shall pay to Issuer, quarterly in arrears and
upon termination of the Commitments, based on the date of the issuance of the
applicable Letter of Credit, a fee in an amount equal to 0.125% per annum of the
face amount of the applicable Letter of Credit (and computed on the basis of the
actual number of days elapsed in a year composed of 360 days) and shall pay
reasonable and customary fees imposed and expenses incurred by Issuer in
connection with the issuance, administration, amendment, payment and negotiation
of said Letter of Credit (such fees and expense reimbursements to be retained by
Issuer for its own account).
 
(g)    The issuance by Issuer of each Letter of Credit shall, in addition to the
conditions precedent set forth in Article III hereof, be subject to the
conditions precedent (A) that such Letter of Credit shall be in such form and
contain such terms as shall be reasonably satisfactory to Issuer and Agent, and
(B) that Borrower shall have executed and delivered such applications and other
instruments and agreements relating to such Letter of Credit as Issuer and Agent
shall have reasonably requested and which are not inconsistent with the terms of
this Agreement.  In the event of a conflict between the terms of this Agreement
and the terms of any application, the terms of this Agreement shall control.
 
 
-19-

--------------------------------------------------------------------------------

 

(h)    Issuer will send to each Bank, immediately upon issuance of any Letter of
Credit a true and correct copy of such Letter of Credit.
 
(i)    Any Letter of Credit issued under this Agreement shall provide for an
expiry date which is not later than the earlier of five (5) days prior to the
Termination Date or twelve (12) months from the issuance date, provided,
Borrower may request, and Issuer agrees to issue, Letters of Credit with expiry
dates beyond five (5) days prior to the Termination Date if at the time of
issuance thereof Borrower pledges to the Agent cash collateral, and such cash
collateral shall be in an amount and on such terms and conditions as Agent and
Issuer may request.  Each Letter of Credit which is self-extending beyond its
stated expiration date must be cancelable upon no more than thirty (30) days’
written notice given by the Issuer to the beneficiary of such Letter of Credit.
 
(j)    The issuance of a Letter of Credit shall constitute the making of a Loan
except as otherwise expressly set forth herein, and each Letter of Credit and
all related applications and other documents executed or delivered in connection
with any Letter of Credit shall be considered Loan Documents.
 
(k)    The Borrower’s obligation to reimburse payments as provided in paragraph
(d) of this Section shall be absolute, unconditional and irrevocable, and shall
be performed strictly in accordance with the terms of this Agreement under any
and all circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
the Issuer under a Letter of Credit against presentation of a draft or other
document that does not comply with the terms of such Letter of Credit, or (iv)
any other event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of, or provide a right of setoff against, the
Borrower’s obligations hereunder.  Neither the Agent, the Banks nor the Issuer,
nor any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the Issuer; provided that the foregoing shall not be construed to
excuse the Issuer from liability to the Borrower to the extent of any direct
damages (as opposed to consequential damages, claims in respect of which are
hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by the Issuer’s failure to exercise
care when determining whether drafts and other documents presented under a
Letter of Credit comply with the terms thereof.  The parties hereto expressly
agree that, in the absence of negligence or willful misconduct on the part of
the Issuer (as finally determined by a court of competent jurisdiction), the
Issuer shall be deemed to have exercised care in each such determination.  In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuer may, in its sole discretion, either accept and make payment upon such
documents without responsibility for further investigation, regardless of any
notice or information to the contrary, or refuse to accept and make payment upon
such documents if such documents are not in strict compliance with the terms of
such Letter of Credit.
 
 
-20-

--------------------------------------------------------------------------------

 

(l)    The Issuer shall, promptly following its receipt thereof, examine all
documents purporting to represent a demand for payment under a Letter of
Credit.  The Issuer shall promptly notify the Agent and the Borrower by
telephone (confirmed electronically or by telecopy) of such demand for payment
and whether the Issuer has made or will make a payment thereunder; provided that
any failure to give or delay in giving such notice shall not relieve the
Borrower of its obligation to reimburse the Issuer and the Banks with respect to
any such payment.
 
(m)    If the Issuer shall make any payment, then, unless the Borrower shall
reimburse such payment in full on the date such payment is made, the unpaid
amount thereof shall bear interest, for each day from and including the date
such a payment is made to but excluding the date that the Borrower reimburses
such a payment, at the rate per annum then applicable to ABR Loans; provided
that, if the Borrower fails to reimburse such payment when due pursuant to
paragraph (d) of this Section, then Section 2.07(a)(iv) shall apply.  Interest
accrued pursuant to this paragraph shall be for the account of the Issuer,
except that interest accrued on and after the date of payment by any Bank
pursuant to paragraph (e) of this Section to reimburse the Issuer shall be for
the account of such Bank to the extent of such payment.
 
(n)    The Issuer may be replaced at any time by written agreement among the
Borrower, the Agent, the replaced Issuer and the successor Issuer.  The Agent
shall notify the Banks of any such replacement of the Issuer.  At the time any
such replacement shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the replaced Issuer pursuant to paragraph (f) of this
section.  From and after the effective date of any such replacement, (i) the
successor Issuer shall have all the rights and obligations of the Issuer under
this Agreement with respect to Letters of Credit to be issued thereafter and
(ii) references herein to the term “Issuer” shall be deemed to refer to such
successor or to any previous Issuer, or to such successor and all previous
Issuers, as the context shall require.  After the replacement of an Issuer
hereunder, the replaced Issuer shall remain a party hereto and shall continue to
have all the rights and obligations of an Issuer under this Agreement with
respect to Letters of Credit issued by it prior to such replacement, but shall
not be required to issue additional Letters of Credit.
 
(o)    If any Event of Default shall occur and be continuing, on the Business
Day that the Borrower receives notice from the Agent or the Majority Banks
demanding the deposit of cash collateral pursuant to this paragraph, the
Borrower shall deposit in an account with the Agent, in the name of the Agent
and for the benefit of the Banks, an amount in cash equal to the Letter of
Credit Liabilities as of such date plus any accrued and unpaid interest thereon;
provided that the obligation to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Borrower described in clause (j) or (k) of
Section 7.01.  Such deposit shall be held by the Agent as collateral for the
payment and performance of the obligations of the Borrower under this
Agreement.  The Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account.  Other than any interest
earned on the investment of such deposits, which investments shall be made at
the option and sole discretion of the Agent and at the Borrower’s risk and
expense, such deposits shall not bear interest.  Interest or profits, if any, on
such investments shall accumulate in such account.  Moneys in such account shall
be applied by the Agent to reimburse the Issuer for payments for which it has
not been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the Borrower for the Letter of
Credit Liabilities at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of Banks with Letter of Credit
Liabilities representing greater than 25% of the total Letter of Credit
Liabilities), be applied to satisfy other obligations of the Borrower to the
Banks under this Agreement.  If the Borrower is required to provide an amount of
cash collateral hereunder as a result of the occurrence of an Event of Default,
such amount (to the extent not applied as aforesaid) shall be returned to the
Borrower within three Business Days after all Events of Default have been cured
or waived.
 
 
-21-

--------------------------------------------------------------------------------

 

(p)    The Existing Letters of Credit shall be Letters of Credit for all
purposes hereunder.
 
Section 2.17    Increase of Commitments.
 
(a)    If no Default, Event of Default or Material Adverse Effect shall have
occurred and be continuing, the Borrower may at any time and from time to time
request an increase of the aggregate Commitments by notice to the Agent in
writing, in the amount of such proposed increase request, substantially in the
form of Exhibit 2.17(a) (such notice, a “Commitment Increase Notice”); provided,
however, that (i) each such increase shall be at least $5,000,000, (ii) the
cumulative increase in Commitments pursuant to this Section 2.17 shall not
exceed $75,000,000 without the approval of the Majority Banks, (iii) the
Commitment of any Bank may not be increased without such Bank’s consent, and
(iv) the aggregate amount of the Banks’ Commitments shall not exceed
$325,000,000 without the approval of the Majority Banks.  Any such Commitment
Increase Notice must offer each Bank the opportunity to subscribe for its pro
rata share of the increased Commitment.  If any portion of the increased
Commitment is not subscribed for by such Banks, the Borrower may, in its sole
discretion, but with the consent of the Agent as to any Person that is not at
such time a Bank (which consent shall not be unreasonably withheld or delayed),
offer to any existing Bank or to one or more additional banks or financial
institutions the opportunity to participate in all or a portion of such
unsubscribed portion of the increased Commitments pursuant to paragraph (b) or
(c) below, as applicable.
 
(b)    Any additional bank or financial institution that the Borrower selects to
offer participation in the increased Commitment shall become a party to this
Agreement by executing and delivering to the Agent an agreement, substantially
in the form of Exhibit 2.17(b) (a “New Bank Agreement”) setting forth its
Commitment, whereupon such bank or financial institution (a “New Bank”) shall
become a Bank for all purposes and to the same extent as if originally a party
hereto and shall be bound by and entitled to the benefits of this Agreement, and
the signature pages hereof shall be deemed to be amended to add the name of such
New Bank and the definition of Commitment in Annex A hereof shall be deemed
amended to increase the aggregate Commitments of the Banks by the Commitment of
such New Bank, provided that the Commitment of any New Bank shall be an amount
not less than $5,000,000.
 
 
-22-

--------------------------------------------------------------------------------

 

(c)    Any Bank that accepts an offer to it by the Borrower to increase its
Commitment pursuant to this Section 2.17 shall, in each case, execute a
Commitment Increase Agreement with the Borrower and the Agent, whereupon such
Bank shall be bound by and entitled to the benefits of this Agreement with
respect to the full amount of its Commitment as so increased, and the definition
of Commitment in Annex A hereof shall be deemed to be amended to reflect such
increase.
 
(d)    The effectiveness of any New Bank Agreement or Commitment Increase
Agreement shall be contingent upon receipt by the Agent of such corporate
resolutions of the Borrower and legal opinions of counsel to the Borrower as the
Agent shall reasonably request with respect thereto, in each case in form and
substance reasonably satisfactory to the Agent.
 
(e)    If any bank or financial institution becomes a New Bank pursuant to
Section 2.17(b) or any Bank’s Commitment is increased pursuant to Section
2.17(c), additional Loans made on or after the effectiveness thereof (the
“Re-Allocation Date”) shall be made pro rata based on their respective
Commitments in effect on or after such Re-Allocation Date (except to the extent
that any such pro rata borrowings would result in any Bank making an aggregate
principal amount of Loans in excess of its Commitment, in which case such excess
amount will be allocated to, and made by, such New Bank and/or Banks with such
increased Commitments to the extent of, and pro rata based on, their respective
Commitments), and continuations of Eurodollar Loans outstanding on such
Re-Allocation Date shall be effected by repayment of such Loans on the last day
of the Interest Period applicable thereto and the making of new Loans of the
same Type pro rata based on the respective Commitments in effect on and after
such Re-Allocation Date.
 
(f)    If on any Re-Allocation Date there is an unpaid principal amount of
Eurodollar Loans or ABR Loans, (i) any such ABR Loans shall be reallocated
immediately among the Banks (including any New Banks and any Banks that have
executed a Commitment Increase Agreement) so that all Borrowing and Loans that
are outstanding are pro rated based on each Bank’s Commitment, after giving
effect to the Re-Allocation Date, and (ii) any such Eurodollar Loans shall
remain outstanding with the respective holders thereof until the expiration of
their respective Interest Periods (unless the Borrower elects to prepay any
thereof in accordance with the applicable provisions of this Agreement), and
interest on and repayments of all Loans will be paid thereon to the respective
Banks holding same pro rata based on the respective principal amounts thereof
outstanding.
 
Section 2.18    Defaulting Banks.  Notwithstanding any provision of this
Agreement to the contrary, if any Bank becomes a Defaulting Bank, then the
following provisions shall apply for so long as such Bank is a Defaulting Bank:
 
(a)    fees shall cease to accrue on the unfunded portion of the Commitment of
such Defaulting Bank pursuant to Section 2.10(a);
 
 
-23-

--------------------------------------------------------------------------------

 

(b)    the Commitment and Revolving Credit Exposure of such Defaulting Bank
shall not be included in determining whether the Majority Banks or all of the
Banks have taken or may take any action hereunder (including any consent to any
amendment, waiver or other modification pursuant to Section 9.01), except (i)
such Defaulting Bank’s Commitment may not be increased or extended without its
consent and (ii) the principal amount of, or interest or fees payable on, Loans
or payments by the Issuer under a Letter of Credit may not be reduced or excused
or the scheduled date of payment may not be postponed as to such Defaulting Bank
without such Defaulting Bank’s consent;
 
(c)    if any Swingline Exposure or Letter of Credit Liabilities exist at the
time such Bank becomes a Defaulting Bank then:
 
(i)    all or any part of the Swingline Exposure and Letter of Credit
Liabilities of such Defaulting Bank shall be reallocated among the
non-Defaulting Banks in accordance with their respective Commitment Percentages
but only to the extent the sum of all non-Defaulting Banks’ Revolving Credit
Exposures plus such Defaulting Bank’s Swingline Exposure and Letter of Credit
Liabilities does not exceed the total of all non-Defaulting Banks’ Commitments;
 
(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within three (3) Business Days
following notice by the Agent (x) first, prepay such Swingline Exposure and (y)
second, cash collateralize, for the benefit of the Issuer only, the Borrower’s
obligations corresponding to such Defaulting Bank’s Letter of Credit Liabilities
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.16(o) for so long as
such Letter of Credit Liabilities are outstanding and such Bank remains a
Defaulting Bank;
 
(iii)    if the Borrower cash collateralizes any portion of such Defaulting
Bank’s Letter of Credit Liabilities pursuant to clause (ii) above, the Borrower
shall not be required to pay any fees to such Defaulting Bank pursuant to
Section 2.16(f) (and no such fees shall accrue) with respect to such Defaulting
Bank’s Letter of Credit Liabilities during the period such Defaulting Bank’s
Letter of Credit Liabilities is cash collateralized;
 
(iv)    if the Letter of Credit Liabilities of the non-Defaulting Banks are
reallocated pursuant to clause (i) above, then the fees payable to the Banks
pursuant to Section 2.10(a) and Section 2.16(f) shall be adjusted in accordance
with such non-Defaulting Banks’ Commitment Percentages; and
 
(v)    if all or any portion of such Defaulting Bank’s Letter of Credit
Liabilities are neither reallocated nor cash collateralized pursuant to clause
(i) or (ii) above, then, without prejudice to any rights or remedies of the
Issuer or any other Bank hereunder, all letter of credit fees payable under
Section 2.16(f) with respect to such Defaulting Bank’s Letter of Credit
Liabilities shall be payable to the Issuer until and to the extent that such
Letter of Credit Liabilities is reallocated and/or cash collateralized; and
 
 
-24-

--------------------------------------------------------------------------------

 

(d)    so long as such Bank is a Defaulting Bank, the Swingline Bank shall not
be required to fund any Swingline Loan and the Issuer shall not be required to
issue, amend or increase any Letter of Credit, unless it is satisfied that the
related exposure and the Defaulting Bank’s then outstanding Letter of Credit
Liabilities will be 100% covered by the Commitments of the non-Defaulting Banks
and/or cash collateral will be provided by the Borrower in accordance with
Section 2.18(c), and participating interests in any newly made Swingline Loan or
any newly issued or increased Letter of Credit shall be allocated among
non-Defaulting Banks in a manner consistent with Section 2.18(c)(i) (and such
Defaulting Bank shall not participate therein).
 
If (i) a Bankruptcy Event with respect to a Parent of any Bank shall occur
following the Effective Date and for so long as such event shall continue or
(ii) the Swingline Bank or the Issuer has a good faith belief that any Bank has
defaulted in fulfilling its obligations under one or more other agreements in
which such Bank commits to extend credit, the Swingline Bank shall not be
required to fund any Swingline Loan and the Issuer shall not be required to
issue, amend or increase any Letter of Credit, unless the Swingline Bank or the
Issuer, as the case may be, shall have entered into arrangements with the
Borrower or such Bank, satisfactory to the Swingline Bank or the Issuer, as the
case may be, to defease any risk to it in respect of such Bank hereunder.
 
In the event that the Agent, the Borrower, the Swingline Bank and the Issuer
each agrees that a Defaulting Bank has adequately remedied all matters that
caused such Bank to be a Defaulting Bank (the date of agreement by all such
Persons hereinafter called the “Remedy Date”), then the Swingline Exposure and
Letter of Credit Liabilities of the Banks shall be readjusted to reflect the
inclusion of such Bank’s Commitment and on the Remedy Date such Bank shall
purchase at par such of the Loans of the other Banks (other than Swingline
Loans) as the Agent shall determine may be necessary in order for such Bank to
hold such Loans in accordance with its Commitment Percentage and such Bank shall
no longer be a Defaulting Bank.
 
ARTICLE III.
CONDITIONS OF CREDIT
 
Section 3.01    Conditions Precedent to the Initial Borrowing.  The obligation
of each Bank to make its initial Loan on the occasion of the initial Borrowing
hereunder is subject to the conditions precedent that the Agent shall have
received on or before the date of such initial Borrowing all of the following,
each dated (unless otherwise indicated) the Effective Date, in form and
substance reasonably satisfactory to the Bank Group and in such number of
counterparts as may be reasonably requested by the Agent:
 
(a)    The following Loan Documents duly executed by the Persons indicated
below:
 
(i)    this Agreement executed by the Borrower and each member of the Bank
Group, and
 
(ii)    the Notes executed by the Borrower.
 
 
-25-

--------------------------------------------------------------------------------

 

(b)    A certificate of a Responsible Officer and of the secretary or an
assistant secretary of the Borrower certifying, inter alia, (i) true and correct
copies of resolutions adopted by the Board of Directors of the Borrower (A)
authorizing the execution, delivery and performance by the Borrower of the Loan
Documents to which it is or will be a party and the Borrowings to be made
hereunder and the consummation of the transactions contemplated thereby, (B)
approving the forms of the Loan Documents to which it is a party and which will
be delivered at or prior to the date of the initial Borrowing and (C)
authorizing officers of the Borrower to execute and deliver the Loan Documents
to which it is or will be a party and any related documents, (ii) true and
correct copies of the articles of incorporation and bylaws (or other similar
charter documents) of the Borrower and (iii) the incumbency and specimen
signatures of the officers of the Borrower executing any documents on behalf of
it.
 
(c)    A certificate of a Responsible Officer of the Borrower certifying as to
the satisfaction of the conditions specified in this Article III.
 
(d)    The signed opinion of Fulbright & Jaworski L.L.P., special counsel to the
Borrower, addressed to the Bank Group, in form and substance reasonably
satisfactory to the Bank Group.
 
(e)    Certificates of appropriate public officials as to the existence and good
standing of the Borrower in the States of Nevada and Texas.
 
(f)    The payment to the Bank Group of the fees due to them as of such date
under the Loan Documents, the payment to the Agent of the fees due to it as of
such date under the Fee Letter, and the payment of all reasonable legal fees and
expenses of Andrews Kurth LLP, special counsel to the Agent, in connection with
the preparation of this Agreement and the other Loan Documents and the closing
of this transaction.
 
(g)    All governmental and third party approvals necessary or, in the
discretion of the Agent, advisable in connection with the financing contemplated
hereby and the continuing operations of the Borrower and its Subsidiaries shall
have been obtained and be in full force and effect.
 
(h)    The Bank Group shall have received (i) audited consolidated financial
statements of the Borrower for the two (2) most recent fiscal years ended prior
to the Effective Date as to which such financial statements are available and
(ii) unaudited interim consolidated financial statements of the Borrower for
each fiscal quarterly period ended subsequent to the date of the latest
financial statements delivered pursuant to clause (i) of this paragraph as to
which such financial statements are available, which financial statements shall
not be materially inconsistent with the financial statements or forecasts
previously provided.
 
(i)    There shall have been no Material Adverse Effect in regard to the
financial condition, business, affairs, operations or control of Borrower and no
change or event shall have occurred which would impair the ability of Borrower
to perform its obligations hereunder or under any of the Loan Documents to which
it is a party or of Agent or any Bank to enforce the obligations hereunder since
the date of its financial statements most recently delivered to Agent.
 
 
-26-

--------------------------------------------------------------------------------

 

(j)    The Bank Group shall have received such documentation and certificates as
Agent may reasonably request confirming no action, proceeding, investigation,
regulation or legislation shall have been instituted, threatened or proposed
before any court, governmental agency or legislative body to enjoin, restrain or
prohibit, or to obtain damages in respect of, or which is related to or arises
out of this Agreement or the consummation of the transactions contemplated
hereby or which could reasonably be expected to have a Material Adverse Effect
on Borrower and its Subsidiaries taken as a whole, or in Agent’s judgment, would
make it inadvisable to consummate the transactions contemplated by this
Agreement or any of the other Loan Documents.
 
(k)    A certificate of a Responsible Officer of Borrower certifying that
Borrower and its Subsidiaries are in compliance with all existing Debt
obligations.
 
(l)    Such other documents, certificates and opinions as the Agent may
reasonably request relating to this Agreement and the other Loan Documents.
 
Section 3.02    Conditions Precedent to All Borrowings.  The obligation of each
Bank to make any Loan shall be subject to the further conditions precedent that
on the Borrowing Date of such Loan the following statements shall be true, and
the Borrower, by virtue of its delivery of a Borrowing Request shall be deemed
to have certified to the Bank Group as of such Borrowing Date that (a) the
representations and warranties contained in Article IV are true and correct on
and as of such Borrowing Date, both before and after giving effect to such Loan,
and as though made on and as of such Borrowing Date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case the same shall be required to have been true and correct as of such earlier
date, and (b) no Default has occurred and is continuing, or would result from
such Loan.
 
ARTICLE IV.
REPRESENTATIONS AND WARRANTIES
 
In order to induce the Bank Group to enter into this Agreement, the Borrower
hereby represents and warrants to the Bank Group as follows:
 
Section 4.01    Corporate Existence; Etc.  Each of the Borrower and each of its
Material Subsidiaries is an organization duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization, and is
duly qualified or licensed to transact business as a foreign organization and is
in good standing under the laws of each jurisdiction in which the conduct of its
operations or the ownership or leasing of its properties requires such
qualification or licensing, except where the failure to be so qualified or
licensed will not have a Material Adverse Effect on either the Borrower
individually or the Borrower and its Subsidiaries taken as a
whole.  Schedule 4.01 sets forth a complete list (including the Borrower’s
percentage equity interest therein) as of the Effective Date of (a) all
Consolidated Subsidiaries (Part A), and (b) all Excluded Affiliates (Part B).
 
Section 4.02    Corporate Authority; Binding Obligations.  Each of the Borrower
and each of its Material Subsidiaries has all requisite power and authority,
corporate or otherwise, to conduct its business and own, operate and encumber
its property.  Each of the Borrower and each of its Subsidiaries has all
requisite power and authority, corporate or otherwise, to execute, deliver and
perform all of its obligations under the Loan Documents executed by, or to be
executed by, such Person.  The execution, delivery and performance of each of
the Loan Documents to which the Borrower or any of its Subsidiaries is a party
and the consummation of the transactions contemplated thereby, have been duly
authorized by all necessary corporate and shareholder (or equivalent)
action.  Each of the Loan Documents to which the Borrower or any of its
Subsidiaries is a party has been duly executed and delivered by such Person, is
in full force and effect and constitutes the legal, valid and binding obligation
of such Person, enforceable against it in accordance with its terms, except as
such enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting the enforcement of creditor’s rights
generally and general principles of equity.
 
 
-27-

--------------------------------------------------------------------------------

 

Section 4.03    No Conflict.  The execution, delivery and performance by the
Borrower or any of its Subsidiaries of each Loan Document to which such Person
is a party and the consummation of each of the transactions contemplated thereby
do not and shall not, by the lapse of time, the giving of notice or otherwise:
(a) constitute a violation of any Requirement of Law or a breach of any
provision contained in the articles or certificate of incorporation or bylaws of
such Person, or any shareholder agreement pertaining to such Person, or
contained in any material agreement, instrument or document to which it is now a
party or by which it or its properties is bound, except for such violations or
breaches that will not have a Material Adverse Effect on either the Borrower
individually or the Borrower and its Subsidiaries taken as a whole; or (b)
result in or require the creation or imposition of any Lien whatsoever upon any
of the properties or assets of the Borrower or any of its Subsidiaries.
 
Section 4.04    No Consent.  No authorization, consent, approval, license, or
exemption of, or filing or registration with, any Governmental Authority or any
other Person, was, is or will be necessary for the valid execution, delivery or
performance by the Borrower or any of its Subsidiaries of any of the Loan
Documents to which it is a party and the consummation of each of the
transactions contemplated thereby other than those that the failure to obtain,
file or make will not have a Material Adverse Effect on either the Borrower
individually or the Borrower and its Subsidiaries taken as a whole.
 
Section 4.05    No Defaults or Violations of Law.  No Default has occurred and
is continuing.  No default (or event or circumstance occurred which, but for the
passage of time or the giving of notice, or both, would constitute a default)
has occurred and is continuing with respect to any note, indenture, loan
agreement, mortgage, lease, deed or other agreement to which the Borrower or any
of its Subsidiaries is a party or by which any of them or their properties is
bound, except for such defaults that will not have a Material Adverse Effect on
either the Borrower individually or the Borrower and its Subsidiaries taken as a
whole.  Neither the Borrower nor any of its Subsidiaries is in violation of any
applicable Requirement of Law except for such violations that will not have a
Material Adverse Effect on either the Borrower individually or the Borrower and
its Subsidiaries taken as a whole.
 
Section 4.06    Financial Position.
 
(a)    The consolidated balance sheet of the Borrower and its Subsidiaries as at
December 31, 2009, and the related consolidated statements of income, retained
earnings and cash flows for the fiscal year then ended, audited by KPMG LLP,
independent public accountants, copies of which have been furnished to the Bank
Group, fairly present in all material respects the consolidated financial
condition of the Borrower and its Subsidiaries at such date and the consolidated
results of their operations and the consolidated cash flows of the Borrower and
its Subsidiaries for the fiscal period ended on such date, all in accordance
with GAAP.
 
 
-28-

--------------------------------------------------------------------------------

 

(b)    The unaudited consolidated balance sheet of the Borrower and its
Subsidiaries as at June 30, 2010, and the related unaudited consolidated
statements of income, retained earnings and cash flows for the three month
period then ended, copies of which have been furnished to the Bank Group, fairly
present in all material respects the consolidated financial condition of the
Borrower and its Subsidiaries at such date and the consolidated results of their
operations and the consolidated cash flows of the Borrower and its Subsidiaries
for the three month period ended on such date, all in accordance with GAAP,
subject to normal year-end adjustments.
 
(c)    Since December 31, 2009, there has been no Material Adverse Effect in
regard to the consolidated financial condition or operations of the Borrower and
its Material Subsidiaries, taken as a whole.
 
Section 4.07    Litigation.  There are no actions, suits or proceedings pending
or, to the knowledge of the Borrower, threatened against or affecting the
Borrower or any of its Subsidiaries, or the properties of any such Person,
before or by any Governmental Authority or other Person, which could reasonably
be expected to have a Material Adverse Effect on either the Borrower
individually or the Borrower and its Subsidiaries taken as a whole.
 
Section 4.08    Use of Proceeds.
 
(a)    The Borrower’s uses of the proceeds of the Loans are, and will continue
to be, legal and proper corporate uses (duly authorized by the Borrower’s board
of directors), and such uses are permitted by the terms of the Loan Documents,
including, without limitation, Section 5.09, and all Requirements of Law.
 
(b)    Neither the Borrower nor any of its Subsidiaries is engaged in the
business of extending credit for the purpose of purchasing or carrying margin
stock (within the meaning of Regulation U).  No part of the proceeds of any Loan
will be used, directly or indirectly, (i) to purchase or carry any margin stock
or to extend credit to others for the purpose of purchasing or carrying any
margin stock or (ii) for the purpose of purchasing, carrying or trading in any
securities, in either case under such circumstances as to involve any member of
the Bank Group in a violation of Regulation U or the Borrower or any of its
Subsidiaries in a violation of Regulation X.  Following the application of the
proceeds of each Loan, not more than 25% of the value of the assets of the
Borrower, or of the Borrower and its Subsidiaries, which are subject to any
arrangement with any member of the Bank Group (herein or otherwise) whereby the
right or ability of the Borrower or its Subsidiaries to sell, pledge or
otherwise dispose of such assets is in any way restricted, will be such margin
stock.
 
 
-29-

--------------------------------------------------------------------------------

 

Section 4.09    Governmental Regulation.  Neither the Borrower nor any of its
Subsidiaries is subject to regulation under the Interstate Commerce Act, as
amended, the Investment Company Act of 1940, as amended, or any other
Requirement of Law such that the ability of any such Person to incur
indebtedness is limited or its ability to consummate the transactions
contemplated by this Agreement, the other Loan Documents or any document
executed in connection therewith is impaired.
 
Section 4.10    Disclosure.  The schedules, documents, exhibits, reports,
certificates and other written statements and information furnished to the Bank
Group by or on behalf of the Borrower or any of its Subsidiaries, when taken as
a whole, do not contain any material misstatement of fact, or omit to state a
material fact necessary in order to make the statements contained therein, in
light of the circumstances under which they were made, not misleading.  Neither
the Borrower nor any of its Subsidiaries has intentionally withheld any fact
known to it which has or is reasonably likely to have a Material Adverse Effect
on either the Borrower individually or the Borrower and its Subsidiaries taken
as a whole.
 
Section 4.11    ERISA.  The Borrower and its ERISA Affiliates are in compliance
in all material respects with ERISA and all Requirements of Law related
thereto.  No Reportable Event has occurred and is continuing with respect to any
Plan.  There has not been any failure to meet the minimum funding standards
under Section 412 or 430 of the Internal Revenue Code or Section 303 of ERISA,
whether or not waived with respect to any Plan.
 
Section 4.12    Payment of Taxes.  The Borrower has filed, and has caused each
of its Material Subsidiaries to file, all federal and applicable material state
and local tax returns and other reports that the Borrower and each such Material
Subsidiary are required by law to file and have paid all material taxes and
other similar charges that are due and payable pursuant to such returns and
reports, except to the extent any of the same may be contested in good faith by
appropriate proceedings promptly initiated and diligently conducted, and with
respect to which adequate reserves have been set aside on the books of such
Person in accordance with GAAP.
 
Section 4.13    Properties; Title and Liens.
 
(a)    Each of the Borrower and its Material Subsidiaries has good and
marketable title to each of the material properties and assets of such
Person.  All properties of the Borrower and its Material Subsidiaries and such
Person’s use thereof comply with applicable zoning and use restrictions, except
where the failure to so comply will not have a Material Adverse Effect upon any
such Person.
 
(b)    Each of the Borrower and its Subsidiaries owns, or is licensed to use,
all trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Borrower and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringement that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
 
Section 4.14    Pari Passu Ranking.  The obligations of the Borrower to pay the
principal of and interest on the Loans and all other amounts payable under the
Loan Documents will rank at least pari passu as to payment with all other Debt
of the Borrower now existing or hereafter incurred.
 
 
-30-

--------------------------------------------------------------------------------

 

Section 4.15    Environmental Matters.  The Borrower and each of its
Subsidiaries possess all environmental, health and safety licenses, permits,
authorizations, registrations, approvals and similar rights necessary under law
or otherwise for such Person to conduct its operations as now being conducted,
each of such licenses, permits, authorizations, registrations, approvals and
similar rights is valid and subsisting, in full force and effect and enforceable
by such Person, and such Person is in compliance with all terms, conditions or
other provisions of such permits, authorizations, registrations, approvals and
similar rights except for such noncompliance that will not have a Material
Adverse Effect on either the Borrower individually or the Borrower and its
Subsidiaries taken as a whole.  Neither the Borrower nor any of its Subsidiaries
has received any notices of any violation of, noncompliance with, or remedial
obligation under, Requirements of Environmental Laws, and there are no writs,
injunctions, decrees, orders or judgments outstanding, or lawsuits, claims,
proceedings, investigations or inquiries pending or, to the knowledge of the
Borrower, threatened, relating to the ownership, use, condition, maintenance, or
operation of, or conduct of business related to, any property owned, leased or
operated by the Borrower or any of its Subsidiaries, or other assets of the
Borrower or any of its Subsidiaries, other than those violations, instances of
noncompliance, obligations, writs, injunctions, decrees, orders, judgments,
lawsuits, claims, proceedings, investigations or inquiries that will not have a
Material Adverse Effect on either the Borrower individually or the Borrower and
its Subsidiaries taken as a whole.  There are no material obligations,
undertakings or liabilities arising out of or relating to Environmental Laws to
which the Borrower or any of its Material Subsidiaries has agreed to, assumed or
retained, or by which the Borrower or any of its Material Subsidiaries is
adversely affected, by contract or otherwise.  Neither the Borrower nor any of
its Material Subsidiaries has received a written notice or claim to the effect
that such Person is or may be liable to any Person as the result of a Release or
threatened Release of a Hazardous Material.
 
Section 4.16    No Undisclosed Liabilities.  Except as set forth in Schedule
4.16, the Borrower and its Subsidiaries have no material liabilities or
obligations of any nature (whether known or unknown, and whether absolute,
accrued, contingent or otherwise) except for (i) liabilities or obligations
reflected or reserved against in the financial statements most recently
delivered by the Borrower pursuant to Section 5.01, (ii) current liabilities
incurred in the ordinary course of business since the date of such financial
statements, (iii) liabilities or obligations that are not required to be
included in financial statements prepared in accordance with GAAP, and (iv)
liabilities or obligations arising under governmental approvals or contracts to
which the Borrower or its Subsidiaries is a party or otherwise subject.
 
Section 4.17    Labor Matters.  As of the Effective Date, there are no strikes,
lockouts or slowdowns against the Borrower or its Subsidiaries pending or, to
the knowledge of the Borrower, threatened.  The hours worked by and payments
made to employees of the Borrower and its Subsidiaries have not been in
violation of the Fair Labor Standards Act or any other Requirement of Law
dealing with such matters in any manner that could reasonably be expected to
have a Material Adverse Effect.  All payments due from the Borrower or any
Subsidiary, or for which any claim may be made against any of them, on account
of wages and employee health and welfare insurance and other benefits, have been
paid or accrued as a liability on the books of the Borrower and its
Subsidiaries.  The consummation of the transactions contemplated by the Loan
Documents will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which the Borrower or any of its Subsidiaries is bound.
 
 
-31-

--------------------------------------------------------------------------------

 

ARTICLE V.
AFFIRMATIVE COVENANTS
 
So long as any principal amount of any Loan, any amount of interest accrued
under any Loan Document, or any commitment, facility or other fee, expense,
compensation or  any other amount payable to any member of the Bank Group under
the Loan Documents shall remain unpaid or outstanding or any Bank shall have any
Commitment hereunder:
 
Section 5.01    Reporting Requirements.  The Borrower shall deliver or cause to
be delivered to the Agent (with sufficient copies for the Agent to distribute
the same to the other members of the Bank Group):
 
(a)    As soon as available and in any event within forty five (45) days after
the end of each fiscal quarter (other than the fourth quarter):
 
(i)    copies of the consolidated and consolidating balance sheets of the
Borrower and its Subsidiaries as of the end of such period, and consolidated and
consolidating statements of income and retained earnings and a statement of cash
flows of the Borrower and its Subsidiaries for that fiscal period and for the
portion of the fiscal year ending with such period, in each case setting forth
in comparative form (on a consolidated, but not a consolidating basis) the
figures for the corresponding period of the preceding fiscal year, all in
reasonable detail; and
 
(ii)    a certificate of a Responsible Officer of the Borrower (A) stating that
such financial statements fairly present in all material respects the
consolidated financial position and results of operations of the Borrower and
its Subsidiaries in accordance with GAAP, subject to normal year-end
adjustments, (B) stating that no Default has occurred and is continuing or, if
any Default has occurred and is continuing, the action the Borrower is taking or
proposes to take with respect thereto, (C) setting forth calculations
demonstrating compliance by the Borrower with Section 6.01 and Section 6.07,
accompanied by a summary (on an entity-by-entity basis) of Investments in
Excluded Affiliates and Funded Debt of the Borrower and its Consolidated
Subsidiaries, as well as any Funded Debt resulting from a Guaranty of Debt of an
Excluded Affiliate, and (D) identifying any changes in the Consolidated
Subsidiaries and Excluded Affiliates since the date of the most recent
certificate delivered pursuant to this Section 5.01(a)(ii) or Section
5.01(b)(ii) (or in the case of the initial certificate, any changes from those
specified in Schedule 4.01).
 
(b)    As soon as available and in any event within ninety (90) days after the
end of each fiscal year:
 
(i)    copies of the consolidated and consolidating balance sheet of the
Borrower and its Subsidiaries as of the close of such fiscal year and
consolidated and consolidating statements of income and retained earnings and a
statement of cash flows of the Borrower and its Subsidiaries for such fiscal
year, in each case setting forth in comparative form (on a consolidated basis)
the figures for the preceding fiscal year, all in reasonable detail and
accompanied by an opinion thereon (which shall not be qualified by reason of any
limitation imposed by the Borrower) of independent accountants of recognized
national standing selected by the Borrower or otherwise reasonably satisfactory
to the Majority Banks, to the effect that such consolidated financial statements
have been prepared in accordance with GAAP (except for changes in which such
accountants concur) and that the examination of such accounts in connection with
such financial statements has been made in accordance with generally accepted
auditing standards; and
 
 
-32-

--------------------------------------------------------------------------------

 

(ii)    a certificate of a Responsible Officer of the Borrower (A) stating that
no Default has occurred and is continuing or, if any Default has occurred and is
continuing, the action the Borrower is taking or proposes to take with respect
thereto, (B) setting forth calculations demonstrating compliance by the Borrower
with Section 6.01 and Section 6.07, accompanied by a summary (on an
entity-by-entity basis) of Investments in Excluded Affiliates and Funded Debt of
the Borrower and its Consolidated Subsidiaries, as well as any Funded Debt
resulting from a Guaranty of Debt of an Excluded Affiliate, and (C) identifying
any changes in the Consolidated Subsidiaries and Excluded Affiliates since the
date of the most recent certificate delivered pursuant to Section 5.01(a)(ii) or
this Section 5.01(b)(ii).
 
(c)    Promptly after the sending or filing thereof, copies of all proxy
statements and reports which the Borrower or any of its Subsidiaries sends to
any holders of its respective securities, and copies of all regular, periodic
and special reports and all registration statements which the Borrower or any of
its Subsidiaries files with the Securities and Exchange Commission or any
national securities exchange.
 
(d)    Promptly after the receipt thereof, copies of any reports or notices that
the Borrower may receive from the PBGC or the U.S. Department of Labor
indicating that a Reportable Event has occurred or the minimum funding standards
under Section 412 or 430 of the Internal Revenue Code or Section 303 of ERISA
have not been met or that any such Person or its ERISA Affiliates has failed to
comply in all material respects with ERISA and all Requirements of Law related
thereto.
 
(e)    As soon as possible and in any event within ten (10) days after a
Responsible Officer of the Borrower becomes aware of the occurrence of a
Default, a certificate of a Responsible Officer of the Borrower setting forth
details of such Default and the action which has been taken or is to be taken
with respect thereto.
 
(f)    As soon as possible and in any event within ten (10) days after a
Responsible Officer of the Borrower becomes aware thereof, written notice from a
Responsible Officer of the Borrower of (i) the institution of or threat of, any
action, suit, proceeding, governmental investigation or arbitration by any
Governmental Authority or other Person against or affecting the Borrower or any
of its Subsidiaries that could reasonably be expected to have a Material Adverse
Effect on the Borrower or any of its Material Subsidiaries and that has not
previously disclosed in writing to the Bank Group pursuant to this Section
5.01(f) or (ii) any material development in any action, suit, proceeding,
governmental investigation or arbitration already disclosed to the Bank Group
pursuant to this Section 5.01(f).
 

 
-33-

--------------------------------------------------------------------------------

 

(g)    Promptly upon a Responsible Officer of the Borrower obtaining knowledge
thereof, notice of (i) any violation of, noncompliance with, or remedial
obligations under, Requirements of Environmental Laws that could reasonably be
expected to have a Material Adverse Effect on the Borrower or any of its
Material Subsidiaries, (ii) any Release or threatened Release affecting any
property owned, leased or operated by the Borrower or any of its Subsidiaries
that could reasonably be expected to have a Material Adverse Effect on the
Borrower or any of its Material Subsidiaries, (iii) the amendment or revocation
of any permit, authorization, registration, approval or similar right that could
reasonably be expected to have a Material Adverse Effect on the Borrower or any
of its Material Subsidiaries or (iv) new or proposed changes to Requirements of
Environmental Laws that could reasonably be expected to have a Material Adverse
Effect on the Borrower or any of its Material Subsidiaries.
 
(h)    Such other information as any member of the Bank Group may from time to
time reasonably request respecting the business, properties, operations or
condition, financial or otherwise, of the Borrower or any of its Subsidiaries.
 
Section 5.02    Taxes; Claims.  The Borrower will pay and discharge, and will
cause each of its Subsidiaries to pay and discharge, all material taxes,
assessments and governmental charges or levies imposed upon such Person or upon
its income or profits, or upon any properties belonging to such Person, prior to
the date on which penalties attach thereto, and all lawful claims which, if
unpaid, might become a Lien upon any properties of the Borrower or any of its
Material Subsidiaries, other than any such tax, assessment, charge, levy or
claim which is being contested in good faith by appropriate proceedings promptly
initiated and diligently conducted, and with respect to which adequate reserves
are set aside on the books of such Person in accordance with GAAP.
 
Section 5.03    Compliance with Laws and Agreements.  The Borrower will comply,
and will cause each of its Subsidiaries to comply, with all applicable
Requirements of Law imposed by any Governmental Authority and all indentures,
notes, loan agreements, mortgages, leases, material agreements and other
material instruments binding upon it or its property, noncompliance with which
could reasonably be expected to have a Material Adverse Effect on the Borrower
or any of its Material Subsidiaries.  Without limitation of the foregoing, the
Borrower shall, and shall cause each of its Subsidiaries to, comply with all
Requirements of Environmental Laws, operate its properties and conduct its
business in accordance with good environmental practices, and handle, treat,
store and dispose of Hazardous Materials in accordance with such practices,
except where the failure to do so will not have a Material Adverse Effect on the
Borrower or any of its Material Subsidiaries.
 
Section 5.04    Insurance.  The Borrower will maintain, and will cause each of
its Subsidiaries to maintain, with financially sound, responsible and reputable
insurance companies or associations, insurance, or self-insure against such
risks, and in such amounts (and with co-insurance and deductibles), as are
usually insured against by Persons of established reputation engaged in the same
or similar businesses and similarly situated.
 
 
-34-

--------------------------------------------------------------------------------

 

Section 5.05    Corporate Existence; Etc.  The Borrower will preserve and
maintain, and (except as otherwise permitted by Section 6.04 and 6.06) will
cause each of its Material Subsidiaries to preserve and maintain, its existence,
rights, franchises and privileges in the jurisdiction of its organization, and
qualify and remain qualified, and cause each of its Material Subsidiaries to
qualify and remain qualified, as a foreign organization in each jurisdiction in
which such qualification is material to the business and operations of such
Person or the ownership or leasing of the properties of such Person.  The
Borrower will, and will cause each of  its Subsidiaries to, carry on and conduct
its business in substantially the same manner and in substantially the same
lines of business as it is presently conducted and lines reasonably related or
ancillary thereto, provided that the Borrower may, in its reasonable business
judgment, dispose of any subsidiary or exit any line of business if it
determines it to be in the Borrower’s best interest to do so, subject to the
provisions of Sections 6.04 and 6.06.
 
Section 5.06    Inspections; Etc.  From time to time during regular business
hours upon reasonable prior notice, the Borrower will permit, and will cause
each of its Subsidiaries to permit, any agents or representatives of any member
of the Bank Group to examine and make copies of and abstracts from the records
and books of account of, and visit the properties of, the Borrower and its
Subsidiaries and to discuss the affairs, finances and accounts of any such
Person with any of their respective independent public accountants, officers or
directors, all at the expense of the Borrower; provided that (x) absent the
existence of an Event of Default (a) only the Agent shall exercise such rights
on behalf of the Bank Group and (b) the Agent shall not exercise such rights
more than two times in any calendar year and only one such time shall be at the
Borrower’s expense and (y) the Borrower shall be given the opportunity to
participate in any discussion with its accountants.
 
Section 5.07    Maintenance of Properties.  The Borrower will maintain and
preserve, and will cause each of its Material Subsidiaries to maintain and
preserve, all of its material properties necessary for the proper conduct of its
business in good working order and condition, ordinary wear and tear and
casualty and condemnation excepted.
 
Section 5.08    Accounting Systems; Etc.  The Borrower will keep, and will cause
each of its Subsidiaries to keep, adequate records and books of account in which
complete entries will be made in accordance with GAAP (subject to year end
adjustments), reflecting all financial transactions of such Person.  The
Borrower shall maintain or cause to be maintained a system of accounting
established and administered in accordance with sound business practices to
permit preparation of financial statements in conformity with GAAP, and each of
the financial statements described herein shall be prepared from such system and
records.
 
Section 5.09    Use of Loan Proceeds.  The Borrower will use the proceeds of all
Loans hereunder for the following purposes:  (a) for general corporate purposes
of the Borrower and its Consolidated Subsidiaries, (b) payment of all amounts
owing by the Borrower under this Agreement, (c) to fund any cash consideration
payable by the Borrower or any of its Consolidated Subsidiaries in connection
with a merger or acquisition which is not prohibited by Section 6.06 or Section
6.07, or (d) to fund Investments in Excluded Affiliates permitted by Section
6.07; provided that such uses are, at the time made, otherwise consistent with
the terms of this Agreement and all Requirements of Law and no Default would
result therefrom.
 
 
-35-

--------------------------------------------------------------------------------

 

Section 5.10    Maintenance of Ratings.  The Borrower shall use commercially
reasonable efforts to maintain the Moody’s Rating and the S&P Rating.
 
Section 5.11    Further Assurances in General.  The Borrower at its expense
shall, and shall cause each of its Subsidiaries to, promptly execute and deliver
all such other and further documents, agreements and instruments in compliance
with or accomplishment of the covenants and agreements of the Borrower or any of
its Subsidiaries in the Loan Documents, including, without limitation, the
accomplishment of any condition precedent that may have been waived by the Banks
prior to the initial Borrowing or any subsequent Borrowings.
 
ARTICLE VI.
NEGATIVE COVENANTS
 
So long as any principal amount of any Loan, any amount of interest accrued
under any Loan Document, or any commitment, facility or other fee, expense,
compensation or  any other amount payable to any member of the Bank Group under
the Loan Documents shall remain unpaid or outstanding or any Bank shall have any
Commitment hereunder:
 
Section 6.01    Financial Covenants.  The Borrower will not:
 
(a)    Interest Coverage Ratio.  Permit the ratio of (i) EBITDA to (ii) Interest
Expense, measured as of the last day of any calendar quarter for the twelve
month period then ended to be less than 2.5 to 1.0.
 
(b)    Debt to Capitalization Ratio.  Permit the ratio of (i) Funded Debt as of
the last day of any calendar quarter to (ii) Total Capitalization for the twelve
month period then ended to equal or exceed 0.6 to 1.0.
 
Section 6.02    Restrictions on Debt.
 
(a)    The Borrower will not, and will not permit any of its Consolidated
Subsidiaries to, create, incur, assume or suffer to exist, any Debt, including
obligations in respect of Capital Leases, other than:
 
(i)     Debt of the Borrower under the Loan Documents, and, prior to the initial
Borrowing hereunder, the loans outstanding under the Existing Credit Agreement;
 
(ii)    unsecured Debt owing by the Borrower to any Consolidated Subsidiary;
 
(iii)   unsecured Debt owing by any Consolidated Subsidiary to the Borrower or
any other Consolidated Subsidiary so long as such Debt ranks pari passu with all
other Debt of such Consolidated Subsidiary;
 
(iv)   Debt (other than Derivative Obligations) of Consolidated Subsidiaries, so
long as (A) no Default or Event of Default exists on the date such Debt is
incurred or would result from the incurrence of such Debt, and (B) the aggregate
amount of such Debt does not exceed ten percent (10%) of Net Worth;
 
 
-36-

--------------------------------------------------------------------------------

 

(v)    Debt (other than Derivative Obligations) of the Borrower, so long as (A)
such Debt is not Guaranteed by any Subsidiary of the Borrower, except to the
extent permitted by paragraph (iv) above, and (B) no Default or Event of Default
exists on the date such Debt is incurred or would result from the incurrence of
such Debt; and
 
(vi)    Derivative Obligations of the Borrower and its Consolidated
Subsidiaries, so long as (A) no Default or Event of Default exists on the date
such Derivative Obligations are incurred or would result from the incurrence
thereof and (B) the aggregate amount of such Derivative Obligations does not
exceed ten percent (10%) of Net Worth.
 
(b)    The Borrower will not, and will not permit any of its Consolidated
Subsidiaries to, create, incur, assume or suffer to exist, any Guaranties or
other contingent liabilities other than (i) Guaranties by Consolidated
Subsidiaries that constitute Debt permitted by Section 6.02(a)(iv), (ii)
Guaranties by the Borrower that constitute Debt permitted by Section 6.02(a)(v),
(iii) other contingent liabilities in respect of Debt (including undrawn letters
of credit not issued under the Agreement) in an amount not exceeding $10,000,000
at any time, and (iv) contingent liabilities arising under guaranties by the
Borrower or its Subsidiaries of the obligations of the Borrower’s Subsidiaries
under Environmental Laws, including the Comprehensive Environmental Response,
Compensation and Liability Act, as amended, and the Oil Pollution Act of 1990,
as amended.
 
(c)    The Borrower will not permit any Excluded Affiliate to create, incur,
assume or suffer to exist any Debt unless the agreements evidencing or providing
for such Debt contain a provision to the effect that the holders of such Debt
shall have no recourse against the Borrower or any of its Consolidated
Subsidiaries, or any of their respective assets, for the payment of such Debt;
provided, however, that the foregoing shall not apply to any such Debt of an
Excluded Affiliate that is covered by a Guaranty from the Borrower or a
Consolidated Subsidiary permitted by Section 6.02(b).
 
Section 6.03    Restriction on Liens.  The Borrower will not, and will not
permit any of its Consolidated Subsidiaries to, create, incur, assume or suffer
to be created, assumed or incurred or to exist, any Lien upon any of their
property or assets, whether now owned or hereafter acquired other than:
 
(a)    Liens against assets of the Borrower or a Consolidated Subsidiary
securing Debt of such Person, so long as (i) the aggregate amount of all such
secured Debt does not exceed $5,000,000, and (ii) such secured Debt is otherwise
permitted by Section 6.02(a)(v), in the case of the Borrower, or Section
6.02(a)(iv), in the case of a Consolidated Subsidiary;
 
(b)    Liens imputed to Capital Leases under which a Consolidated Subsidiary is
the lessee, so long as the Debt of such Consolidated Subsidiary in respect of
such Capital Lease is permitted by Section 6.02(a)(iv);
 
(c)    Liens on property of any Consolidated Subsidiary that attach concurrently
with such Consolidated Subsidiary’s purchase thereof, and securing only Debt of
such Consolidated Subsidiary permitted by Section 6.02(a)(iv) and incurred to
finance all or part of the purchase price of such property, and any extensions
and renewals of such Liens so long as the Debt secured thereby is not greater
than the Debt secured immediately prior to such extension and renewal and such
Debt is permitted by Section 6.02(a)(iv) at the time of such extension and
renewal;
 
 
-37-

--------------------------------------------------------------------------------

 

(d)    Liens for taxes, assessments or governmental charges or levies if the
same shall at the time not be delinquent or thereafter may be paid without
penalty, or the validity of which are being contested in good faith by
appropriate proceedings promptly initiated and diligently conducted and as to
which adequate reserves shall have been set aside on the books of the Borrower
in accordance with GAAP;
 
(e)    carriers’, warehousemen’s and mechanics’ liens and other similar Liens
which arise in the ordinary course of business, do not materially impair the use
or value of its properties or assets or the conduct of its business, and secure
obligations that are not yet due and payable or are being contested in good
faith by appropriate proceedings promptly initiated and diligently conducted and
as to which adequate reserves shall have been set aside on the books of the
Borrower in accordance with GAAP or as to which adequate bonds shall have been
obtained;
 
(f)    pledges or deposits to secure obligations under workmen’s compensation
laws or similar legislation or to secure public or statutory obligations of the
Borrower;
 
(g)    Liens created in favor of a Governmental Authority to secure partial,
progress, advance or other contractual payments pursuant to any agreement or
statute;
 
(h)    attachment, judgment and other similar Liens arising in connection with
court proceedings, provided the execution or other enforcement of such Liens is
effectively stayed and the claims secured thereby are being actively contested
in good faith and by appropriate proceedings in such manner as not to have the
property subject to such Liens forfeitable;
 
(i)    easements, rights-of-way, reservations, exceptions, minor encroachments,
restrictions and similar charges created or incurred in the ordinary course of
business which in the aggregate do not materially interfere with the business
operations of the Borrower and its Subsidiaries taken as a whole, and which were
not incurred in connection with the borrowing of money;
 
(j)    Liens of financial institutions on accounts or deposits maintained
therein to the extent arising by operation of law or within the documentation
establishing said account to the extent same secure charges, fees and expenses
owing or potentially owing to said institution; and
 
(k)    Liens arising from precautionary UCC financing statements regarding
operating leases.
 
Section 6.04    Consolidated Subsidiary Dispositions.  The Borrower will not,
and will not permit any of its Subsidiaries to, sell, transfer or otherwise
dispose of (i) any capital stock or other equity interests of any Consolidated
Subsidiary or (ii) all or substantially all of the assets of any Consolidated
Subsidiary (whether in a single transaction or series of transactions), in
excess of ten percent (10%) of the Consolidated Net Worth of Borrower and its
Consolidated Subsidiaries during any rolling twelve (12) month period, other
than any such dispositions made to the Borrower or a wholly-owned Consolidated
Subsidiary.
 
 
-38-

--------------------------------------------------------------------------------

 

Section 6.05    Restrictions on Consolidated Subsidiary Distributions.  The
Borrower will not, and will not permit any of its Subsidiaries to, enter into
any agreement restricting the ability of any Consolidated Subsidiary to (a) pay
dividends or make other distributions on the capital stock or other equity
interests of such Consolidated Subsidiary or (b) make loans or advances to the
Borrower or any Subsidiary of the Borrower, other than this Agreement.
 
Section 6.06    Mergers and Acquisitions.  The Borrower will not, and will not
permit any of its Consolidated Subsidiaries to, acquire (whether in one
transaction or a series of transactions) all or substantially all of the assets
of any Person or the capital stock or securities of any Person, or consolidate
with or merge into any Person or permit any Person to consolidate or merge into
it, unless: (a) any business acquired in such transaction is similar or related
or ancillary to the businesses engaged in by the Borrower and its Consolidated
Subsidiaries on the Effective Date; (b) in the case of a merger (i) if the
Borrower is a party to such merger, the Borrower is the surviving entity and the
management of the Borrower shall be substantially unchanged and (ii) if a
Consolidated Subsidiary is a party to such merger, either the Borrower or a
Consolidated Subsidiary is the surviving entity; and (c) immediately after
giving effect and pro forma effect thereto, no Default shall exist.  The Agent
shall have received (A) a certificate of a Responsible Officer of the Borrower
showing satisfaction of the condition set forth in this Section 6.06, and (B)
such other documents, opinions and information that the Agent or the Majority
Banks may reasonably request in order to substantiate the same.
 
Section 6.07    Restricted Investments.
 
(a)    The Borrower will not, and will not permit any Consolidated Subsidiary
to, make, or enter into any commitment to make, any Restricted Investment if a
Default exists either before or after giving effect thereto.
 
(b)    The Borrower will not, and will not permit any Consolidated Subsidiary
to, make, or enter into any commitment to make, or permit to exist any
Restricted Investment other than Restricted Investments that do not in the
aggregate exceed twenty percent (20%) of Net Worth.
 
(c)    The Borrower will not permit the sum (without duplication) of (i) all
Restricted Investments, made by the Borrower and its Consolidated Subsidiaries,
plus (ii) all commitments by the Borrower and its Consolidated Subsidiaries to
make Restricted Investments, plus (iii) all Debt (other than Derivative
Obligations) of Consolidated Subsidiaries, to at any time exceed thirty-five
percent (35%) of Net Worth.
 
Section 6.08    Lines of Business.  The Borrower will not, and will not permit
any of its Consolidated Subsidiaries to, directly or indirectly engage to a
material extent in any business other than those in which it is presently
engaged or that are reasonably related or ancillary thereto, or discontinue any
of its existing lines of business (except in the exercise of its reasonable
business judgment) or substantially alter its method of doing business.
 
 
-39-

--------------------------------------------------------------------------------

 

Section 6.09    Transactions with Affiliates.  Neither the Borrower, nor any of
its Consolidated Subsidiaries, will enter into any transaction with an Affiliate
other than (a) transactions entered into in the ordinary course of business and
upon terms no less favorable than those that the Borrower or its Consolidated
Subsidiary, as applicable, could obtain in an arms length transaction with a
Person that is not an Affiliate and (b) transactions between the Borrower and
any of its Consolidated Subsidiaries, or between such Consolidated Subsidiaries,
that do not and will not, either directly or indirectly, cause a Default.
 
Section 6.10    Restricted Payments.  The Borrower will not, and will not permit
any of its Subsidiaries to, at any time, declare or make, any Restricted Payment
unless, immediately after giving effect to such action, no Default or Event of
Default would exist; provided, any Subsidiary may pay a dividend or distribution
of any type to the Borrower and such Subsidiary’s other holders (if any) on a
ratable basis notwithstanding that, immediately after giving effect such action,
a Default or Event of Default would exist.
 
ARTICLE VII.
DEFAULT
 
Section 7.01    Events of Default.  If any of the following events (each an
“Event of Default”) shall occur and be continuing:
 
(a)    the Borrower shall fail to pay when due any installment of principal of
the Loans; or
 
(b)    (i) the Borrower shall fail to pay any interest on any Loan or any
arrangement fee, commitment fee, administration fee, commission, expense,
compensation, reimbursement or other amount when due, or (ii) any Person (other
than a Credit Party) shall fail to pay any amount payable by such Person
hereunder or under any other Loan Document or other agreement or security
document contemplated by or delivered pursuant to or in connection with this
Agreement when due, and, in either event, such failure shall continue for five
(5) Business Days; or
 
(c)    the Borrower shall fail to perform any term, covenant or agreement
contained in Article VI or Section 5.01(e) of this Agreement; or
 
(d)    the Borrower shall fail to perform any term, covenant or agreement
contained in this Agreement (other than those referenced in subsections (a), (b)
and (c) of this Section 7.01) and such failure shall not have been remedied
within thirty (30) days after the earlier of (i) notice thereof from the Agent
to the Borrower or (ii) discovery thereof by the Borrower; or
 
(e)    any Person (other than a Credit Party) shall fail to perform any term,
covenant or agreement contained in any Loan Document (other than those
referenced in subsections (a), (b), (c) and (d) of this Section 7.01) to which
it is a party and such failure shall not have been remedied within thirty (30)
days after the earlier of (i) notice thereof from the Agent to the Borrower or
(ii) discovery thereof by the Borrower; or
 
(f)    any representation or warranty made by any Person (other than a member of
the Bank Group), or any such Person’s officers, in any Loan Document to which it
is a party or in any certificate, agreement, instrument or statement
contemplated by or delivered pursuant to, or in connection with, any Loan
Document shall prove to have been incorrect in any material respect when made or
deemed made; or
 
 
-40-

--------------------------------------------------------------------------------

 

(g)    the Borrower or any of its Subsidiaries shall (i) default in the payment
of  any Debt (other than the amounts referred to in subsections (a) and (b) of
this Section 7.01) owing by such Person that constitutes Material Debt as of the
date of such default, or any interest or premium thereon, when due (or, if
permitted by the terms of the relevant document, within any applicable grace
period), whether such Debt shall become due by scheduled maturity, by required
prepayment, by acceleration, by demand or otherwise; or (ii) fail to perform any
term, covenant or condition on its part to be performed under any agreement or
instrument evidencing, securing or relating to any such Debt, when required to
be performed, and such failure shall continue after the applicable grace period,
if any, specified in such agreement or instrument, if the effect of such failure
is to accelerate, or to permit the holder or holders of such Debt to accelerate,
the maturity of such Debt; or
 
(h)    any Loan Document shall (other than with the consent of the Banks
required pursuant to Section 9.02), at any time after its execution and delivery
and for any reason, cease to be in full force and effect (except for such
provisions that the Banks required to give consent pursuant to Section 9.02
determine are not material either individually or in the aggregate), or shall be
declared to be null and void, or the validity or enforceability thereof shall be
contested in writing by any Person party to the Loan Documents (other than a
Credit Party) or any such Person shall deny in writing that it has any or
further liability or obligation under any Loan Document; or
 
(i)    any Reportable Event that might constitute grounds for the termination of
any Plan, or for the appointment by an appropriate United States district court
of a trustee to administer any Plan, shall have occurred and be continuing for
at least thirty (30) days, or any Plan shall be terminated, or a trustee shall
be appointed by an appropriate United States district court to administer any
Plan, or the PBGC shall institute proceedings to terminate any Plan or to
appoint a trustee to administer any Plan, and, in any such event, the
then-current value of such Plan’s benefits guaranteed under Title IV of ERISA at
the time shall exceed by more than $30,000,000 the then-current value of such
Plan’s assets allocable to such benefits at such time; or
 
(j)    the Borrower or any of its Subsidiaries shall be adjudicated insolvent,
or shall make a general assignment for the benefit of creditors, or any
proceeding shall be instituted by any such Person seeking to adjudicate it
insolvent, seeking liquidation, winding-up, reorganization, arrangement,
adjustment, protection, relief or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, or other similar official for it or for any substantial part of its
property, or the Borrower or any of its Subsidiaries shall take any action in
furtherance of any of the actions set forth above in this Section 7.01(j); or
 
(k)    any proceeding of the type referred to in Section 7.01(j) is filed, or
any such proceeding is commenced against the Borrower or any of its Subsidiaries
or any such Person by any act indicates its approval thereof, consent thereto or
acquiescence therein, or an order for relief is entered in an involuntary case
under the bankruptcy law of the United States, or an order, judgment or decree
is entered appointing a trustee, receiver, custodian, liquidator or similar
official or adjudicating any such Person insolvent, or approving the petition in
any such proceedings, and such order, judgment or decree remains in effect for
sixty (60) days; or
 
 
-41-

--------------------------------------------------------------------------------

 

(l)    a final judgment or order for the payment of money in excess of
$30,000,000 (net of acknowledged, uncontested insurance coverage from a
financially sound, responsible and reputable insurance company or association)
shall be rendered against the Borrower or any of its Subsidiaries and either (i)
enforcement proceedings shall have been commenced by any creditor upon such
judgment or order or (ii) a stay of enforcement of such judgment or order by
reason of a pending appeal or otherwise, shall not be in effect for any period
of thirty (30) consecutive days; or
 
(m)    a Change of Control occurs with respect to the Borrower;
 
then, (i) upon the occurrence of any Event of Default described in Section
7.01(j) or Section 7.01(k), (A) the Commitments shall automatically terminate
and (B) the entire unpaid principal amount of all Loans, all interest accrued
and unpaid thereon, and all other amounts payable by the Borrower or any other
Person under this Agreement, the Notes and the other Loan Documents shall
automatically become immediately due and payable, without presentment for
payment, demand, protest, notice of intent to accelerate, notice of acceleration
or further notice of any kind, all of which are hereby expressly waived by the
Borrower and each other Person, and (ii) upon the occurrence and during the
continuance of any Event of Default, the Agent may, and upon the direction of
the Majority Banks shall, by notice to the Borrower (A) declare the Commitments
to be terminated, whereupon the same shall forthwith terminate and (B) declare
the entire unpaid principal amount of all Loans, all interest accrued and unpaid
thereon, and all other amounts payable by the Borrower or any other Person under
this Agreement, the Notes and the other Loan Documents, to be forthwith due and
payable, whereupon all such amounts shall become and be forthwith due and
payable, without presentment for payment, demand, protest, notice of intent to
accelerate, notice of acceleration or further notice of any kind, all of which
are hereby expressly waived by the Borrower and each other Person.
 
Section 7.02    Setoff in Event of Default.  Upon the occurrence and during the
continuance of any Event of Default, each member of the Bank Group is hereby
authorized, at any time and from time to time, without notice to the Borrower
(any such notice being expressly waived by the Borrower) and to the fullest
extent permitted by applicable law, to setoff and apply any and all deposits at
any time held and other indebtedness at any time owing by such member of the
Bank Group (or any branch, subsidiary or affiliate of such member of the Bank
Group) to or for the credit or the account of the Borrower against any and all
of the obligations of the Borrower or any other Person, now or hereafter
existing under this Agreement, the Notes or the other Loan Documents,
irrespective of whether or not such member of the Bank Group shall have made any
demand for satisfaction of such obligations and although such obligations may be
unmatured.  Any member of the Bank Group exercising such right agrees to notify
the Borrower promptly after any such setoff and application made by such Person;
provided, that the failure to give such notice shall not affect the validity of
such setoff and application.  The rights of the Bank Group under this Section
7.02 are in addition to other rights and remedies (including, without
limitation, other rights of setoff) which the Bank Group may have hereunder or
under any applicable law.
 
 
-42-

--------------------------------------------------------------------------------

 

Section 7.03    No Waiver; Remedies.  No failure on the part of any member of
the Bank Group to exercise, or any delay in exercising, any right hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right hereunder preclude any other or further exercise thereof or the
exercise of any other right.  The remedies provided in this Agreement are
cumulative and not exclusive of any remedies provided in any of the other Loan
Documents or by applicable law.
 
Section 7.04    No Preservation of Security for Unmatured Reimbursement
Obligations.  In the event that, following (i) the occurrence and during the
continuation of an Event of Default and the exercise of any rights available to
Agent, Issuer or any Bank under the Loan Documents and (ii) payment in full of
the principal amount then outstanding of and the accrued interest on the Loans
and fees and all other amounts payable hereunder and under the Notes, any
Letters of Credit shall remain outstanding and undrawn, Agent shall be entitled
to hold (and Borrower hereby grants and conveys to Agent a security interest in
and to) all cash or other Property (“Proceeds of Remedies”) realized or arising
out of the exercise of any rights available under the Loan Documents, at law or
in equity, including, without limitation, the proceeds of any foreclosure, as
collateral for the payment of any amounts due or to become due under or in
respect of such outstanding Letters of Credit.  Such Proceeds of Remedies shall
be held by the Agent for the ratable benefit of the Banks.  The rights, titles,
benefits, privileges, duties and obligations of Agent with respect thereto shall
be governed by the terms and provisions of this Agreement.  Agent may, but shall
have no obligation to, invest any such Proceeds of Remedies in such manner as
Agent, in the exercise of its sole discretion, deems appropriate.  Such Proceeds
of Remedies shall be applied to amounts owing in respect of any such Letters of
Credit and/or the payment of Borrower’s or any Bank’s obligations under any such
Letter of Credit when such Letter of Credit is drawn upon.  Nothing in this
Section 7.04 shall cause or permit an increase in the maximum amount permitted
to be outstanding from time to time under this Agreement.
 
ARTICLE VIII.
THE AGENT
 
Section 8.01    Authorization and Action.  Each Bank hereby appoints and
authorizes the Agent to take such action in such capacity on such Bank’s behalf
and to exercise such powers under this Agreement and the other Loan Documents as
are delegated to the Agent, by the terms hereof and thereof, together with such
powers as are reasonably incidental thereto.  As to any matters not expressly
provided for by this Agreement (including, without limitation, enforcement or
collection of the Notes or of amounts owing under the other Loan Documents), the
Agent shall not be required to exercise any discretion or take any action, but
such Person shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Majority Banks, and such instructions shall be binding upon all Banks and
any other holders of Notes; provided, however, that the Agent shall not be
required to take any action which exposes the Agent to personal liability or
which is contrary to the Loan Documents or applicable law.  The Agent is hereby
expressly authorized on behalf of the other members of the Bank Group, (a) to
receive on behalf of each of the other members of the Bank Group any payment of
principal of or interest on the Loans outstanding hereunder and all other
amounts accrued hereunder paid to the Agent, and promptly to distribute to each
other member of the Bank Group its proper share of all payments so received; (b)
to give notice within a reasonable time on behalf of each other member of the
Bank Group to the Borrower of any Default of which the Agent has actual
knowledge as provided in Section 8.08; (c) to distribute to the other members of
the Bank Group copies of all notices, agreements and other material as provided
for in this Agreement as received by the Agent; and (d) to distribute to the
Borrower any and all requests, demands and approvals received by the Agent from
any other member of the Bank Group.  Nothing herein contained shall be construed
to constitute the Agent or the as a trustee for any holder of the Notes or of a
participation therein, nor to impose on the Agent any duties or obligations
other than those expressly provided for in the Loan Documents.
 
 
-43-

--------------------------------------------------------------------------------

 

Section 8.02    Reliance, Etc.  The Agent and its directors, officers, agents or
employees shall not be liable for any action taken or omitted to be taken by it
or them under or in connection with this Agreement, except for such acts or
omissions of such Person constituting gross negligence or willful misconduct on
the part of such Person (IT BEING THE EXPRESS INTENTION OF THE PARTIES THAT THE
AGENT AND ITS DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS SHALL HAVE NO LIABILITY
FOR ACTIONS AND OMISSIONS HEREUNDER RESULTING THAT CONSTITUTE ORDINARY
NEGLIGENCE, WHETHER SOLE OR CONTRIBUTORY) OR RESULT IN STRICT
LIABILITY.  Without limitation of the generality of the foregoing, the Agent:
(a) may treat the payee of any Note as the holder thereof until the Agent
receives and accepts an Assignment and Acceptance entered into by the Bank which
is the payee of such Note, as assignor, and an Eligible Assignee, as assignee,
as provided in Section 9.02, and the Agent notifies such Person thereof; (b) may
consult with legal counsel (including counsel for the Borrower), independent
public accountants and other experts selected by it and shall not be liable for
any action taken or omitted to be taken in good faith by it in accordance with
the advice of such counsel, accountants or experts; (c) makes no warranty or
representation to any Bank and shall not be responsible to any Bank for any
statements, warranties or representations (whether written or oral) made in or
in connection with this Agreement or the other Loan Documents; (d) shall not
have any duty to ascertain or to inquire as to the performance or observance of
any of the terms, covenants or conditions of this Agreement or the other Loan
Documents on the part of the Borrower or any other Person or to inspect the
property (including the books and records) of the Borrower or any other Person;
(e) shall not be responsible to any Bank for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of any Loan
Document, any collateral provided for therein, or any other instrument or
document furnished pursuant thereto; and (f) shall incur no liability under or
in respect of this Agreement by acting upon any notice, consent, certificate or
other instrument or writing (which may be by telecopier, telegram, cable or
telex) believed by it to be genuine and signed or sent by the proper party or
parties.  The Agent and its directors, officers, employees or agents shall not
have any responsibility to the Borrower on account of the failure or delay in
performance or breach by any Bank of any of its obligations hereunder or to any
Bank on account of the failure of or delay in performance or breach by any other
Bank or the Borrower of any of their respective obligations hereunder or in
connection herewith.
 
Section 8.03    JPMorgan and Affiliates.  Without limiting the right of any
other Bank to engage in any business transactions with the Borrower or any of
its Affiliates, with respect to its Commitment, the Loans made by it, the Note
issued to it, and its interest in the Loan Documents, JPMorgan shall have the
same rights and powers under this Agreement as any other Bank and may exercise
the same as though it were not the Agent; and the term “Bank” or “Banks” shall,
unless otherwise expressly indicated, include JPMorgan in its individual
capacity.  JPMorgan, or any of its Affiliates, may be engaged in, or may
hereafter engage in, one or more loan, letter of credit, leasing or other
financing activities not the subject of the Loan Documents (such financing
activities of JPMorgan being, collectively, the “Other Financings”) with the
Borrower or any of its Affiliates, or may act as trustee on behalf of, or
depositary for, or otherwise engage in other business transactions with the
Borrower or any of its Affiliates (all Other Financings and other such business
transactions of JPMorgan being, collectively, the “Other Activities”) with no
responsibility to account therefor to the Banks.  Without limiting the rights
and remedies of the Banks specifically set forth in the Loan Documents, no other
Bank shall have any interest in (a) any Other Activities, (b) any present or
future guarantee by or for the account of the Borrower not contemplated or
included in the Loan Documents, (c) any present or future offset exercised by
the Agent in respect of any such Other Activities, (d) any present or future
property taken as security for any such Other Activities or (e) any property now
or hereafter in the possession or control of the Agent which may be or become
security for the obligations of the Borrower under the Loan Documents by reason
of the general description of indebtedness secured, or of property, contained in
any other agreements, documents or instruments related to such Other Activities;
provided, however, that if any payment in respect of such guarantees or such
property or the proceeds thereof shall be applied to reduction of the
obligations evidenced hereunder and by the Notes, then each Bank shall be
entitled to share in such application according to its pro rata portion of such
obligations.
 
 
-44-

--------------------------------------------------------------------------------

 

Section 8.04    Bank Credit Decision.  Each Bank acknowledges that it has,
independently and without reliance upon any other member of the Bank Group and
based on the financial statements referred to in Section 4.06 and such other
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement.  Each Bank also acknowledges
that it will, independently and without reliance upon any other member of the
Bank Group and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement.
 
Section 8.05    Indemnification.  The Banks agree to indemnify the Agent (to the
extent not reimbursed by the Borrower), ratably according to their respective
Commitment Percentages, from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by, or asserted against the Agent in any way relating to or arising out of this
Agreement or the other Loan Documents or any action taken or omitted by the
Agent under this Agreement or the other Loan Documents, provided, that no Bank
shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from such Person’s gross negligence or willful misconduct.  IT IS THE
EXPRESS INTENTION OF THE PARTIES HERETO THAT THE AGENT SHALL BE INDEMNIFIED AND
HELD HARMLESS AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES,
PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES OR DISBURSEMENTS OF ANY
KIND ARISING OUT OF OR RESULTING FROM THE ORDINARY NEGLIGENCE (WHETHER SOLE OR
CONTRIBUTORY) OR STRICT LIABILITY OF SUCH PERSON.  The Agent shall not be
required to do any act hereunder or under any other document or instrument
delivered hereunder or in connection herewith or take any action toward the
execution or enforcement of the agencies hereby created, or to prosecute or
defend any suit in respect of this Agreement or the Loan Documents or any
collateral security, unless indemnified to its satisfaction by the holders of
the Notes against loss, cost, liability, and expense.  If any indemnity
furnished to the Agent for any purpose is, in the opinion of the Agent
insufficient or becomes impaired, the Agent may call for additional indemnity
and not commence or cease to do the acts indemnified against until such
additional indemnity is furnished.  Without limitation of the foregoing, each
Bank agrees to reimburse the Agent promptly upon demand for its ratable share of
any out-of-pocket expenses (including counsel fees) incurred by the Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement and the other Loan Documents, to the
extent that the Agent is not reimbursed for such expenses by the Borrower.
 
 
-45-

--------------------------------------------------------------------------------

 
 
Section 8.06    Employees of the Agent, Etc.  The Agent may execute any of its
Agent duties under this Agreement, the other Loan Documents and any instrument,
agreement or document executed, issued or delivered pursuant hereto or thereto
or in connection herewith or therewith, by or through employees, agents and
attorneys-in-fact, and shall not be answerable for the default or misconduct of
any such employee, agent or attorney-in-fact selected by it with reasonable
care.  The Agent may, and upon the written instruction of the Majority Banks
shall, enforce on behalf of the Banks any claims which the Agent and/or the
Banks may have against any such employee, agent or attorney-in-fact, and any
recovery therefrom shall be applied for the pro rata benefit of the Banks.
 
Section 8.07    Successor Agent.  The Agent may resign at any time by giving
written notice thereof to the other members of the Bank Group and the Borrower
and may be removed at any time with or without cause by the Majority
Banks.  Upon any such resignation or removal, the Majority Banks shall have the
right to appoint a successor Agent with, so long as no Event of Default exists,
the consent of the Borrower.  If no successor Agent shall have been so appointed
by the Majority Banks, and shall have accepted such appointment, within thirty
(30) days after the retiring Agent’s giving of notice of resignation or the
Majority Banks’ removal of the retiring Agent, then the retiring Agent may, on
behalf of the Banks, appoint a successor Agent, which shall be a commercial bank
organized under the laws of the United States of America or of any State thereof
and having a combined capital and surplus of at least $500,000,000.  Upon the
acceptance of any appointment as Agent hereunder by a successor Agent, such
successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent, and the retiring
Agent shall be discharged from its duties and obligations under this Agreement,
subject to the requirement that such retiring Agent will execute such documents
and take such actions as may be necessary or desirable to cause the successor
Agent to be vested with all such rights, powers, privileges and duties.  After
any retiring Agent’s resignation or removal hereunder as Agent, the provisions
of this Article VIII shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was Agent under this Agreement.  All costs
and expenses incurred by the Bank Group in connection with any amendments or
other documentation required by this Section 8.07 shall be paid by the Borrower
pursuant to Section 9.04 hereof.
 
 
-46-

--------------------------------------------------------------------------------

 

Section 8.08    Notice of Default.  The Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default unless the Agent shall have
received notice from a Bank or the Borrower referring to this Agreement,
describing such Default and stating that such notice is a “notice of default” or
“notice of event of default,” as applicable.  If the Agent receives such a
notice from the Borrower, the Agent shall give notice thereof to the other
members of the Bank Group and, if such notice is received from a Bank, the Agent
shall give notice thereof to the other members of the Bank Group and the
Borrower.  The Agent shall be entitled to take action or refrain from taking
action with respect to such Default as provided in this Article VIII.
 
Section 8.09    Execution of Loan Documents.  Each member of the Bank Group
hereby authorizes and directs the Agent to execute and deliver each Loan
Document (including, without limitation, those specified in Section 3.01) to be
executed by the Agent on or about the Effective Date pursuant to the terms of
this Agreement and the other Loan Documents.
 
Section 8.10    Duties of Syndication Agent and Documentation Agent.  None of
the Syndication Agent and the Documentation Agent shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than
those applicable to all Banks as such.  Without limiting the foregoing, none of
the Banks so identified shall have or be deemed to have any fiduciary
relationship with any Bank.  Each Bank acknowledges that it has not relied, and
will not rely, on any of the Banks so identified in deciding to enter into this
Agreement or in taking action hereunder.
 
ARTICLE IX.
MISCELLANEOUS
 
Section 9.01    Amendments, Etc.  No amendment or waiver of any provision of
this Agreement, any Note or any other Loan Document, or consent to any departure
by any Person herefrom or therefrom, shall in any event be effective unless the
same shall be in writing and signed by the Borrower and the Majority Banks, and
then such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that no amendment,
waiver or consent shall: (a) increase the Commitment of any Bank or subject a
Bank to any additional obligations without the written consent of such Bank,
(b) reduce the principal of, or interest on, the Notes or any fees or other
amounts payable hereunder, without the written consent of each Bank directly
affected thereby, (c) postpone any date fixed for any payment of principal of,
or interest on, the Notes or any fees or other amounts payable hereunder,
without the written consent of each Bank directly affected thereby, (d) release
the Borrower or any other Person from its payment obligations to the Bank Group,
regardless of whether such obligations are those of a primary obligor, a
guarantor or surety, or otherwise, without the consent of each Bank, (e) take
action which expressly requires the signing of all the Banks pursuant to the
terms of this Agreement, without the consent of each Bank, (f) change the
Commitment Percentages or the aggregate unpaid principal amount of the Notes, or
the number of Banks, as the case may be, required for the Agent or the Banks or
any of them to take any action under this Agreement or amend the definition of
Majority Banks, without the consent of each Bank, (g) change any provisions of
Section 2.18 or the definition of “Defaulting Bank”, without the written consent
of each Bank or (h) amend Article II, without the written consent of each Bank
directly affected thereby, or this Section 9.01, without the consent of each
Bank; provided, further, that no amendment, waiver or consent shall affect the
rights or duties of the Agent, the Issuer or the Swingline Bank under this
Agreement or any other Loan Document without the prior written consent of the
Agent, the Issuer or the Swingline Bank, as the case may be.  No notice to or
demand on Borrower or any other Person in any case shall entitle them to any
other or further notice or demand in similar or other circumstances.
 
 
-47-

--------------------------------------------------------------------------------

 

Section 9.02    Participation Agreements and Assignments.
 
(a)    (1) Subject to Section 9.02(a)(ii), each Bank may assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including, without limitation, all or a portion of its Commitment,
the Loans owing to it and the Note held by it) and the other Loan Documents by
executing an Assignment and Acceptance substantially in the form of
Exhibit 9.02(a) (an “Assignment and Acceptance”); provided, that (A) no such
assignment shall be made unless such assignment and assignee have been approved
by the Agent, the Issuer, the Swingline Bank and, so long as no Default exists,
the Borrower, such approvals not to be unreasonably withheld, provided that such
approval of the Borrower shall not be required if the assignee is an Affiliate
of the assignor Bank, provided further that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Agent within ten Business Days after having received written
notice thereof, (B) each such assignment shall be of a constant, and not a
varying, percentage of all rights and obligations of the assignor under this
Agreement and the other Loan Documents, and no assignment shall be made unless
it covers a pro rata share of all rights and obligations of such assignor under
this Agreement and the other Loan Documents, (C) the amount of the Commitment of
the assigning Bank being assigned pursuant to each such assignment (determined
as of the date of the Assignment and Acceptance with respect to such assignment)
shall, unless otherwise agreed to by the Agent, in no event be less than
$5,000,000 and shall be an integral multiple of $1,000,000, (D) each such
assignment shall be to an Eligible Assignee and (E) the parties to each such
assignment shall execute and deliver to the Agent, for its acceptance and
recording in the Register (defined below), an Assignment and Acceptance,
together with any Note subject to such assignment and a processing and
recordation fee of $5,000.  Upon such execution, delivery, acceptance and
recording, from and after the effective date specified in each Assignment and
Acceptance, (1) the assignee thereunder shall be a party hereto and, to the
extent that rights and obligations under the Loan Documents have been assigned
to it pursuant to such Assignment and Acceptance, have the rights and
obligations of a Bank under the Loan Documents and (2) the assigning Bank
thereunder shall, to the extent that rights and obligations under the Loan
Documents have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights and be released from its obligations under the Loan
Documents (and, in the case of an Assignment and Acceptance covering all or the
remaining portion of an assigning Bank’s rights and obligations under this
Agreement, such Bank shall cease to be a party hereto).
 
(ii)    In the event any Bank desires to transfer all or any portion of its
rights and obligations under the Loan Documents to any Person other than an
Affiliate of such Bank, it shall give the Borrower, the Agent, the Issuer and
the Swingline Bank prior written notice of the identity of such transferee and
the terms and conditions of such transfer (a “Transfer Notice”).  So long as no
Default has occurred and is continuing, the Borrower may, no later than ten (10)
days following receipt of such Transfer Notice, designate an alternative
transferee and such Bank shall thereupon be obligated to sell the interests
specified in such Transfer Notice to such alternative transferee, subject to the
following: (A) such transfer shall be made on the same terms and conditions
outlined in such Transfer Notice, (B) such transfer shall otherwise comply with
the terms and conditions of the Loan Documents (including Section 9.02(a)(i)),
and (C) such alternative transferee must be an Eligible Assignee approved by the
Agent, the Issuer and the Swingline Bank.  If the Borrower shall fail to
designate an alternative transferee within such ten (10) day period, such Bank
shall, subject to compliance with the other terms and provisions hereof, be free
to consummate the transfer described in such Transfer Notice.
 
 
-48-

--------------------------------------------------------------------------------

 

(b)    By executing and delivering an Assignment and Acceptance, the assigning
Bank thereunder and the assignee thereunder confirm to and agree with each other
and the other parties hereto as follows:  (i) other than as provided in such
Assignment and Acceptance, such assigning Bank makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with the Loan Documents
or the execution, legality, validity, enforceability, genuineness, sufficiency
or value of this Agreement or any other instrument or document furnished
pursuant hereto; (ii) such assigning Bank makes no representation or warranty
and assumes no responsibility with respect to the financial condition of the
Borrower or the performance or observance by the Borrower of any of its
obligations under this Agreement or any other instrument or document furnished
pursuant hereto; (iii) such assignee confirms that it has received a copy of
this Agreement and the other Loan Documents, together with copies of the
financial statements referred to in Section 4.06 and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (iv) such assignee will,
independently and without reliance upon any member of the Bank Group (including
such assigning Bank) and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement; (v) such assignee confirms
that it is an Eligible Assignee; (vi) such assignee appoints and authorizes the
Agent to take such action on its behalf and to exercise such powers under this
Agreement and the other Loan Documents as are delegated to the Agent by the
terms thereof, together with such powers as are reasonably incidental thereto;
and (vii) such assignee agrees that it will perform in accordance with their
terms all of the obligations which by the terms of this Agreement and the other
Loan Documents are required to be performed by it as a Bank.
 
(c)    The Agent shall maintain at its address referred to in Section 9.03 a
copy of each Assignment and Acceptance delivered to and accepted by it and a
register for the recordation of the names and addresses of the Banks and the
Commitment of, and principal amount of the Loans owing to, each Bank from time
to time (the “Register”).  The entries in the Register shall be conclusive and
binding for all purposes, absent manifest error, and the Borrower and each
member of the Bank Group may treat each Person whose name is recorded in the
Register as a Bank hereunder for all purposes of this Agreement.  The Register
shall be available for inspection by the Borrower or any member of the Bank
Group at any reasonable time and from time to time upon reasonable prior notice.
 
(d)    Upon its receipt of an Assignment and Acceptance executed by an assigning
Bank and an assignee representing that it is an Eligible Assignee, together with
any Note subject to such assignment, the Agent shall, if such Assignment and
Acceptance has been completed and is in substantially the form of Exhibit 9.02
and satisfies all other requirements set forth in this Section 9.02, (i) accept
such Assignment and Acceptance, (ii) record the information contained therein in
the Register and (iii) give prompt notice thereof to the Borrower and the other
members of the Bank Group.  Within five (5) Business Days after its receipt of
such notice, the Borrower, at its own expense, shall execute and deliver to the
Agent, in exchange for the surrendered Notes, new Notes to the order of such
Eligible Assignee in an amount corresponding to the Commitment assumed by such
Eligible Assignee pursuant to such Assignment and Acceptance and, if the
assigning Bank has retained a Commitment hereunder, new Notes to the order of
the assigning Bank in an amount corresponding to the Commitment retained by it
hereunder.  Such new Notes shall be in an aggregate principal amount equal to
the aggregate principal amount of such surrendered Notes, shall be dated the
effective date of such Assignment and Acceptance and shall otherwise be in
substantially the form prescribed by Section 2.04 hereto.
 
 
-49-

--------------------------------------------------------------------------------

 

(e)    Each Bank may sell participations to one or more banks or other entities
in or to all or a portion of its rights and obligations under this Agreement and
the other Loan Documents (including, without limitation, all or a portion of its
Commitment and the Loans owing to it); provided, however, that (i) such Bank’s
obligations under this Agreement (including, without limitation, its Commitment
to the Borrower hereunder) and the other Loan Documents shall remain unchanged,
(ii) such Bank shall remain solely responsible to the other parties hereto for
the performance of such obligations, and the participating banks or other
entities shall not be considered a “Bank” for purposes of the Loan Documents,
(iii) the participating banks or other entities shall be entitled to the cost
protection provisions contained in Section 2.11 through Section 2.14 and the
rights of setoff contained in Section 7.02, in each case to the same extent that
the Bank from which such participating bank or other entity acquired its
participation would be entitled to the benefit of such cost protection
provisions and rights of setoff and (iv) the Borrower and the other members of
the Bank Group shall continue to deal solely and directly with such Bank in
connection with such Bank’s rights and obligations under this Agreement and the
other Loan Documents, and such Bank shall retain the sole right to enforce the
obligations of the Borrower relating to the Loans and to approve any amendment,
modification or waiver of any provision of this Agreement (other than
amendments, modifications or waivers with respect to the amounts of any fees
payable hereunder or the amount of principal of or the rate at which interest is
payable on the Loans, or the dates fixed for payments of principal or interest
on the Loans).
 
(f)    Anything in this Section 9.02 to the contrary notwithstanding, any Bank
may at any time, without the consent of the Borrower or the Agent, assign and
pledge all or any portion of its Commitment and the Loans owing to it to any
Federal Reserve Bank (and its transferees) as collateral security pursuant to
Regulation A of the Federal Reserve Board and any Operating Circular issued by
such Federal Reserve Bank.  No such assignment shall release the assigning Bank
from its obligations hereunder.
 
(g)    Any Bank may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 9.02, disclose to
the assignee or participant or proposed assignee or participant, any information
relating to the Borrower furnished to such Bank by or on behalf of the Borrower;
provided that prior to any such disclosure, each such assignee or participant or
proposed assignee or participant shall agree (subject to customary exceptions)
to preserve the confidentiality of any confidential information relating to the
Borrower received from such Bank.
 
 
-50-

--------------------------------------------------------------------------------

 

Section 9.03    Notices.  All correspondence, statements, notices, requests and
demands (collectively “Communications”) shall be in writing (including
telegraphic Communications) and mailed, telegraphed, telecopied, facsimile
transmitted or delivered as follows:
 
if to the Borrower –


Kirby Corporation
55 Waugh Drive, Suite 1000
Houston, Texas  77007
Attention:  Chief Financial Officer
Telephone:  (713) 435-1432
Facsimile:  (713) 435-1010


if to the Agent –


for Communications relating to the borrowing, conversion, continuation or
payment of Loans, to –


JPMorgan Chase Bank, N.A.
10 South Dearborn St., Floor 7
Chicago, Illinois  60603
Attention:  Sabana Johnson
Telephone:  (312) 385-7102
Facsimile:  (888) 292-9533
jpm.agency.servicing.4@jpmchase.com  (for Loan activity and notices relating
thereto)
sabana.n.johnson@jpmchase.com  (for general questions regarding the Loans)


for Communications relating to the issuance of Letters of Credit, to –


JPMorgan Chase Bank, N.A.
420 W. Van Buren Street
Chicago, Illinois 60606
Attention:  Global Trade Services
Telephone:  (800) 634-1969
standbylc.chi.mc@jpmchase.com


for all other Communications relating to Letters of Credit, to –


JPMorgan Chase Bank, N.A.
10 South Dearborn, 7th Floor
Chicago, Illinois  60603
Attention:  Debra C. Williams
Telephone:  (312) 732-2590
Facsimile:  (312) 256-2608
debra.c.williams@jpmchase.com

 
-51-

--------------------------------------------------------------------------------

 

for all other Communications, including those related to covenants and
compliance, to –


JPMorgan Chase Bank, N.A.
712 Main, Floor 8 North
Houston, Texas  77002
Attention: Janice Carter
Telephone:  (713) 216-4383
Facsimile:  (713) 216-4651
Janice.Carter@jpmorgan.com


if to any Bank, at its Domestic Lending Office, or as to each such party, at
such other address as such party shall designate in a written Communication to
each of the other parties hereto.  All such Communications shall be effective,
in the case of written or telegraphed Communications, when deposited in the
mails or delivered to the telegraph company, respectively, and, in the case of a
Communication by telecopy or facsimile transmission, when telecopied or
transmitted against receipt of a confirmation, in each case addressed as
aforesaid, except that Communications to any member of the Bank Group pursuant
to Article II and Article VIII shall not be effective until received by such
Persons.
 
Section 9.04    Costs and Expenses.  The Borrower agrees to pay on demand
(a) all reasonable and documented out-of-pocket costs and expenses of the Agent
incurred in connection with the preparation, execution, delivery, filing,
administration and recording of the Loan Documents and any other agreements or
security documents delivered in connection with or pursuant to any of the Loan
Documents and the syndication of this Agreement both before and after the
Effective Date, including, without limitation, the reasonable fees and
out-of-pocket expenses of Andrews Kurth LLP, special counsel to the Agent, and
local counsel who may be retained by such special counsel, with respect thereto,
and (b) all reasonable costs and expenses of the Agent and during the existence
of an Event of Default any Bank, incurred in connection with the enforcement of
the Loan Documents and any other agreements or security documents executed in
connection with or pursuant to any of the Loan Documents, including, but not
limited to, the reasonable fees and out-of-pocket expenses of counsel to the
Agent, and local counsel who may be retained by such counsel, with respect
thereto, and the costs and expenses in connection with the custody,
preservation, use or operation of, or the sale of, or collection from, or other
realization upon the sale of, or collection from, or other realization upon any
collateral covered by any of the Loan Documents or any other documents executed
in connection with or pursuant to any of the Loan Documents.  The agreements of
Borrower contained in this Section 9.04 shall survive the termination of the
Commitments and the payment of all other amounts owing hereunder or under any of
the other Loan Documents.
 
Section 9.05    Successors and Assigns.  This Agreement shall be binding upon
and inure to the benefit of the Borrower, the Agent, the Banks and their
respective successors and permitted assigns, except that the Borrower may not
assign or transfer its rights hereunder without the prior written consent of the
Banks.
 
 
-52-

--------------------------------------------------------------------------------

 

Section 9.06    Independence of Covenants.  All covenants contained in the Loan
Documents shall be given independent effect so that if a particular action or
condition is not permitted by any of such covenants, the fact that such action
or condition would be permitted by an exception to, or otherwise be within the
limitations of, another covenant shall not avoid the occurrence of a Default or
an Event of Default if such action is taken or condition exists.
 
Section 9.07    Survival of Representations and Warranties.  All representations
and warranties contained in this Agreement and the other Loan Documents or made
in writing by the Borrower in connection herewith or therewith, shall survive
the execution and delivery of this Agreement, the Notes and the other Loan
Documents and the repayment of the Loans.  Any investigation by any member of
the Bank Group shall not diminish in any respect whatsoever its right to rely on
such representations and warranties.
 
Section 9.08    Separability.  Should any clause, sentence, paragraph,
subsection, Section or Article of this Agreement be judicially declared to be
invalid, unenforceable or void, such decision will not have the effect of
invalidating or voiding the remainder of this Agreement, and the parties hereto
agree that the part or parts of this Agreement so held to be invalid,
unenforceable or void will be deemed to have been stricken herefrom by the
parties hereto, and the remainder will have the same force and effectiveness as
if such stricken part or parts had never been included herein.
 
Section 9.09    Captions.  The captions in this Agreement have been inserted for
convenience only and shall be given no substantive meaning or significance
whatsoever in construing the terms and provisions of this Agreement.
 
Section 9.10    Limitation by Law.  All provisions of this Agreement and the
other Loan Documents are intended to be subject to all applicable mandatory
provisions of law which may be controlling and to be limited to the extent
necessary so that they will not render this Agreement or any other Loan Document
invalid or unenforceable, in whole or in part, or not entitled to be recorded,
registered or filed under the provisions of any applicable law.
 
Section 9.11    Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original, and all of which taken
together shall constitute one and the same agreement.
 
Section 9.12    Governing Law.  This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Texas and applicable
federal law; provided, however, notwithstanding the foregoing or any other
provision of this Agreement, nothing in this Agreement, the Notes or the other
Loan Documents shall be deemed to constitute a waiver of any rights which any
Bank may have under federal legislation relating to the rate of interest which
such Bank may contract for, take, reserve, receive or charge in respect of any
Debt owing to such Bank hereunder.  Texas Finance Code, Chapter 346, as amended
(relating to revolving loan and revolving triparty accounts), shall not apply to
this Agreement or the Notes or the transactions contemplated hereby.
 
 
-53-

--------------------------------------------------------------------------------

 

Section 9.13    Limitation on Interest.  Each provision in this Agreement and
each other Loan Document is expressly limited so that in no event whatsoever
shall the amount paid, or otherwise agreed to be paid, by the Borrower for the
use, forbearance or detention of the money to be loaned under this Agreement or
any other Loan Document or otherwise (including any sums paid as required by any
covenant or obligation contained herein or in any other Loan Document which is
for the use, forbearance or detention of such money), exceed that amount of
money which would cause the effective rate of interest thereon to exceed the
Highest Lawful Rate, and all amounts owed under this Agreement and each other
Loan Document shall be held to be subject to reduction to the effect that such
amounts so paid or agreed to be paid which are for the use, forbearance or
detention of money under this Agreement or such Loan Document shall in no event
exceed that amount of money which would cause the effective rate of interest
thereon to exceed the Highest Lawful Rate.  To the extent that the Highest
Lawful Rate applicable to a Bank is at any time determined by Texas law, such
rate shall be the “weekly ceiling” described in the Texas Finance Code, Chapter
303, as amended; provided, however, to the extent permitted by such Finance
Code, the Banks from time to time by notice from the Agent to Borrower may
revise the aforesaid election of such interest rate ceiling as such ceiling
affects the then-current or future balances of the Loans outstanding under the
Notes.  Notwithstanding any provision in this Agreement or any other Loan
Document to the contrary, if the maturity of the Notes or the obligations in
respect of the other Loan Documents are accelerated for any reason, or in the
event of prepayment of all or any portion of the Notes  or the obligations in
respect of the other Loan Documents by the Borrower or in any other event,
earned interest on the Loans and such other obligations of the Borrower may
never exceed the maximum amount permitted by applicable law, and any unearned
interest otherwise payable under the Notes or the obligations in respect of the
other Loan Documents that is in excess of the maximum amount permitted by
applicable law shall be cancelled automatically as of the date of such
acceleration or prepayment or other such event and, if theretofore paid, shall
be credited on the principal of the Notes or, if the principal of the Notes has
been paid in full, refunded to the Borrower.  In determining whether or not the
interest paid or payable, under any specific contingency, exceeds the Highest
Lawful Rate, the Borrower and the Banks shall, to the maximum extent permitted
by applicable law, amortize, prorate, allocate and spread, in equal parts during
the period of the actual term of this Agreement, all interest at any time
contracted for, charged, received or reserved in connection with the Loan
Documents.
 
Section 9.14    Indemnification.  The Borrower agrees to indemnify, defend and
hold each member of the Bank Group and the Issuer, as well as their respective
officers, employees, agents, Affiliates, directors and shareholders
(collectively, “Indemnified Persons”) harmless from and against any and all
loss, liability, damage, judgment, claim, deficiency or reasonable expense
(including interest, penalties, reasonable attorneys’ fees and amounts paid in
settlement) incurred by or asserted against any Indemnified Person arising out
of, in any way connected with, or as a result of (i) the execution and delivery
of this Agreement and the other documents contemplated hereby, the performance
by the parties hereto and thereto of their respective obligations hereunder and
thereunder (including but not limited to the making of the Loans by each Bank)
and consummation of the transactions contemplated hereby and thereby, (ii) the
actual or proposed use of the proceeds of the Loans, (iii) any violation by the
Borrower or any of its Subsidiaries of any Requirement of Law, including but not
limited to Environmental Laws, (iv) any Indemnified Person being deemed an
operator of any real or personal property of the Borrower or any of its
Subsidiaries in circumstances in which no Indemnified Person is generally
operating or generally exercising control over such property, to the extent such
losses, liabilities, damages, judgments, claims, deficiencies or expenses arise
out of or result from any Hazardous Materials located in, on or under such
property or (v) any claim, litigation, investigation or proceeding relating to
any of the foregoing, whether or not any Indemnified Person is a party thereto;
provided that such indemnity shall not apply to any such losses, claims,
damages, liabilities or related expenses that are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of, or willful violation of the Loan
Documents by, such Indemnified Person.  WITHOUT LIMITING ANY PROVISION OF THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, IT IS THE EXPRESS INTENTION OF THE
BORROWER THAT EACH INDEMNIFIED PERSON SHALL BE INDEMNIFIED AND HELD HARMLESS
AGAINST ANY AND ALL LOSSES, LIABILITIES, CLAIMS, DEFICIENCIES, JUDGMENTS OR
REASONABLE EXPENSES ARISING OUT OF OR RESULTING FROM THE ORDINARY NEGLIGENCE
(WHETHER SOLE OR CONTRIBUTORY) OR STRICT LIABILITY OF SUCH INDEMNIFIED
PERSON.  Each Indemnified Person will attempt to consult with the Borrower prior
to entering into any settlement of any lawsuit or proceeding that could give
rise to a claim for indemnity under this Section 9.14, although nothing herein
shall give the Borrower the right to direct or control any such settlement
negotiations or any related lawsuit or proceeding on behalf of such Indemnified
Party.  The obligations of the Borrower under this Section 9.14 shall survive
the termination of this Agreement.
 
 
-54-

--------------------------------------------------------------------------------

 

Section 9.15    Submission to Jurisdiction.  The Borrower hereby irrevocably
submits to the jurisdiction of any Texas state or federal court sitting in
Houston, Texas over any action or proceeding arising out of or relating to this
Agreement or any of the other Loan Documents, and the Borrower irrevocably
agrees that all claims in respect of such action or proceeding may be heard and
determined in such Texas state or federal court; provided, however, nothing in
this Section 9.15 is intended to waive the right of any member of the Bank Group
or the Issuer to remove any such action or proceeding commenced in any such
Texas state court to an appropriate Texas federal court to the extent the basis
for such removal exists under applicable law.  The Borrower irrevocably consents
to the service of any and all process in any such action or proceeding by the
mailing by certified mail of copies of such process to it at its address
specified herein.  The Borrower agrees that a final judgment in any such action
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.  Nothing in this
Section 9.15 shall affect the right of any member of the Bank Group or the
Issuer to serve legal process in any other manner permitted by law or affect the
right of any member of the Bank Group or the Issuer to bring any action or
proceeding against the Borrower, or its properties, in the courts of any other
jurisdiction.
 
Section 9.16    WAIVER OF JURY TRIAL.  TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, EACH PARTY HERETO HEREBY IRREVOCABLY AND EXPRESSLY WAIVES ALL
RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER
BASED UPON CONTRACT, TORT, OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS
AGREEMENT, THE NOTES, OR ANY OTHER LOAN DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED THEREBY OR THE ACTIONS OF THE BANK GROUP OR THE ISSUER IN THE
NEGOTIATION, ADMINISTRATION, OR ENFORCEMENT THEREOF.
 
 
-55-

--------------------------------------------------------------------------------

 

Section 9.17    FINAL AGREEMENT OF THE PARTIES.  THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS CONSTITUTE A LOAN AGREEMENT FOR PURPOSES OF SECTION 26.02(a) OF
THE TEXAS BUSINESS AND COMMERCE CODE, AND REPRESENT THE FINAL AGREEMENT BETWEEN
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.
 
Section 9.18    Patriot Act.  Each Bank hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Bank to identify the Borrower in accordance with the Act.
 
 
[END OF TEXT]

 
-56-

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the date first
above written.
 

 
BORROWER
       
KIRBY CORPORATION
             
By:
/s/ Renato A. Castro
   
Renato A. Castro
   
Treasurer

 
 
Signature Page to Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 
 

 
BANKS
       
JPMORGAN CHASE BANK, N.A., as Administrative Agent, Issuer and a Bank
             
By:
/s/ John Sarvadi
   
John Sarvadi
   
Managing Director

 
 
Signature Page to Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 
 

 
WELLS FARGO BANK, N.A.,
 
as Syndication Agent and as a Bank
             
By:
/s/ Warren R. Ross
 
Name:
Warren R. Ross
 
Title:
Vice President

 
 
Signature Page to Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 
 

 
BANK OF AMERICA, N.A.,
 
as Syndication Agent and as a Bank
             
By:
/s/ David McCauley
 
Name:
David McCauley
 
Title:
Senior Vice President

 
 
Signature Page to Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 
 

 
THE BANK OF TOKYO–MITSUBISHI UFJ, LTD.,
 
as Documentation Agent and as a Bank
             
By:
/s/ D. Barnell
 
Name:
D. Barnell
 
Title:
Authorized Signatory

 
 
Signature Page to Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 
 

 
THE NORTHERN TRUST COMPANY,
 
as Documentation Agent and as a Bank
             
By:
/s/ Keith L. Burson
 
Name:
Keith L. Burson
 
Title:
Vice President

 
 
Signature Page to Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 
 

 
BRANCH BANKING AND TRUST COMPANY
             
By:
/s/ Robert M. Searson
   
Robert M. Searson
   
Senior Vice President

 
 
Signature Page to Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 
 

 
COMERICA BANK
             
By:
/s/ Joey Powell
   
Joey Powell
   
Vice President

 
 
Signature Page to Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 
 

 
AMEGY BANK NATIONAL ASSOCIATION
             
By:
/s/ Mark Wayne
   
Mark Wayne
   
Senior Vice President

 
 
Signature Page to Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 


ANNEX A
DEFINITIONS
 
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
 
“Adjusted Eurodollar Rate” means, with respect to any Eurodollar Borrowing for
any Interest Period, an interest rate per annum (rounded upwards, if necessary,
to the next 1/100 of 1%) equal to (a) the Eurodollar Rate for such Interest
Period multiplied by (b) the Statutory Reserve Rate.
 
“Adjusted Net Income” means, for any period, Net Income for such period, less,
to the extent otherwise included in such Net Income (a) any gain arising from
the sale of capital assets of the Borrower and its Consolidated Subsidiaries;
(b) any gain arising from any write-up of assets of the Borrower and its
Consolidated Subsidiaries; (c) earnings of any other Person, substantially all
of the assets of which have been acquired by the Borrower or any of its
Consolidated Subsidiaries in any manner, to the extent that such earnings were
realized by such other Person prior to the date of such acquisition; (d) net
earnings of any Person (other than a Consolidated Subsidiary) in which the
Borrower or any of its Consolidated Subsidiaries has an ownership interest,
except for the portion of such net earnings that have been distributed to the
Borrower or a Consolidated Subsidiary; (e) the earnings of any Person to which
assets of the Borrower or any of its Consolidated Subsidiaries shall have been
sold, transferred or disposed of, to the extent that such earnings arise after
the date of such transaction; (f) the earnings of any Person into which the
Borrower or any of its Consolidated Subsidiaries shall have merged, to the
extent that such earnings arise prior to the date of such merger; (g) any gain
arising from the acquisition of any securities of the Borrower or any of its
Consolidated Subsidiaries; and (h) the taxes, if any, included in the
calculation of the consolidated net earnings, if any, described in clauses (a)
through (g); plus, to the extent not otherwise included in such Net Income, (x)
any loss arising from the sale of capital assets of the Borrower and its
Consolidated Subsidiaries and (y) all distributions, other than returns of
capital, which have been made to the Borrower or a Consolidated Subsidiary by
any Person, other than a Consolidated Subsidiary, in which Borrower or any of
its Consolidated Subsidiaries has an ownership interest.
 
“Affected Bank” has the meaning specified in Section 2.15.
 
“Affected Interests” has the meaning specified in Section 2.15.
 
“Affiliate” means, when used with respect to any Person, (a) any other Person
(including any member of the immediate family of any such natural person) who
directly or indirectly beneficially owns or controls five percent (5%) or more
of the total voting power of shares of capital stock of such Person having the
right to vote for directors (or other individuals performing similar functions)
under ordinary circumstances, (b) any Person controlling, controlled by or under
common control with any such Person (within the meaning of Rule 405 under the
Securities Act of 1933) and (c) any director or executive officer of such
Person.
 
“Agent” has the meaning specified in the introduction to this Agreement.
 
 
Annex A - Page 1

--------------------------------------------------------------------------------

 


“Agreement” means this Credit Agreement, as the same may from time to time be
amended, supplemented or modified and in effect.
 
“Alternate Base Rate” means, for any day, a rate per annum equal to the highest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1% and (c) the Adjusted Eurodollar Rate
that would be calculated as of such day in respect of a proposed Eurodollar
Borrowing with an Interest Period of one month plus 1%.  Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted Eurodollar Rate shall be effective from and
including the effective date of such change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted Eurodollar Rate, respectively.
 
“Applicable Lending Office” means, with respect to each Bank, such Bank’s
Domestic Lending Office in the case of an ABR Loan and such Bank’s Eurodollar
Lending Office in the case of a Eurodollar Loan.
 
“Applicable Margin” has the meaning specified in Section 2.07(c).
 
“Assignment and Acceptance” has the meaning specified in Section 9.02Section
9.02(a).
 
“Bank Group” means, collectively, the Agent and the Banks.
 
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the Agent,
has taken any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any such proceeding or appointment, provided that a
Bankruptcy Event shall not result solely by virtue of any ownership interest, or
the acquisition of any ownership interest, in such Person by a Governmental
Authority or instrumentality thereof, provided, further, that such ownership
interest does not result in or provide such Person with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permits such Person (or such
Governmental agreements made by such Person.
 
“Banks” has the meaning specified in the introduction to this Agreement.  Unless
the context requires otherwise, the term “Bank” includes the Swingline Bank.
 
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
 
“Borrower” has the meaning specified in the introduction to this Agreement.
 
“Borrowing” means (a) a group of Revolving Loans of a single Type made by the
Banks, or converted into or continued as such, as applicable, on a single date
and as to which a single Interest Period is in effect; or (b) a Swingline Loan.
 
 
Annex A - Page 2

--------------------------------------------------------------------------------

 


“Borrowing Date” means, with respect to the initial funding of any Borrowing,
the date on which the proceeds of such Borrowing are to be made available to the
Borrower, which shall be a Business Day.
 
“Borrowing Request” means a request by the Borrower for a Borrowing
substantially in the form of Exhibit 2.02(a).
 
“Business Day” means a day of the year on which banks are not required or
authorized to close in Houston, Texas and, if the applicable Business Day
relates to any Eurodollar Loans, on which dealings in dollar deposits are
carried on in the London interbank market.
 
“Capital Lease” means, as to any Person, any lease or rental agreement in
respect of which such Person’s obligations as lessee under such lease or rental
agreement, constitute obligations which shall have been or should be, in
accordance with GAAP, capitalized on the balance sheet of such Person.
 
“Change of Control” means any of (a) the acquisition by any Person or two or
more Persons (excluding underwriters in the course of their distribution of
voting stock in an underwritten public offering) acting in concert, of
beneficial ownership (within the meaning of Rule 13d-3 of the Securities and
Exchange Commission) of 35% or more of the outstanding shares of voting stock of
the Borrower, (b) 50% or more of the members of the Board of Directors of the
Borrower on any date shall not have been (i) members of the Board of Directors
of the Borrower on the date 12 months prior to such date or (ii) approved by
Persons who constitute at least a majority of the members of the Board of
Directors of the Borrower as constituted on the date 12 months prior to such
date, (c) all or substantially all of the assets of the Borrower are sold in a
single transaction or series or related transactions to any Person or (d) the
Borrower merges or consolidates with or into any other Person, with the effect
that immediately after such transaction the stockholders of the Borrower
immediately prior to such transaction hold less than 65% of the total voting
power entitled to vote in the election of directors, managers or trustees of the
Person surviving such transaction.
 
“Commitment” means as to any Bank, the amount of such Bank’s Commitment set
forth on Schedule 2.01, as the same may be increased pursuant to Section 2.17 or
reduced or terminated pursuant to Sections 2.05 or 7.01.
 
“Commitment Increase Agreement” means an Agreement, substantially in the form of
Exhibit 2.17(a) attached hereto, executed by a Bank that has increased its
Commitment pursuant to Section 2.17 hereof.
 
“Commitment Increase Notice” has the meaning specified in Section 2.17(a).
 
“Commitment Percentage” means, as to any Bank, a percentage determined pursuant
to the following formula:  (C ÷ T) × 100 = CP; where C is such Bank’s Commitment
(without giving effect to any termination of the Commitments pursuant to Section
7.01), T is the Total Commitment (without giving effect to any termination of
the Commitments pursuant to Section 7.01) and CP is such percentage; provided
that in the case of Section 2.18 when a Defaulting Bank shall exist, T shall
exclude any Defaulting Bank’s Commitment.  If the Commitments have terminated or
expired, the Commitment Percentage shall be determined based upon the
Commitments most recently in effect, giving effect to any assignments and to any
Bank’s status as a Defaulting Bank at the time of determination.
 
 
Annex A - Page 3

--------------------------------------------------------------------------------

 


“Communications” has the meaning specified in Section 9.03.
 
“Consolidated Subsidiary” means, as of any date, any Subsidiary of the Borrower
that, in accordance with GAAP, would be included in the consolidated financial
statements of the Borrower prepared as of such date.
 
“Credit Party” means the Agent, the Issuer, the Swingline Bank or any other
Bank.
 
“Current Liabilities” means, as of any date, all liabilities (including, without
limitation, accounts payable incurred for services rendered and property
purchased in the ordinary course of business) which would be reflected as
current liabilities on a consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries prepared as of such date in accordance with GAAP
consistently applied, but excluding current maturities of Funded Debt of the
Borrower and its Consolidated Subsidiaries as of such date.
 
“Debt” of any Person shall mean, without duplication: (a) any obligation of such
Person for borrowed money, (b) any obligation of such Person evidenced by bonds,
debentures, notes or other similar debt instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property purchased by such Person, (d) any obligation of such Person for the
deferred purchase price of any property or services, except accounts payable
arising in the ordinary course of such Person’s business that have been
outstanding less than ninety (90) days since the date of the related invoice,
(e) the present value (discounted at the implicit rate, if known, or ten percent
(10%) per annum otherwise) of all Capital Leases of such Person, (f) any
Derivative Obligations of such Person, (g) any reimbursement obligations of such
Person in respect of drawings under a letter of credit or similar
instrument,  and (h) any indebtedness or obligations of others of the type
described in clauses (a) through (g) that is Guaranteed by such Person or
secured by a Lien on any asset of such Person.
 
“Default” means an Event of Default or an event which with the giving of notice
or the lapse of time or both could, unless cured or waived, become an Event of
Default.
 
“Defaulting Bank” means any Bank, that has (a) failed within two Business Days
of the date required to be funded or paid, to (i) fund any portion of its Loans,
(ii) fund any portion of its participations in Letters of Credit or Swingline
Loans or (iii) pay over to any Credit Party any other amount required to be paid
by it hereunder, unless, in the case of clause (i) above, such Bank notifies the
Agent in writing that such failure is the result of such Bank’s good faith
determination that a condition precedent to funding under this Agreement
(specifically identified and including the particular default, if any) has not
been satisfied, (b) notified the Borrower or any Credit Party in writing or has
made a public statement to the effect that it does not intend to comply with any
of its funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Bank’s good faith
determination that a condition precedent to funding under this Agreement
(specifically identified and including the particular default, if any) cannot be
satisfied) or generally under other agreements in which it commits to extend
credit, (c) failed, within three Business Days after request by a Credit Party,
to provide a certification in writing from an authorized officer of such Bank
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans under this Agreement, provided that such
Bank shall cease to be a Defaulting Bank upon such Credit Party’s receipt of
such certification in form and substance satisfactory to it and the Agent or (d)
become the subject of a Bankruptcy Event.
 
 
Annex A - Page 4

--------------------------------------------------------------------------------

 


“Default Rate” has the meaning specified in Section 2.07.
 
“Derivative Obligations” means, with respect to any Person, payment obligations
with respect to foreign exchange transactions and interest rate, currency and
commodity swaps, caps, floors, collars, forward sale contracts, other similar
obligations and combinations of the foregoing  (collectively, “swaps”).  For the
purposes of this Agreement, the amount of any Derivative Obligations shall be
the amount determined in respect thereof as of the end of the then most recently
ended fiscal quarter of such Person, based on the assumption that all swaps had
terminated at the end of such fiscal quarter, and in making such determination,
if any agreement relating to any such swap provides for the netting of amounts
payable by and to such Person thereunder or if any such agreement provides for
the simultaneous payment of amounts by and to such Person, then in each such
case, the amount of such obligation shall be the net amount so determined.
 
“Dollars” and “$” each means lawful money of the United States.
 
“Domestic Lending Office” means, with respect to any Bank, the office of such
Bank specified as its “Domestic Lending Office” on Schedule 2.01, or such other
office of such Bank as such Bank may from time to time specify to the Borrower
and the Agent.
 
“EBITDA” means Adjusted Net Income plus, to the extent same caused a reduction
in Adjusted Net Income, Interest Expense, depreciation, amortization and income
tax expense.
 
“Effective Date” means the date on which the conditions to effectiveness set
forth in Article III to this Agreement are first satisfied.
 
“Eligible Assignee” means (a) any Bank or any Affiliate of any Bank; (b) a
commercial bank organized under the laws of the United States, or any state
thereof, and having total assets in excess of $1,000,000,000 and having deposits
rated in either of the two highest generic letter rating categories (without
regard to subcategories) from either S&P or Moody’s; (c) a commercial bank
organized under the laws of any other country which is a member of the
Organization for Economic Cooperation and Development (“OECD”), or a political
subdivision of any such country, and having total assets in excess of
$1,000,000,000, provided that such bank is acting through a branch or agency
located in the country in which it is organized or another country which is also
a member of the OECD; (d) the central bank of any country which is a member of
the OECD; and (e) any other financial institution approved by the Agent;
provided, that in no event shall an Eligible Assignee include a Defaulting Bank
or the Borrower or any Subsidiary or Affiliate of either such Person.
 
 
Annex A - Page 5

--------------------------------------------------------------------------------

 


“Environmental Laws” means federal, state or local laws, rules or regulations,
and any judicial, arbitral or administrative interpretations thereof, including,
without limitation, any judicial, arbitral or administrative order, judgment,
permit, approval, decision or determination pertaining to health, safety or the
environment in effect at the time in question, including, without limitation,
the Clean Air Act, as amended, the Oil Pollution Act of 1990, as amended, the
Comprehensive Environmental Response, Compensation and Liability Act, as
amended, the Federal Water Pollution Control Act, as amended, the Occupational
Safety and Health Act, as amended, the Resource Conservation and Recovery Act,
as amended, the Safe Drinking Water Act, as amended, the Toxic Substances
Control Act, as amended, the Superfund Amendment and Reauthorization Act of
1986, as amended, the Hazardous Materials Transportation Act, as amended,
comparable state and local laws, and other environmental conservation and
protection laws.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, and any
successor statute of similar import, together with the regulations thereunder,
in each case as in effect from time to time.  References to sections of ERISA
shall be construed to also refer to any successor sections.
 
“ERISA Affiliate” means any (i) corporation which is a member of the same
controlled group of corporations (within the meaning of Section 41(b) of the
Internal Revenue Code) as the Borrower, (ii) partnership or other trade or
business (whether or not incorporated) under common control (within the meaning
of Section 414(c) of the Internal Revenue Code) with the Borrower, (iii) member
of the same affiliated service group (within the meaning of Section 414(m) of
the Internal Revenue Code) as the Borrower, any corporation described in clause
(i) above or any partnership or trade or business described in clause (ii) above
or (iv) other Person required to be aggregated with the Borrower or an ERISA
Affiliate thereof, as defined above, pursuant to Section 414(o) of the Internal
Revenue Code.
 
“Eurodollar Event” has the meaning specified in Section 2.13.
 
“Eurodollar Lending Office” means, with respect to any Bank, the office of such
Bank specified as its “Eurodollar Lending Office” on Schedule 2.01 (or, if no
such office is specified, its Domestic Lending Office), or such other office of
such Bank as such Bank may from time to time specify to the Borrower and the
Agent.
 
“Eurodollar Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, the rate appearing on Reuters Screen LIBOR1 Page (or on any
successor or substitute page of such service, or any successor to or substitute
for such service, providing rate quotations comparable to those currently
provided on such page of such service, as determined by the Agent from time to
time for purposes of providing quotations of interest rates applicable to dollar
deposits in the London interbank market) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, as
the rate for dollar deposits with a maturity comparable to such Interest
Period.  In the event that such rate is not available at such time for any
reason, then the “Eurodollar Rate” with respect to such Eurodollar Borrowing for
such Interest Period shall be the rate rounded upwards, if necessary, to the
next 1/100 of 1% at which dollar deposits of $5,000,000 and for a maturity
comparable to such Interest Period are offered by the principal London office of
the Agent in immediately available funds in the London interbank market at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.
 
 
Annex A - Page 6

--------------------------------------------------------------------------------

 


“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted Eurodollar Rate.
 
“Events of Default” has the meaning specified in Section 7.01.
 
“Excluded Affiliate” means (a) any Subsidiary of the Borrower other than a
Consolidated Subsidiary, and (b) all Persons, other than Subsidiaries, in which
the Borrower, directly or indirectly, owns or controls five percent (5%) or more
of the equity interests of such Person.
 
“Existing Banks” has the meaning specified in the Preliminary Statement to this
Agreement.
 
“Existing Credit Agreement” has the meaning specified in the Preliminary
Statement to this Agreement.
 
“Existing Letters of Credit” means those Letters of Credit listed on Schedule
1.01.
 
“Fair Market Value” shall mean (a) with respect to any asset (other than
Dollars) the price at which a willing buyer would buy and a willing seller would
sell such asset in an arms’ length transaction and (b) with respect to Dollars,
the amount of such Dollars.
 
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code and any
treasury regulations promulgated thereunder or official interpretations thereof.
 
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day which is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day on such transactions
received by the Agent from three Federal funds brokers of recognized standing
selected by it.
 
“Fee Letter” has the meaning specified in Section 2.10.
 
“Funded Debt” means, as of any date, the sum of the following, without
duplication: (a) all Debt of the Borrower and its Consolidated Subsidiaries on a
consolidated basis as of such date, less (b) to the extent included in the
amount described in clause (a), the sum of the following (without
duplication):  (i) all Current Liabilities (other than Current Liabilities that
represent Debt for borrowed money or Capital Leases) on a consolidated basis as
of such date, (ii) any Debt of any Consolidated Subsidiary in excess of the
Borrower’s proportionate share thereof (based on its direct or indirect equity
interest therein), (iii) all other deferred long term liabilities that do not
represent Debt for borrowed money or Capital Leases, including deferred
compensation, deferred revenue and other deferred items classified as other
liabilities of the Borrower and its Consolidated Subsidiaries on a consolidated
basis as of such date, and (iv) all Derivative Obligations of the Borrower and
its Consolidated Subsidiaries as of such date; plus (c) to the extent not
otherwise included in the amount described in clause (a), the sum of the
following (without duplication): (i) all Debt of the Borrower and its
Consolidated Subsidiaries outstanding under a revolving credit or similar
agreement, (ii) the present value (discounted at the implicit rate, if known, or
ten percent (10%) per annum otherwise) of all obligations in respect of Capital
Leases of the Borrower and its Consolidated Subsidiaries, and (iii) all
obligations of the Borrower and its Consolidated Subsidiaries under Guaranties
of Debt.
 
 
Annex A - Page 7

--------------------------------------------------------------------------------

 


“GAAP” means generally accepted accounting principles in the United States of
America.
 
“Governmental Authority” means any nation or government, any federal, state,
province, city, town, municipality, county, local or other political subdivision
thereof or thereto and any court, tribunal, department, commission, board,
bureau, instrumentality, agency or other entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government.
 
“Guaranties” means, as to any Person, all obligations (other than endorsements
in the ordinary course of business of negotiable instruments for deposit or
collection) of such Person guaranteeing or, in effect, guaranteeing any Debt of
any other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including all obligations incurred through an agreement, contingent
or otherwise, by such Person: (a) to purchase such Debt or any property or
assets constituting security therefor, (b) to advance or supply funds (i) for
the purchase or payment of such Debt or (ii) to maintain working capital or
other balance sheet conditions or otherwise to advance or make available funds
for the purchase or payment of such Debt, (c) to lease property or to purchase
securities or other property or services primarily for the purpose of assuring
the owner of such Debt of the ability of the primary obligor to make payment of
the Debt or (d) otherwise to assure the owner of the Debt of the primary obligor
against loss in respect thereof.
 
“Hazardous Materials” means any pollutant, contaminant, solid waste, asbestos,
petroleum product, crude oil or a fraction thereof, any toxic or hazardous
substance, material or waste, any flammable, explosive or radioactive material,
any chemical which causes cancer or reproductive effects, or any other material
or substance not mentioned above which is regulated under any Environmental Law.
 
“Highest Lawful Rate” means, as to any Bank, at the particular time in question,
the maximum nonusurious rate of interest which, under applicable law, such Bank
is then permitted to charge the Borrower on the Loans or the other obligations
of the Borrower under the Loan Documents, and as to any other Person, at the
particular time in question, the maximum nonusurious rate of interest which,
under applicable law, such Person is then permitted to charge with respect to
the obligation in question.  If the maximum rate of interest which, under
applicable law, the Banks are permitted to charge the Borrower on the Loans or
the other obligations of the Borrower under the Loan Documents shall change
after the Effective Date, the Highest Lawful Rate shall be automatically
increased or decreased, as the case may be, as of the effective time of such
change without notice to the Borrower or any other Person.
 
 
Annex A - Page 8

--------------------------------------------------------------------------------

 


“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing substantially in the form of Exhibit 2.02(c).
 
“Interest Expense” means, for any period, the aggregate of all interest expense
deducted in the calculation of the Net Income of the Borrower for such period,
determined in accordance with GAAP.
 
“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December, (b)
with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period,
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be repaid.
 
“Interest Period” means, for each Loan comprising part of the same Borrowing,
the period commencing on the date of such Borrowing and ending on the last day
of the period selected by the Borrower pursuant to the provisions below.  The
duration of each such Interest Period shall be, in the case of a Eurodollar
Loan, a period ending on the numerically corresponding day that is 1, 2, 3 or 6
months thereafter; provided, however, that:
 
(i)           the Borrower may not select any Interest Period for a Loan that
ends after the Termination Date;
 
(ii)          Interest Periods commencing on the same date for Loans comprising
part of the same Borrowing shall be of the same duration;
 
(iii)         whenever the last day of any Interest Period would otherwise occur
on a day other than a Business Day, the last day of such Interest Period shall
be extended to occur on the next succeeding Business Day, provided, that if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the next preceding Business Day; and
 
(iv)         any Interest Period that commences on the last day of a calendar
month (or on a day for which there is no numerically corresponding day in the
last calendar month of such Interest Period) shall end on the last Business Day
of the last calendar month of such Interest Period.
 
For the purposes hereof, the date of a Borrowing initially shall be the date on
which such Borrowing is made and thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.
 
 
Annex A - Page 9

--------------------------------------------------------------------------------

 


“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time (or any successor statute), and the regulations promulgated
thereunder.
 
“Investment” means any direct or indirect investment by one Person (the
“investor”) in another Person (the “investee”), including, without limitation,
(a) any loan or advance, whether initially funded by the investor or acquired by
the investor from a third party, (b) any acquisition of equity interests by the
investor, whether directly from the investee or from a third party by way of
share purchase, merger or otherwise, (c) any capital or other contribution to
the investee, whether made in cash or other assets, or by contributing a
promissory note payable by the investor to the investee, (d) any Guarantee by
the investor of Debt of the investee, and (e) the Fair Market Value of any
assets or services transferred to the investee less the Fair Market Value of any
consideration received by the investor in exchange therefor; provided, however,
that the term “Investment” shall not include undistributed earnings on an
Investment; and the amount of an “Investment,” for purposes of Section 6.07
hereof, shall be reduced by the amount of capital returned to the investor by
the investee.  The amount of any Investment that is made by transferring
property other than Dollars shall be the Fair Market Value of the property so
transferred.
 
“Issuer” means JPMorgan, in its capacity as the issuer of Letters of Credit
hereunder, and its successors in such capacity as provided in Section
2.16(n).  The Issuer may, in its discretion, arrange for one or more Letters of
Credit to be issued by Affiliates of the Issuer, in which case the term “Issuer”
shall include any such Affiliate with respect to Letters of Credit issued by
such Affiliate.
 
“JPMorgan” means JPMorgan Chase Bank, N.A.
 
“Letter of Credit” means a letter of credit issued pursuant to Section 2.16
hereof.
 
“Letter of Credit Liabilities” means, at any time and in respect of any Letter
of Credit, the sum of (i) the amount available for drawings under such Letter of
Credit plus (ii) the aggregate unpaid amount of all payments made by Issuer to
the beneficiary of a Letter of Credit that are not either repaid by Borrower or
added to the amounts outstanding under the Notes.
 
“Lien” means, when used with respect to any Person, any mortgage, lien, charge,
pledge, security interest or encumbrance of any kind in the nature of security
(whether voluntary or involuntary, and whether imposed or created by operation
of law or otherwise) upon, or pledge of, any of its property or assets, whether
now owned or hereafter acquired, or any conditional sale agreement, Capital
Lease or other title retention agreement.
 
“Loans” means the Loans made by the Banks to the Borrower pursuant to this
Agreement.
 
“Loan Documents” shall mean this Agreement, the Notes, the Fee Letter and all
other agreements, instruments and documents, including, without limitation,
security agreements, notes, warrants, guaranties, mortgages, deeds of trust,
subordination agreements, pledges, powers of attorney, consents, assignments,
collateral assignments, letter agreements, contracts, notices, leases,
amendments, letter of credit applications and reimbursement agreements, and all
other writings heretofore, now, or hereafter executed by or on behalf of the
Borrower, any of its Affiliates or any other Person in connection with or
relating to this Agreement, together with all agreements, instruments, financing
statements and documents referred to therein or contemplated thereby.
 
 
Annex A - Page 10

--------------------------------------------------------------------------------

 


“Majority Banks” means, at any time, Banks having Revolving Credit Exposures and
unused Commitments representing 51% or more of the sum of the total Revolving
Credit Exposures and unused Commitments at such time.
 
“Material Adverse Effect” means, as to any Person, the occurrence of any event
that has, or could reasonably be expected to have, a material adverse effect on
the business, property, assets, operations or condition, financial or otherwise,
of such Person or on the ability of such Person to perform its obligations under
the Loan Documents to which it is a party or to consummate the transactions
contemplated thereby.
 
“Material Debt” means, as at any date, an amount equal to the greater of (a)
five percent (5%) of the Borrower’s Funded Debt as of such date and (b)
$30,000,000.
 
“Material Subsidiaries” means, collectively, each Consolidated Subsidiary of the
Borrower that meets any of the following conditions:  (a) the aggregate
Investment of the Borrower and its other Consolidated Subsidiaries in such
Consolidated Subsidiary exceeds five percent (5%) of the total assets of the
Borrower and its Consolidated Subsidiaries as of the end of the most recently
completed calendar year; or (b) the Borrower and its other Consolidated
Subsidiaries’ proportionate share of the total assets (after intercompany
eliminations) of such Consolidated Subsidiary exceeds five percent (5%) of the
total assets of the Borrower and its Consolidated Subsidiaries as of the end of
the most recently completed calendar year; or (c) the Borrower and its other
Consolidated Subsidiaries’ equity in the income from continuing operations
before income taxes, extraordinary items and cumulative effect of a change in
accounting principle of such Consolidated Subsidiary exceeds five percent (5%)
of Net Income for the most recently completed calendar year.
 
“Moody’s” means Moody’s Investors Services, Inc.
 
“Moody’s Rating” means the rating classification of the Borrower’s senior debt,
classified according to risk, issued by Moody’s.
 
“Net Income” means, for any period, the consolidated net earnings of the
Borrower and its Consolidated Subsidiaries for such period, determined in
accordance with GAAP.
 
“Net Worth” means, as of any date, the total shareholder’s equity (including
capital stock, additional paid-in capital and retained earnings after deducting
treasury stock) which would appear on a consolidated balance sheet of the
Borrower and its Consolidated Subsidiaries prepared as of such date in
accordance with GAAP.
 
“New Bank” has the meaning specified in Section 2.17(b).
 
“New Bank Agreement” has the meaning specified in Section 2.17(b).
 
 
Annex A - Page 11

--------------------------------------------------------------------------------

 


“Note” shall mean a Note issued pursuant to Section 2.04, together with all
modifications, extensions, renewals and rearrangements thereof from time to time
in effect.
 
“Other Activities” has the meaning specified in Section 8.03.
 
“Other Financings” has the meaning specified in Section 8.03.
 
“Other Taxes” has the meaning specified in Section 2.11.
 
“Parent” means, with respect to any Bank, any Person as to which such Bank is,
directly or indirectly, a subsidiary.
 
“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA and any successor thereto.
 
“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture or other entity, or Governmental Authority.
 
“Plan” means any employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 or 430 of
the Internal Revenue Code, and in respect of which the Borrower, or any ERISA
Affiliate is an “employer” as defined in Section 3(5) of ERISA.
 
“Prime Rate” means the rate of interest per annum most recently announced by
JPMorgan as its prime rate at its office located at 270 Park Avenue, New York
City, New York; each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.
 
“Proceeds of Remedies” has the meaning specified in Section 7.04.
 
“Re-Allocation Date” has the meaning specified in Section 2.17(e).
 
“Register” has the meaning specified in Section 9.02.
 
“Regulation U” means Regulation U of the Board (respecting margin credit
extended by banks), as the same is from time to time in effect, and all official
rulings and interpretations thereunder or thereof.
 
“Regulation X” means Regulation X of the Board (respecting borrowers who obtain
margin credit) as the same is from time to time in effect, and all official
rulings and interpretations thereunder or thereof.
 
“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping or disposing into the
environment (including the abandonment or discarding of barrels, containers and
other closed receptacles).
 
 
Annex A - Page 12

--------------------------------------------------------------------------------

 


“Reportable Event” means any of the events set forth in Section 4043(b) of ERISA
or the regulations thereunder.
 
“Requirements of Environmental Laws” means the requirements of any applicable
Environmental Law relating to or affecting the Borrower or any of its
Subsidiaries or the condition or operation of such Person’s business or its
properties, both real and personal.
 
“Requirements of Law” shall mean any federal, state or local law, rule or
regulation, permit or other binding determination of any Governmental Authority.
 
“Responsible Officer” means, as to any Person, the Chief Executive Officer, the
President, the Chief Financial Officer or the Treasurer of such Person, or any
employee of such Person designated in writing as a Responsible Officer by the
Chief Executive Officer of such Person.
 
“Restricted Investment” means (a) any Investment by the Borrower or a
Consolidated Subsidiary in an Excluded Affiliate and (b) any payment by the
Borrower or any Consolidated Subsidiary of Debt of any Excluded Affiliate to the
extent the Borrower or such Consolidated Subsidiary is not legally obligated to
make such payment under the terms of such Debt.
 
“Restricted Payment” means any dividend or other distribution in respect of the
capital stock or other equity interest of the Borrower or any Subsidiary of the
Borrower (other than a distribution of capital stock or other equity interests
of a Subsidiary of the Borrower), including, without limitation, any
distribution resulting in the acquisition by the Borrower of securities which
would constitute treasury stock.  For purposes of this Agreement, the amount of
any Restricted Payment made in property shall be the greater of (x) the Fair
Market Value of such property (as determined by good faith by the board of
directors (or equivalent governing body) of the person making such Restricted
Payment) and (y) the net book value thereof on the books of such Person, in each
case determined as of the date on which such Restricted Payment is made.
 
“Revolving Credit Exposure” means, with respect to any Bank at any time, the sum
of the outstanding principal amount of such Bank’s Revolving Loans and its
Letter of Credit Liabilities and Swingline Exposure at such time.
 
“Revolving Loan” means a Loan made pursuant to Section 2.02.
 
“S&P” means Standard & Poor’s Rating Services, a division of The McGraw Hill
Companies, Inc.
 
“S&P Rating” means the rating classification of the Borrower’s senior debt,
classified according to risk, issued by S&P.
 
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Agent is subject with respect to the
Adjusted Eurodollar Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board).  Such reserve
percentages shall include those imposed pursuant to such Regulation
D.  Eurodollar Loans shall be deemed to constitute eurocurrency funding and to
be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Bank under such Regulation D or any comparable regulation.  The Statutory
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.
 
 
Annex A - Page 13

--------------------------------------------------------------------------------

 


“Subsidiary” means, with respect to any Person, each other Person of which or in
which such Person and its other Subsidiaries own, hold or control, directly or
indirectly, securities or other ownership interests having ordinary voting
power, in the absence of contingencies, to elect a majority of the board of
directors of such other Person, or other persons performing similar functions
for such Person, or, if there are no such directors or persons, having general
voting power with respect to the activities of such Person, it being understood
that the power to elect exactly 50% of the board of directors or such other
persons does not constitute a “majority” as used herein.  Unless the context
otherwise requires, all references to a Subsidiary shall be considered to be
references to Subsidiaries of the Borrower.
 
“Substitution Event” has the meaning specified in Section 2.15.
 
“Swingline Bank” means JPMorgan, in its capacity as lender of Swingline Loans
hereunder.
 
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Bank at
any time shall be its Commitment Percentage of the total Swingline Exposure at
such time.
 
“Swingline Loan” means a Loan made pursuant to Section 2.03.
 
“Swingline Rate” means a rate per annum equal to, at the Borrower’s option,
either (a) the Alternate Base Rate plus the Applicable Margin for ABR Loans or
(b) other cost of funds rates to be agreed upon from time to time between the
Borrower and the Swingline Bank plus the Applicable Margin for Eurodollar Loans.
 
“Taxes” has the meaning specified in Section 2.11.
 
“Termination Date” means November 9, 2015, or the earlier termination in whole
of the Commitments pursuant to Sections 2.05 or 7.01.
 
“Total Capitalization” means the total capitalization of the Borrower, including
all debt and all equity, as determined in accordance with GAAP.
 
“Total Commitment” means an amount equal to the sum of the Banks’ Commitments.
 
“Transfer Notice” has the meaning specified in Section 9.02.
 
 
Annex A - Page 14

--------------------------------------------------------------------------------

 


“Type” means, with respect to any Loan or Borrowing, whether the rate of
interest on such Loan, or on the Loans comprising such Borrowing, is determined
by reference to the Adjusted Eurodollar Rate or the Alternate Base Rate. Loans
having different Interest Periods, regardless of whether they commence on the
same date or have the same type of interest rate, shall be considered different
Types of Loans.  All ABR Loans shall be considered the same Type of Loan.
 
 
Annex A - Page 15

--------------------------------------------------------------------------------

 


EXHIBIT 2.02(a)


 
FORM OF BORROWING REQUEST
 
_______________, 201__
 
JPMorgan Chase Bank, N.A.,
 as Administrative Agent
712 Main Street
Houston, Texas  77002
Attention:  Houston Commercial Lending Group
 
 
Re:
Kirby Corporation

 
Ladies and Gentlemen:
 
Reference is made to the Second Amended and Restated Credit Agreement dated as
of November 9, 2010 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”) among Kirby Corporation (the
“Borrower”), the banks named therein, and JPMorgan Chase Bank, N.A., as
Administrative Agent.  Terms defined in the Credit Agreement and not otherwise
defined herein are used herein with the meanings specified in the Credit
Agreement.  The Borrower hereby requests a Borrowing under the Credit Agreement,
and, as required by Section 2.02(a) of the Credit Agreement, specifies the
following information for such Borrowing (the “Proposed Borrowing”):
 
(a)           The Borrowing Date for the Proposed Borrowing is __________,
20___.
 
(b)           The Type and amount of, and, in the case of a Eurodollar
Borrowing, the Interest Period applicable to, the Loans comprising the Proposed
Borrowing are:
 
 
_____
Eurodollar Loans in an aggregate amount of $__________ with an Interest Period
of:

 
_____ one (1) month
_____ two (2) months
_____ three (3) months
_____ six (6) months


 
_____
ABR Loans in an aggregate amount of $__________.

 
 
(c)
The location and number of account to which funds are to be disbursed is:

 
__________________


__________________


 
Exhibit 2.02(a) - Page 1

--------------------------------------------------------------------------------

 


The Borrower hereby certifies that after giving effect to the Proposed
Borrowing, the aggregate amount of Loans outstanding will not exceed the Total
Commitment.  The Borrower hereby further certifies that on the date hereof all
applicable conditions to the Proposed Borrowing set forth in Article III of the
Credit Agreement have been satisfied and that the Proposed Borrowing complies
with the terms of the Credit Agreement, and by acceptance of the proceeds of the
Proposed Borrowing, the Borrower will be deemed to have recertified the
foregoing on the date of the Proposed Borrowing.
 

 
Sincerely,
       
KIRBY CORPORATION
             
By:
   
Name:
   
Title:
 



 
Exhibit 2.02(a) - Page 2

--------------------------------------------------------------------------------

 


EXHIBIT 2.02(c)
 
 
FORM OF INTEREST ELECTION REQUEST
 
_______________, 201__
 
JPMorgan Chase Bank, N.A.,
 as Administrative Agent
712 Main Street
Houston, Texas  77002
Attention:  Houston Commercial Lending Group
 
 
Re:
Kirby Corporation

 
Ladies and Gentlemen:
 
Reference is made to the Second Amended and Restated Credit Agreement dated as
of November 9, 2010 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”) among Kirby Corporation (the
“Borrower”), the banks named therein, and JPMorgan Chase Bank, N.A., as
Administrative Agent.  Terms defined in the Credit Agreement and not otherwise
defined herein are used herein with the meanings specified in the Credit
Agreement.  The Borrower hereby gives notice of an election to
[convert/continue] Loans under the Credit Agreement, and, as required by
Section 2.02(c) of the Credit Agreement, specifies the following information for
such election:
 
(a)           The effective date of the election made pursuant to this Interest
Election Request is __________, 201__.
 
(b)           The Loans to which this Interest Election Request applies are
described as follows:
 
[Describe by Amount, Type and, if applicable, Interest Period]
 
(c)           The Loans described in clause (b) are to be [converted/continued]
into a Borrowing of Loans of the Type, in the amounts, and, in the case of
Eurodollar Loans, having the Interest Period described as follows:
 
 
_____
Eurodollar Loans comprising a Borrowing in an aggregate amount of $__________
with an Interest Period of:

 
_____ one (1) month
_____ two (2) months
_____ three (3) months
_____ six (6) months


 
_____
ABR Loans comprising a Borrowing in an aggregate amount of $__________.

 
 
Page 2.02(c) - Page 1

--------------------------------------------------------------------------------

 


The Borrower hereby certifies that on the date hereof the election made pursuant
to this Interest Election Request complies with the terms of the Credit
Agreement, and the Borrower will be deemed to have recertified the foregoing on
the effective date of the election made pursuant to this Interest Election
Request.
 

 
Sincerely,
       
KIRBY CORPORATION
             
By:
   
Name:
   
Title:
 



 
Page 2.02(c) - Page 2

--------------------------------------------------------------------------------

 


EXHIBIT 2.04
 
NOTE
 
U.S. $_____________
Dated:  November 9_, 2010



 
FOR VALUE RECEIVED, KIRBY CORPORATION, a Nevada corporation (the “Borrower”),
hereby promises to pay to the order of __________________________ (the “Bank”)
for the account of its Applicable Lending Office (as defined in the Credit
Agreement referred to below) the principal amount of
________________________________________ DOLLARS ($______________) or, if less,
the aggregate unpaid principal amount of all Loans (as defined in the Credit
Agreement referred to below) made by the Bank to the Borrower pursuant to the
Credit Agreement (as defined below).
 
The principal of this Note shall be due and payable at the places, the times and
in manner set forth in the Credit Agreement.  The Borrower promises to pay
interest on the unpaid principal amount of this Note from the dates and at such
interest rates as are specified in the Credit Agreement, and payable at the
places, the times and in the manner set forth in the Credit Agreement.
 
This Note is one of the Notes referred to in, and is entitled to the benefits
of, the Second Amended and Restated Credit Agreement, dated as of November 9,
2010 (as the same may from time to time be amended, modified or supplemented,
the “Credit Agreement”), among the Borrower, the banks named therein, and
JPMorgan Chase Bank, N.A., as Administrative Agent, Wells Fargo Bank, N.A. and
Bank of America, N.A., as Syndication Agents, and The Bank of Tokyo–Mitsubishi
UFJ, Ltd. and The Northern Trust Company, as Documentation Agents.  The Credit
Agreement, among other things, (i) provides for the making of Loans by the Bank
to the Borrower from time to time in an aggregate amount not to exceed at any
time outstanding the U.S. dollar amount first above mentioned (or, if less, the
Commitment of the Bank), the indebtedness of the Borrower resulting from each
such Loan being evidenced by this Note, (ii) contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events
and also for prepayments on account of principal hereof prior to the maturity
hereof upon the terms and conditions therein specified, and (iii) contains
provisions to the effect that no provision of the Credit Agreement or this Note
shall require the payment or permit the collection of interest in excess of the
maximum nonusurious amount permitted under applicable laws.
 
The Borrower and any and all endorsers, guarantors and sureties severally waive
grace, demand, presentment for payment, notice of dishonor or default or intent
to accelerate or acceleration, protest and notice of protest and diligence in
collecting and bringing of suit against any party hereto, and agree to all
renewals, extensions or partial payments hereon and to any release of
substitution of security herefor, in whole or in part, with or without notice,
before or after maturity.
 
This Note shall be governed by, and construed in accordance with, the laws of
the State of Texas and applicable federal law; provided, however,
notwithstanding the foregoing or any other provision of the Loan Documents,
nothing in this Note or the other Loan Documents shall be deemed to constitute a
waiver of any rights which the Bank may have under federal legislation relating
to the rate of interest which the Bank may contract for, take, reserve, receive
or charge in respect of any Indebtedness owing to the Bank under this Note or
the other Loan Documents.  Texas Finance Code, Chapter 346, as amended (relating
to revolving loan and revolving triparty accounts), shall not apply to this Note
or the transactions contemplated hereby.
 
 
Exhibit 2.04 - Page 1

--------------------------------------------------------------------------------

 


This Note is given in renewal, extension and substitution of any prior note
executed by the Borrower to the Bank evidencing the Borrower’s obligations under
the Credit Agreement and any such prior note is superseded hereby.
 
EXECUTED EFFECTIVE the day and year written above.
 

 
KIRBY CORPORATION
             
By:
   
Name:
   
Title:
 



 
Exhibit 2.04 - Page 2

--------------------------------------------------------------------------------

 


EXHIBIT 2.17(a)
 
COMMITMENT INCREASE AGREEMENT
 
This Commitment Increase Agreement dated as of [________________], 201__ (this
“Agreement”) is among (i) Kirby Corporation (the “Borrower”), (ii) JPMorgan
Chase Bank, N.A., in its capacity as Administrative Agent (the “Agent”) under
the Second Amended and Restated Credit Agreement dated as of November 9, 2010
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, the Banks party thereto, JPMorgan Chase
Bank, N.A. as Administrative Agent, Wells Fargo Bank, N.A. and Bank of America,
N.A., as Syndication Agents, and The Bank of Tokyo–Mitsubishi UFJ, Ltd. and The
Northern Trust Company, as Documentation Agents, and (iii) ____________________
(the “Increasing Bank”).  Capitalized terms that are defined in the Credit
Agreement and not defined herein are used herein as therein defined.
 
PRELIMINARY STATEMENTS
 
A.           Pursuant to Section 2.17 of the Credit Agreement, the Borrower has
the right, subject to the terms and conditions thereof, to effectuate from time
to time an increase in the total Commitments under the Credit Agreement by
agreeing with a Bank to increase that Bank’s Commitment.
 
B.           The Borrower has given notice to the Agent of its intention to
increase the total Commitments pursuant to such Section 2.17 by increasing the
Commitment of the Increasing Bank from $________ to $__________, and the Agent
is willing to consent thereto.
 
Accordingly, the parties hereto agree as follows:
 
SECTION 1.  Increase of Commitment.  Pursuant to Section 2.17 of the Credit
Agreement, the Commitment of the Increasing Bank is hereby increased from
$________________ to _________________.
 
SECTION 2.  Consent.  The Agent hereby consents to the increase in the
Commitment of the Increasing Bank effectuated hereby.
 
SECTION 3.  Increasing Bank Credit Decision.  The Increasing Bank acknowledges
that it has, independently and without reliance upon the Agent or any other Bank
and based on the financial statements referred to in Section 5.01 of the Credit
Agreement and such other documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement and to
agree to the various matters set forth herein.  The Increasing Bank also
acknowledges that it will, independently and without reliance upon the Agent or
any other Bank and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement.
 
SECTION 4.  Representation and Warranties of the Borrower.  The Borrower
represents and warrants as follows:
 
 
Exhibit 2.17(a) - Page 1

--------------------------------------------------------------------------------

 


(a)           The execution, delivery and performance by the Borrower of this
Agreement are within the Borrower’s corporate powers, have been duly authorized
by all necessary corporate action and do not contravene (i) the Borrower’s
articles of incorporation or by-laws or (ii) any indenture, loan agreement or
other similar agreement or instrument binding on the Borrower, except for such
contraventions that will not have a Material Adverse Effect on either the
Borrower individually or the Borrower and its Subsidiaries, taken as a whole.
 
(b)           No authorization, consent or approval any Governmental Authority
is required for the valid execution, delivery and performance by the Borrower of
this Agreement other than those the failure to obtain will not have a Material
Adverse Effect on either the Borrower or the Borrower and its Subsidiaries,
taken as a whole.
 
(c)           This Agreement constitutes a valid and binding agreement of the
Borrower enforceable against the Borrower in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally and equitable principles of general
applicability.
 
(d)           The aggregate amount of the Commitments under the Credit
Agreement, including any increases pursuant to Section 2.17 thereof, does not
exceed $325,000,000.
 
(e)           No Default, Event of Default or Material Adverse Effect has
occurred and is continuing.
 
SECTION 5.  Expenses.  The Borrower agrees to pay on demand all reasonable costs
and expenses of the Agent in connection with the preparation, negotiation,
execution and delivery of this Agreement, including, without limitation, the
reasonable fees and out-of-pocket expenses of counsel for the Agent with respect
thereto.
 
SECTION 6.  Effectiveness.  This Agreement shall become effective upon the
receipt by the Agent of the following:
 
(a)           counterparts of, or telecopied signature pages of, this Agreement
executed by the Borrower, the Agent and the Increasing Bank;
 
(b)           if requested by the Agent, a certified copy of the resolutions of
the Board of Directors of the Borrower approving the increase in the Commitment
in a form reasonably acceptable to the Agent; and
 
(c)           if requested by the Agent, a legal opinion from counsel to the
Borrower in a form reasonably acceptable to the Agent.
 
SECTION 7.  Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Texas.
 
SECTION 8.  Execution in Counterparts.  This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which may be delivered in original or facsimile form and when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.
 
[Signatures on following page]
 


 
Exhibit 2.17(a) - Page 2

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunder duly authorized, as of the date first
above written.
 

 
BORROWER:
       
KIRBY CORPORATION
       
By:
   
Name:
   
Title:
               
AGENT:
       
JPMORGAN CHASE BANK, N.A.,
 
as Administrative Agent
             
By:
   
Name:
   
Title:
               
INCREASING BANK:
       
[NAME OF INCREASING BANK]
             
By:
   
Name:
   
Title:
 



 
Exhibit 2.17(a) - Page 3

--------------------------------------------------------------------------------

 


EXHIBIT 2.17(b)
 
NEW BANK AGREEMENT
 
This New Bank Agreement (this “Agreement”), dated as of [________________],
201__, is among Kirby Corporation (the “Borrower”), JPMorgan Chase Bank, N.A.,
in its capacity as Administrative Agent (the “Agent”) under the Credit Agreement
described below, and [_____________] (the “New Bank”).  Capitalized terms used
herein without definition have the meanings assigned to such terms in the Credit
Agreement.
 
PRELIMINARY STATEMENTS
 
A.           Pursuant to Section 2.17 of the Second Amended and Restated Credit
Agreement dated as of November 9, 2010 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) among the
Borrower, the Banks from time to time party thereto, JPMorgan Chase Bank, N.A.,
as Administrative Agent, Wells Fargo Bank, N.A. and Bank of America, N.A., as
Syndication Agents, and The Bank of Tokyo–Mitsubishi UFJ, Ltd. and The Northern
Trust Company, as Documentation Agents, the Borrower has the right, subject to
the terms and conditions thereof, to effectuate from time to time an increase in
the total Commitments under the Credit Agreement by offering to the Banks and
other bank and financial institutions the opportunity to participate in all or a
portion of the increased Commitments.
 
B.           The Borrower has given notice to the Agent of its intention to
increase the total Commitments pursuant to such Section 2.17 by $[________]1,
the Agent is willing to consent thereto, and the existing Banks have failed to
subscribe to all of such increased Commitment.
 
C.           The New Bank desires to become a Bank under the Credit Agreement
and extend Revolving Loans to the Borrower in accordance with the terms thereof.
 
Accordingly, the parties hereto agree as follows:
 
SECTION 1.    Loan Documents.  The New Bank hereby acknowledges receipt of
copies of the Credit Agreement and the other Loan Documents.
 
SECTION 2.    Joinder to Credit Agreement. By executing and delivering this
Agreement, the New Bank hereby agrees (i) to become a party to the Credit
Agreement as a Bank as defined therein and (ii) to be bound by all the terms,
conditions, representations, and warranties of the Credit Agreement and the
other Loan Documents applicable to the Banks, and all references to the Banks in
the Loan Documents shall be deemed to include the New Bank.  Without limiting
the generality of the foregoing, the New Bank hereby agrees to make Loans to the
Borrower from time to time prior to the Termination Date in an aggregate
principal amount that will not exceed its Commitment.  The Commitment of the New
Bank shall be $[________]2.
 
__________________________
1 Must be at least $5,000,000.
2 Must be at least $5,000,000.
 
 
Exhibit 2.17(b) - Page 1

--------------------------------------------------------------------------------

 


SECTION 3.    Consent.  The Agent hereby consents to the participation of the
New Bank in the increased Commitment.
 
SECTION 4.    Representation and Warranties of the Borrower.  The Borrower
represents and warrants as follows:
 
(a)
The execution, delivery and performance by the Borrower of this Agreement are
within the Borrower’s corporate powers, have been duly authorized by all
necessary corporate action on the part of the Borrower and do not contravene (i)
the Borrower’s articles of incorporation or by-laws or (ii) any indenture, loan
agreement or other similar agreement or instrument binding on the Borrower,
except for such contraventions that will not have a Material Adverse Effect on
either the Borrower individually or the Borrower and its Subsidiaries, taken as
a whole.

 
(b)
No authorization, consent or approval of any Governmental Authority is required
for the valid execution, delivery and performance by the Borrower of this
Agreement other than those the failure to obtain will not have a Material
Adverse Effect on either the Borrower or the Borrower and its Subsidiaries,
taken as a whole.

 
(c)
This Agreement constitutes a valid and binding agreement of the Borrower
enforceable against the Borrower in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally and equitable principles of general
applicability.

 
(d)
The aggregate amount of the Commitments under the Credit Agreement, including
any increases pursuant to Section 2.17 thereof, does not exceed $325,000,000.

 
(e)
No Default, Event of Default or Material Adverse Effect has occurred and is
continuing.

 
SECTION 5.    Effectiveness.  This Agreement shall become effective upon the
receipt by the Agent of the following:
 
(a)
counterparts of, or telecopied signature pages of, this Agreement executed by
the Borrower, the Agent and the New Bank;

 
(b)
information as to addresses for notice, lending offices and similar items
regarding the New Bank as reasonably requested by the Agent;

 
(c)
if requested by the Agent, a certified copy of the resolutions of the Board of
Directors of the Borrower approving the increase in the Commitment in a form
reasonably acceptable to the Agent; and

 
(d)
if requested by the Agent, a legal opinion from counsel to the Borrower in a
form reasonably acceptable to the Agent.

 


 
Exhibit 2.17(b) - Page 2

--------------------------------------------------------------------------------

 


SECTION 6.    New Bank Credit Decision.  The New Bank acknowledges that it has,
independently and without reliance upon the Agent or any other Bank and based on
the financial statements referred to in Section 5.01 of the Credit Agreement and
such other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement and to agree to the
various matters set forth herein.  The New Bank also acknowledges that it will,
independently and without reliance upon the Agent or any other Bank and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement.
 
SECTION 7.    Governing Law.  This Agreement shall be construed in accordance
with and governed by the laws of the State of Texas without regard to any choice
of law provision that would require the application of the law of another
jurisdiction.
 
SECTION 8.    Execution in Counterparts.  This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts
and may be delivered in original or facsimile form, each of which when so
executed and delivered shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.
 
SECTION 9.    Expenses.  The Borrower shall pay on demand all reasonable costs
and expenses of the Agent in connection with the preparation, negotiation,
execution and delivery of this Agreement, including, without limitation, the
reasonable fees and out-of-pocket expenses of counsel for the Agent with respect
thereto.
 
[Signatures on following page]
 
 
Exhibit 2.17(b) - Page 3

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunder duly authorized, as of the date first
above written.
 

 
BORROWER:
       
KIRBY CORPORATION
             
By:
   
Name:
   
Title:
         
AGENT:
       
JPMORGAN CHASE BANK, N.A.
 
as Administrative Agent
             
By:
   
Name:
   
Title:
         
NEW BANK:
       
[NAME OF NEW BANK]
       
By:
   
Name:
   
Title:
 



 
Exhibit 2.17(b) - Page 4

--------------------------------------------------------------------------------

 


EXHIBIT 9.02
 
ASSIGNMENT AND ACCEPTANCE
 
Dated:  __________, 201__
 
Reference is made to the Second Amended and Restated Credit Agreement, dated as
of November 9, 2010 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among KIRBY CORPORATION (the
“Borrower”), the banks named therein, and JPMORGAN CHASE BANK, N.A., as
Administrative Agent (the “Agent”).  Terms defined in the Credit Agreement and
not otherwise defined herein are used herein with the meanings specified in the
Credit Agreement.
 
______________________________, acting as one of the Banks referred to in the
Credit Agreement (the “Assignor”), and ______________________________ (the
“Assignee”) agree as follows:
 
1.           The Assignor hereby sells and assigns to the Assignee, and the
Assignee hereby purchases and assumes from the Assignor, that interest in and to
a portion of the Assignor’s rights and obligations as of the date hereof under
the Credit Agreement and the other Loan Documents sufficient to give the
Assignee the fractional interest specified in Section 1 of Schedule 1 hereto of
all outstanding rights and obligations under the Credit Agreement and the other
Loan Documents.  After giving effect to such sale and assignment, the respective
Commitments of and amounts of the Loans owing to the Assignor and the Assignee
will be as set forth in Section 2 of Schedule 1 hereto.
 
2.           The Assignor (i) represents and warrants that it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim; (ii) makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with the Loan Documents
or the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any other instrument or document furnished
pursuant thereto; (iii) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrower or any
other Person or the performance or observance by the Borrower or any other
Person of any of its obligations under the Loan Documents or any other
instrument or document furnished pursuant thereto; and (iv) will deliver the
Note issued to it pursuant to the Credit Agreement to the Agent concurrently
with the presentation of this assignment to the Agent for acceptance and
requests that, upon receipt of such Note, the Agent shall exchange such Note for
a new Note [new Notes] payable to the order of the Assignee in an amount equal
to the Commitment assumed by the Assignee pursuant hereto [and the Assignor in
an amount equal to the Commitment retained by the Assignor under the Credit
Agreement, respectively], as specified in Section 3 of Schedule 1 hereto.
 
3.           The Assignee (i) confirms that it has received a copy of the Credit
Agreement and the other Loan Documents, together with copies of the financial
statements referred to in Section 5.01 thereof and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Acceptance; (ii) agrees that it will,
independently and without reliance upon the Assignor or any other member of the
Bank Group and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement; (iii) confirms that it is an
Eligible Assignee; (iv) appoints and authorizes the Agent to take such action on
its behalf and to exercise such powers under the Credit Agreement and the other
Loan Documents as are delegated to such Person by the terms thereof, together
with such powers as are reasonably incidental thereto; (v) agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of the Credit Agreement and the other Loan Documents are required to be
performed by it as a Bank; and (vi) specifies as its Domestic Lending Office
(and address for notices) and Eurodollar Lending Office the offices set forth in
Section 4 of Schedule 1 hereto; and (vii) represents that it is either (y) a
corporation organized under the laws of the United States, a state thereof or
the District of Columbia or (z) entitled to complete exemption from United
States withholding tax imposed on or with respect to any payments, including
fees, to be made to it pursuant to the Credit Agreement (A) under an applicable
provision of a tax convention or treaty to which the United States is a party or
(B) because it is acting through a branch, agency or office in the United States
and any payment to be received by it under the Credit Agreement is effectively
connected with a trade or business in the United States.
 


 
Exhibit 9.02 Page 1

--------------------------------------------------------------------------------

 


4.           Following the execution of this Assignment and Acceptance by the
Assignor and the Assignee, it will be delivered to the Agent, together with the
fee payable to the Agent pursuant to Section 9.02(a)(i) of the Credit Agreement,
for the approval of [the Borrower and]3 the Agent, the Issuer and Swingline Bank
and acceptance by the Agent, and the effective date of this Assignment and
Acceptance (the “Effective Date”) shall be the date on which such approval and
acceptance has occurred.  If the statement set forth in Section 3(vii)(z) hereof
is true with respect to the Assignee, the Assignee will execute and deliver to
the Administrative Agent the forms, certificates and other documents required by
Section 2.11(f) of the Credit Agreement.
 
5.           Upon the Effective Date, (i) the Assignee shall be a party to the
Credit Agreement and, to the extent provided in this Assignment and Acceptance,
have the rights and obligations of a Bank thereunder and (ii) the Assignor
shall, to the extent provided in this Assignment and Acceptance, relinquish its
rights and be released from its obligations under the Credit Agreement.
 
6.           From and after the Effective Date, the Agent shall make all
payments under the Credit Agreement and the other Loan Documents in respect of
the interest assigned hereby (including, without limitation, all payments of
principal, interest and commitment fees with respect thereto) to the
Assignee.  The Assignor and Assignee shall make all appropriate adjustments in
payments and fundings under the Credit Agreement and the other Loan Documents
for periods prior to the Effective Date directly between themselves.
 
7.           This Assignment and Acceptance shall be governed by, and construed
in accordance with, the laws of the State of Texas and applicable federal
law.  This Assignment and Acceptance may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which taken together shall constitute but one and the same instrument.  This
Assignment and Acceptance shall be binding upon and inure to the benefit of the
Assignor and the Assignee and their respective successors and assigns.
 
__________________________________
3 Consent of Borrower to be included to the extent required by Section
9.02(a)(i) of the Credit Agreement.
 
 
Exhibit 9.02 Page 2

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed by their respective officers thereunto duly authorized
effective as of the date first above written.
 
Attachments:
Schedule 1



 
ASSIGNOR:
                       
By:
   
Name:
   
Title:
                     
ASSIGNEE:
                       
By:
   
Name:
   
Title:
 

 
 
Approved this _____ day of _______________, 201__.4
 



 
KIRBY CORPORATION
             
By:
   
Name:
   
Title:
 


 ________________________
4 Consent of Borrower to be included to the extent required by Section
9.02(a)(i) of the Credit Agreement.


 
Exhibit 9.02 Page 3

--------------------------------------------------------------------------------

 


Approved this _____ day of _______________, 201__.
 



 
JPMORGAN CHASE BANK, N.A.,
 
as Administrative Agent, Issuer and Swingline Bank
             
By:
   
Name:
   
Title:
 



 
Exhibit 9.02 Page 4

--------------------------------------------------------------------------------

 


SCHEDULE 1
to
Assignment and Acceptance
Dated __________, 201__
 
Section 1.
 

 
Fractional Interest acquired by Assignee relative to all Banks
___________________

 
Section 2.
 
1.
Assignee’s Acquired Interest.

 

 
Assignee’s Commitment:
$_______________

 

 
Aggregate outstanding principal amount of Loans owing to the Assignee:
$_______________

 
2.
Assignor’s Retained Interest.

 
 
Assignor’s Commitment:
$_______________

 

 
Aggregate outstanding principal amount of Loans owing to the Assignor:
$_______________

 
Section 3.
 
1.
A Note payable to the order of the Assignee in the principal amount of
$________________.

 
2.
A Note payable to the order of the Assignor in the principal amount of
$________________.

 
Section 4.
 
Domestic Lending Office
 
Eurodollar Lending Office
                             

 
 
Schedule 1 to Assignment and Acceptance
 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 1.01

 
LETTERS OF CREDIT




Issuer:
JPMorgan Chase Bank

Borrower:
Kirby Corporation

Type:
Standby Letter of Credit

L/C Number:
D-236599

Amount:
$4,380.00

Original Issue Date:
April 17, 2003

Revolver Issue Date:
June 14, 2006

Expiry Date:
April 16, 2011

Beneficiary:
Entergy Gulf States, Inc.





Issuer:
JPMorgan Chase Bank

Borrower:
Kirby Corporation

Type:
Standby Letter of Credit

L/C Number:
D-248983

Amount:
$6,500.00

Original Issue Date:
June 4, 2004

Revolver Issue Date:
June 14, 2006

Expiry Date:
June 4, 2011

Beneficiary:
Jackson Purchase Energy Corporation



 
Schedule 1.01 - Page 1

--------------------------------------------------------------------------------

 


SCHEDULE 2.01


ALLOCATION AND BANK NAMES


1.
JPMorgan Chase Bank, N.A.
         
Allocation
$45,000,000
       
JPMorgan Chase Bank, N.A.
   
707 Travis Street, Floor 8
   
Houston, Texas  77002
   
Attention:  John Sarvadi
   
Telecopier:  (713) 216-6710
   
Telephone:  (713) 216-5297
   
john.c.sarvadi@jpmorgan.com
       
2.
Bank of America, N.A.
         
Allocation
$45,000,000
       
Bank of America, N.A.
   
Attention:  David McCauley
   
901 Main Street, 66th Floor
   
Dallas, Texas  75202-3714
   
Telecopier:  (214) 209-0985
   
Telephone:  (214) 209-0940
   
david.l.mccauley@baml.com
       
3.
Wells Fargo Bank, N.A.
         
Allocation
$35,000,000
       
Wells Fargo Bank, N.A.
   
1000 Louisiana Street, 3rd Floor
   
Houston, Texas  77002
   
Attention:  Warren R. Ross
   
Telecopier  (713) 739-1082
   
Telephone:  (713) 319-1358
   
rosswar@wellsfargo.com
       



 
Schedule 4.01 - Page 1

--------------------------------------------------------------------------------

 
 
4.
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
         
Allocation
$35,000,000
       
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
   
2001 Ross Avenue, Suite 3150
   
Dallas, Texas  75201
   
Attention:  Doug Barnell
   
Telecopier:  (214) 954-1007
   
Telephone:  (214) 954-1240
   
dbarnell@us.mufg.jp
             
5.
The Northern Trust Company
         
Allocation
$35,000,000
       
The Northern Trust Company
   
50 South LaSalle Street, M-27
   
Chicago, Illinois 60603
   
Attention: Keith L. Burson
   
Telecopier:  (312) 444-3099
   
Telephone:  (312) 557-1425
   
KB101@ntrs.com
             
6.
Branch Banking and Trust Company
         
Allocation
$20,000,000
       
Branch Banking and Trust Company
   
200 West Second Street, 16th Floor
   
Winston Salem, North Carolina  27101
   
Attention:  Robert M. Searson
   
Telecopier:  (336) 733-2740
   
Telephone:  (336) 733-2771
   
RSearson@BBandT.com
       



 
Schedule 4.01 - Page 2

--------------------------------------------------------------------------------

 
 
7.
Comerica Bank
         
Allocation
$20,000,000
       
Comerica Bank
   
910 Louisiana St., 4th Floor
   
Houston, Texas  77002
   
Attention:  Joey Powell
   
Telecopier:  (713) 220-5631
   
Telephone:  (713) 220-5527
   
JBPowell@comerica.com
       
8.
Amegy Bank
         
Allocation
$15,000,000
       
Amegy Bank
   
4400 Post Oak Parkway
   
Houston, Texas 77027
   
Attention:  Mark Wayne
   
Telecopier:  (713) 561-0065
   
Telephone:  (713) 232-6465
   
mark.wayne@amegybank.com
 



 
Schedule 4.01 - Page 3

--------------------------------------------------------------------------------

 


Schedule 4.01
SUBSIDIARIES AND AFFILIATES


Part A
       
Consolidated Subsidiaries
Organized
 
Ownership
           
AFRAM Carriers, Inc.
Delaware
    100 %
Dixie Carriers, Inc.(1)
Texas
    100 %
Engine Systems, Inc.(2)
Delaware
    100 %
KIM Holdings, Inc.
Delaware
    100 %
KIM Partners, LLC(3)
Louisiana
    100 %
Kirby Corporate Services, LLC
Delaware
    100 %
Kirby Engine Systems, Inc.
Delaware
    100 %
Kirby Inland Marine, LP(4)
Delaware
    100 %
Kirby Ocean Transport Company
Delaware
    100 %
Kirby Tankships, Inc.
Delaware
    100 %
Kirby Terminals, Inc.
Texas
    100 %
Marine Systems, Inc.(2)
Louisiana
    100 %
Osprey Line, L.L.C.
Texas
    66 2/3 %
Rail Systems, Inc.(2)
Delaware
    100 %
Sabine Transportation Company
Delaware
    100 %
Hollywood Marine, No. 3, Ltd.(1)
Texas
    75 %
Hollywood Chem 107, Ltd.(1)
Texas
    87.0 %
Hollywood Chem 108, Ltd.(1)
Texas
    90.3 %
Hollywood Marine 1004-7, Ltd.(1)
Texas
    87.0 %
Hollywood Marine 1008-14, Ltd.(1)
Texas
    90.3 %
Hollywood Marine 3009-14, Ltd.(1)
Texas
    90.3 %
Hollywood/Texas Olefins, Ltd.(1)
Texas
    50 %            
Part B
                     
Excluded Affiliates
Organized
 
Ownership
             
Bolivar Terminal Co., Inc.(1)
Texas
    50 %
The Hollywood Camp, L.L.C.
Texas
    50 %
Kirby Corporation Political Action Committee
Texas
    100 %
Kirby Disaster Relief Fund
Texas
    100 %
Marine Highways, LLC
Delaware
    40 %
Osprey Terminals, LLC(5)
Texas
    50 %
Cedar Crossing Terminal Company, LLC (6)
Texas
    12.5 %



 
Schedule 4.01 - Page 1

--------------------------------------------------------------------------------

 


_________________________________
(1)           Owned by Kirby Inland Marine, LP
(2)           Owned by Kirby Engine Systems, Inc.
(3)           Owned by KIM Holdings, Inc.
(4)           Owned by KIM Holdings, Inc. and KIM Partners, LLC
(5)           Owned by Kirby Terminals, Inc.
(6)           Owned by Osprey Terminals, LLC


 
Schedule 4.01 - Page 2

--------------------------------------------------------------------------------

 


Schedule 4.16
 
Liabilities
 
None
 
 
Schedule 4.16 - Page 1

--------------------------------------------------------------------------------